Exhibit 10.30
SIRIUS XM RADIO 401(k) SAVINGS PLAN
(January 1, 2009 Restatement)

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
PREAMBLE
    1  
 
       
ARTICLE I DEFINITIONS AND INTERPRETATION
    2  
 
       
1.1 Plan Definitions
    2  
1.2 Interpretation
    11  
 
       
ARTICLE II SERVICE
    12  
 
       
2.1 Special Definitions
    12  
2.2 Crediting of Hours of Service
    13  
2.3 Crediting of “Continuous Service”
    13  
2.4 Crediting Eligibility Service
    13  
2.5 Vesting Service
    13  
2.6 Crediting of Service on Transfer or Amendment
    14  
2.7 Crediting of Service to Leased Employees
    14  
 
       
ARTICLE III ELIGIBILITY
    15  
 
       
3.1 Eligibility
    15  
3.2 Transfers of Employment
    15  
3.3 Reemployment
    15  
3.4 Notification Concerning New Eligible Employees
    15  
3.5 Effect and Duration
    16  
 
       
ARTICLE IV 401(K) CONTRIBUTIONS
    17  
 
       
4.1 401(k) Contributions
    17  
4.2 Amount of 401(k) Contributions
    17  
4.3 Catch-Up 401(k) Contributions
    17  
4.4 Contributions Limited to Effectively Available Compensation
    18  
4.5 Amendments to Reduction Authorization
    18  
4.6 Suspension of 401(k) Contributions
    18  
4.7 Resumption of 401(k) Contributions
    18  
4.8 Delivery of 401(k) Contributions
    19  
4.9 Vesting of 401(k) Contributions
    19  
 
       
ARTICLE V AFTER-TAX AND ROLLOVER CONTRIBUTIONS
    20  
 
       
5.1 No After-Tax Contributions
    20  
5.2 Rollover Contributions
    20  
5.3 Direct Rollovers to Plan
    20  
5.4 Participant Rollovers to Plan
    21  
5.5 Restrictions on Rollover Contributions
    21  
5.6 Vesting of Rollover Contributions
    21  

 

i



--------------------------------------------------------------------------------



 



         
ARTICLE VI EMPLOYER CONTRIBUTIONS
    22  
 
       
6.1 Contribution Period
    22  
6.2 Nonelective Contributions
    22  
6.3 Allocation of Nonelective Contributions
    22  
6.4 Amount and Allocation of Regular Matching Contributions
    22  
6.5 Additional Discretionary Matching Contributions
    23  
6.6 Limits on Matching Contributions
    23  
6.7 True Up Matching Contributions
    23  
6.8 Verification of Amount of Employer Contributions by the Sponsor
    24  
6.9 Payment of Employer Contributions
    24  
6.10 Allocation Requirements for Employer Contributions
    24  
6.11 Vesting of Employer Contributions
    25  
6.12 100% Vesting Events
    25  
6.13 Election of Former Vesting Schedule
    26  
6.14 Forfeitures to Reduce Employer Contributions
    26  
 
       
ARTICLE VII LIMITATIONS ON CONTRIBUTIONS
    27  
 
       
7.1 Definitions
    27  
7.2 Code Section 402(g) Limit
    35  
7.3 Distribution of “Excess Deferrals”
    36  
7.4 Limitation on 401(k) Contributions of Highly Compensated Employees – ADP
Test
    36  
7.5 Determination and Allocation of “Excess Contributions” Among Highly
Compensated Employees
    38  
7.6 Treatment of “Excess Contributions”
    39  
7.7 Limitation on Contributions of Highly Compensated Employees – ACP Test
    39  
7.8 Determination and Allocation of Excess Aggregate Contributions Among Highly
Compensated Employees
    41  
7.9 Treatment of “Excess Aggregate Contributions”
    42  
7.10 Treatment of Forfeited Matching Contributions
    42  
7.11 Determination of Income or Loss
    43  
7.12 Code Section 415 Limitations on Crediting of Contributions and Forfeitures
    43  
7.13 Application of Code Section 415 Limitations Where Participant is Covered
Under Other Qualified Defined Contribution Plan
    44  
7.14 Scope of Limitations
    45  
 
       
ARTICLE VIII TRUST FUNDS AND ACCOUNTS
    46  
 
       
8.1 General Fund
    46  
8.2 Investment Funds
    46  
8.3 Loan Investment Fund
    46  
8.4 Employer Stock Investment Fund
    46  
8.5 Income on Trust
    47  
8.6 Accounts
    47  
8.7 Sub-Accounts
    47  

 

ii



--------------------------------------------------------------------------------



 



         
ARTICLE IX LIFE INSURANCE CONTRACTS
    48  
 
       
9.1 No Life Insurance Contracts
    48  
 
       
ARTICLE X DEPOSIT AND INVESTMENT OF CONTRIBUTIONS
    49  
 
       
10.1 Future Contribution Investment Elections
    49  
10.2 Deposit of Participant Directed Contributions
    49  
10.3 Investment and Deposit of Certain Contributions
    49  
10.4 Election to Transfer Between Funds
    50  
10.5 404(c) Protection
    50  
10.6 Voting and Tendering Employer Stock
    50  
 
       
ARTICLE XI CREDITING AND VALUING ACCOUNTS
    52  
 
       
11.1 Crediting Accounts
    52  
11.2 Valuing Accounts
    52  
11.3 Plan Valuation Procedures
    52  
11.4 Unit Accounting Permitted
    53  
11.5 Finality of Determinations
    53  
11.6 Notification
    53  
 
       
ARTICLE XII LOANS
    54  
 
       
12.1 Application for Loan
    54  
12.2 Collateral for Loan
    54  
12.3 Reduction of Account Upon Distribution
    54  
12.4 Legal Requirements Applicable to Plan Loans
    55  
12.5 Administration of Loan Investment Fund
    56  
12.6 Default
    57  
12.7 Deemed Distribution Under Code Section 72(p)
    57  
12.8 Treatment of Outstanding Balance of Loan Deemed Distributed Under Code
Section 72(p)
    57  
12.9 Special Rules Applicable to Loans
    58  
12.10 Prior Loans
    59  
 
       
ARTICLE XIII WITHDRAWALS WHILE EMPLOYED
    60  
 
       
13.1 Non-Hardship Withdrawals of Rollover Contributions
    60  
13.2 Non-Hardship Withdrawals of Restricted Contributions
    60  
13.3 Non-Hardship Withdrawals of Nonelective Contributions
    60  
13.4 Non-Hardship Withdrawals of Matching Contributions
    60  
13.5 Special In-Service Withdrawals While On Military Leave
    60  
13.6 Overall Limitations on Non-Hardship Withdrawals
    61  
13.7 Hardship Withdrawals
    61  
13.8 Hardship Determination
    61  
13.9 Satisfaction of Necessity Requirement for Hardship Withdrawals
    62  
13.10 Conditions and Limitations on Hardship Withdrawals
    62  
13.11 Order of Withdrawal from a Participant’s Sub-Accounts
    63  

 

iii



--------------------------------------------------------------------------------



 



         
ARTICLE XIV TERMINATION OF EMPLOYMENT AND SETTLEMENT DATE
    64  
 
       
14.1 Termination of Employment and Settlement Date
    64  
14.2 Separate Accounting for Non-Vested Amounts
    64  
14.3 Disposition of Non-Vested Amounts
    65  
14.4 Treatment of Forfeited Amounts
    65  
14.5 Allocations of Forfeitures
    66  
14.6 Recrediting of Forfeited Amounts
    67  
 
       
ARTICLE XV DISTRIBUTIONS
    68  
 
       
15.1 Distributions to Participants
    68  
15.2 Partial Distributions to Retired or Terminated Participants
    68  
15.3 Distributions to Beneficiaries
    68  
15.4 Code Section 401(a)(9) Requirements
    68  
15.5 Cash Outs and Participant Consent
    70  
15.6 Automatic Rollover of Mandatory Distributions
    70  
15.7 Required Commencement of Distribution
    70  
15.8 Reemployment of a Participant
    70  
15.9 Restrictions on Alienation
    71  
15.10 Facility of Payment
    71  
15.11 Inability to Locate Payee and Non-Negotiated Checks
    71  
15.12 Distribution Pursuant to Qualified Domestic Relations Orders
    73  
 
       
ARTICLE XVI FORM OF PAYMENT
    74  
 
       
16.1 Form of Payment
    74  
16.2 Direct Rollover
    74  
16.3 Notice Regarding Form of Payment
    75  
16.4 Distribution in the Form of Employer Stock
    75  
 
       
ARTICLE XVII BENEFICIARIES
    76  
 
       
17.1 Designation of Beneficiary
    76  
17.2 Spousal Consent Requirements
    76  
17.3 Revocation of Beneficiary Designation Upon Divorce
    77  

 

iv



--------------------------------------------------------------------------------



 



         
ARTICLE XVIII ADMINISTRATION
    78  
 
       
18.1 Authority of the Sponsor
    78  
18.2 Discretionary Authority
    78  
18.3 Action of the Sponsor
    78  
18.4 Claims Review Procedure
    79  
18.5 Special Rules Applicable to Claims Related to Investment Errors
    80  
18.6 Exhaustion of Remedies
    80  
18.7 Qualified Domestic Relations Orders
    81  
18.8 Indemnification
    81  
18.9 Prudent Man Standard of Care
    81  
18.10 Actions Binding
    81  
 
       
ARTICLE XIX AMENDMENT AND TERMINATION
    82  
 
       
19.1 Amendment by Plan Sponsor
    82  
19.2 Amendment by Volume Submitter Practitioner
    82  
19.3 Limitation on Amendment
    83  
19.4 Termination
    83  
19.5 Inability to Locate Payee on Plan Termination
    84  
19.6 Reorganization
    85  
19.7 Withdrawal of an Employer
    85  
 
       
ARTICLE XX ADOPTION BY OTHER ENTITIES
    86  
 
       
20.1 Adoption by Related Companies
    86  
20.2 Effective Plan Provisions
    86  
 
       
ARTICLE XXI MISCELLANEOUS PROVISIONS
    87  
 
       
21.1 No Commitment as to Employment
    87  
21.2 Benefits
    87  
21.3 No Guarantees
    87  
21.4 Expenses
    87  
21.5 Precedent
    87  
21.6 Duty to Furnish Information
    88  
21.7 Merger, Consolidation, or Transfer of Plan Assets
    88  
21.8 Condition on Employer Contributions
    88  
21.9 Return of Contributions to an Employer
    88  
21.10 Validity of Plan
    88  
21.11 Trust Agreement
    89  
21.12 Parties Bound
    89  
21.13 Application of Certain Plan Provisions
    89  
21.14 Merged Plans
    89  
21.15 Transferred Funds
    90  
21.16 Veterans Reemployment Rights
    90  
21.17 Delivery of Cash Amounts
    90  
21.18 Written Communications
    90  
21.19 Trust to Trust Transfer
    91  
21.20 Plan Correction Procedures
    91  

 

v



--------------------------------------------------------------------------------



 



         
ARTICLE XXII TOP-HEAVY PROVISIONS
    92  
22.1 Definitions
    92  
22.2 Applicability
    93  
22.3 Minimum Employer Contribution
    94  
22.4 Exclusion of Collectively-Bargained Employees
    94  
FINAL 411(A) REGULATIONS COMPLIANCE APPENDIX
    96  
415 COMPLIANCE APPENDIX
    97  

 

vi



--------------------------------------------------------------------------------



 



PREAMBLE
The Sirius XM Radio 401(k) Savings Plan, originally effective as of September 1,
1998 and heretofore known as the Sirius Satellite Radio 401(k) Savings Plan, is
hereby amended and restated in its entirety. This amendment and restatement
shall be effective as of January 1, 2009. The Plan, as amended and restated
hereby, is intended to qualify as a profit-sharing plan under Code Section
401(a), and includes a cash or deferred arrangement that is intended to qualify
under Code Section 401(k). The Plan is maintained for the exclusive benefit of
eligible Employees and their Beneficiaries.
Notwithstanding any other provision of the Plan to the contrary, a Participant’s
vested interest in his Account under the Plan on and after the effective date of
this amendment and restatement shall be not less than his vested interest in his
account on the day immediately preceding the effective date. Any provision of
the Plan that restricted or limited withdrawals, loans, or other distributions,
or otherwise required separate accounting with respect to any portion of a
Participant’s Account immediately prior to the later of the effective date of
this amendment and restatement or the date this amendment and restatement is
adopted and the elimination of which would adversely affect the qualification of
the Plan under Code Section 401(a) shall continue in effect with respect to such
portion of the Participant’s Account as if fully set forth in this amendment and
restatement.
Effective as of March 1, 2009 (the “Merger Date”), the XM Satellite Radio Inc.
401(k) Retirement Plan (the “Merged Plan”) is merged into the Plan. All assets
and liabilities of the Merged Plan are transferred to and made a part of the
Plan. Each Covered Employee who was eligible to participate in the Merged Plan
immediately prior to the Merger Date shall continue to be eligible to
participate in the Plan on and after the Merger Date. In no event shall a
Participant’s vested interest in his Sub-Account attributable to amounts
transferred to the Plan from the Merged Plan (his “transferee Sub-Account”) on
and after the Merger Date be less than his vested interest in his account under
the Merged Plan immediately prior to the Merger Date. Notwithstanding any other
provision of the Plan to the contrary, a Participant’s service credited for
eligibility and vesting purposes under the Merged Plan as of the Merger Date, if
any, shall be included as Eligibility and Vesting Service under the Plan to the
extent Eligibility and Vesting Service are credited under the Plan; provided,
however, that inclusion of such service shall not duplicate the Eligibility and
Vesting Service otherwise credited under the Plan for periods prior to the
Merger Date.

 

1



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS AND INTERPRETATION
1.1 Plan Definitions
As used herein, the following words and phrases have the meanings hereinafter
set forth, unless a different meaning is required by the context:
An “Account” means the account maintained by the Trustee in the name of a
Participant that reflects his interest in the Trust and any Sub-Accounts
maintained thereunder, as provided in Article VIII.
An “Additional Discretionary Matching Contribution” means any Matching
Contribution made to the Plan at an Employer’s discretion in addition to the
Employer’s Regular Matching Contribution as provided in Article VI, other than a
True Up Matching Contribution.
The “Administrator” means the Sponsor unless the Sponsor designates another
person or persons to act as such.
An “After-Tax Contribution” means any after-tax employee contribution made by a
Participant to the Plan as may be permitted under Article V or as may have been
permitted under the terms of the Plan prior to this amendment and restatement or
any after-tax employee contribution made by a Participant to another plan that
is transferred directly to the Plan.
The “Beneficiary” of a Participant means the person or persons entitled under
the provisions of the Plan to receive distribution hereunder in the event the
Participant dies before receiving distribution of his entire interest under the
Plan.
A Participant’s “Benefit Payment Date” means the first day on which all events
have occurred which entitle the Participant to receive payment of his benefit.
A “Catch-Up 401(k) Contribution” means any 401(k) Contribution made on behalf of
a Participant that is in excess of an applicable Plan limit and is made pursuant
to, and is intended to comply with, Code Section 414(v).
A “Class A Employee” (Salaried or Sales Commission Employee) means any Employee
who is paid on a regular salary basis, exclusive commission basis, or regular
salary plus commission basis, including exempt or non-exempt Employees who
receive a fixed rate on a payroll cycle basis (currently 1/24th of their stated
annual salary; semi-monthly), or are eligible to receive commissions on a
regular basis. Non-exempt Employees in this class may be eligible for overtime
compensation on an exception basis at a calculated hourly rate (subject to
applicable State and/or Federal law).

 

2



--------------------------------------------------------------------------------



 



A “Class B Employee” (Per Shift, Per Show, Per Appearance, Per Hour) means any
Employee who is compensated exclusively on a “per hour,” “per shift,” “per
appearance,” and/or “per show” basis, and for which payment is not made without
an approved timesheet, and is processed on the next administratively feasible
payroll.
The “Code” means the Internal Revenue Code of 1986, as amended from time to
time. Reference to a Code section includes such section and any comparable
section or sections of any future legislation that amends, supplements, or
supersedes such section.
The “Compensation” of a Participant for any period means his wages, salaries,
fees for professional service, and all other amounts received for personal
services actually rendered in the course of employment with an Employer paid to
him for such period for services as a Covered Employee, but excluding
(i) contributions (other than elective contributions described in Code
Section 402(e)(3), 408(k)(6), 408(p)(2)(A)(i), or 457(b)) made by the
Participant’s Employer to a plan of deferred compensation (including a
simplified employee pension described in Code Section 408(k) or a simple
retirement account described in Code Section 408(p)), whether or not qualified,
to the extent that, before application of the limitations of Code Section 415 to
such plan, the contributions are not includible in the gross income of the
Participant for the taxable year in which contributed, (ii) any distributions
from a plan of deferred compensation, whether or not qualified, (iii) amounts
realized from the exercise of a non-qualified option or when restricted stock, a
restricted stock event or other property held by the Participant either becomes
freely transferable or is no longer subject to substantial risk of forfeiture,
(iv) amounts received from the sale, exchange or other disposition of stock
acquired under a qualified stock option, (v) any other amounts that receive
special tax benefits, such as premiums for group term life insurance (but only
to the extent that the premiums are not includible in the gross income of the
Participant and are not salary reduction amounts that are described in Code
Section 125), and (vi) reimbursements and other expense allowances, fringe
benefits, moving expenses, deferred compensation, and welfare benefits.
Compensation includes (i) any elective deferral, as defined in Code
Section 402(g)(3), (ii) any amount contributed or deferred by the Employer at
the Participant’s election which is not includable in the Participant’s gross
income by reason of Code Section 125, 132(f)(4), or 457, and (iii) certain
contributions described in Code Section 414(h)(2) that are picked up by the
employing unit and treated as employer contributions. Such amounts shall be
included in Compensation only to the extent that they would otherwise have been
included in Compensation as defined above.
If a Participant’s employment terminates, Compensation does not include amounts
received by the Participant following such termination except amounts paid
within 2 1/2 months after severance from employment if such amounts (1) would
otherwise have been paid to the Participant in the course of his employment and
are regular compensation for services during the Participant’s regular working
hours, compensation for services outside the Participant’s regular working hours
(such as overtime or shift differential pay), commissions, bonuses, or other
similar compensation or (2) are payments for accrued sick, vacation or other
leave, but only if the Participant would have been able to use such leave if his
employment had continued.

 

3



--------------------------------------------------------------------------------



 



In no event, however, shall the Compensation of a Participant taken into account
under the Plan for any Plan Year exceed the limit in effect under Code
Section 401(a)(17), subject to adjustment annually as provided in Code
Sections 401(a)(17)(B) and 415(d); provided that the dollar increase in effect
on January 1 of any calendar year, if any, is effective for Plan Years beginning
in such calendar year. If the Compensation of a Participant is determined over a
period of time that contains fewer than 12 calendar months, then the annual
compensation limitation described above shall be adjusted with respect to that
Participant by multiplying the annual compensation limitation in effect for the
Plan Year by a fraction the numerator of which is the number of full months in
the period and the denominator of which is 12; provided that no proration is
required for a Participant who is covered under the Plan for less than one full
Plan Year if the formula for allocations is based on Compensation for a period
of at least 12 months.
A “Contribution Period” means the period specified in Article VI for which
Employer Contributions shall be made.
A “Covered Employee” means any Employee of an Employer. Notwithstanding the
foregoing, the term “Covered Employee” shall not include the following:

  •   any individual with respect to whom an Employer does not withhold income
or employment taxes and file Form W-2 (or any replacement Form) with the
Internal Revenue Service because such individual has executed a contract, letter
of agreement, or other document acknowledging his status as an independent
contractor who is not entitled to benefits under the Plan or is otherwise not
classified by his Employer as a common law employee, even if such individual is
later adjudicated to be a common law employee of his Employer, unless and until
the Employer extends coverage to such individual;

  •   any Leased Employee;

  •   any nonresident alien who does not receive United States source income;

  •   any Self-Employed Individual;

  •   any individual who is a Class B Employee; and

  •   prior to March 1, 2009, any individual who was previously employed by XM
Satellite Radio Inc.

 

4



--------------------------------------------------------------------------------



 



The term “Covered Employee” shall include any Employee who is covered by a
collective bargaining agreement with the Employer only if and to the extent such
collective bargaining agreement expressly and unequivocally provides for
coverage under the Plan.
“Disabled” means a Participant can no longer continue in the service of an
Employer because of a mental or physical condition that is likely to result in
death or is expected to continue for a period of at least 6 months. A
Participant shall be considered Disabled only if the Administrator determines he
is Disabled based on a written certificate of a physician reasonably acceptable
to it.
A Participant’s “Domestic Partner” means the person with whom a Participant
maintains a domestic partnership, as determined by the Administrator. The
Administrator shall determine that a Participant maintains a domestic
partnership with a person if all of the following requirements are met:

  •   the Participant and the Participant’s partner (i) maintain an intimate,
committed relationship of mutual caring, (ii) share the same principal
residence, (iii) agree to be responsible for each other’s basic living expenses
during the period of the relationship, and (iv) are not so closely related by
blood that a legal marriage between them would otherwise be prohibited solely by
reason of such blood relationship;

  •   neither the Participant nor the Participant’s partner is married to a
third party;

  •   the Participant has filed a written notice with the Administrator, which
the Participant has not subsequently withdrawn or revoked, identifying the
person as his or her Domestic Partner;

  •   the Participant and the Participant’s partner have complied with all
requirements, if any, imposed by the political subdivision in which they are
resident, for recognition of domestic partner status (such as declaration or
registration requirements, duration of relationship requirements, cohabitation
requirements, requirements relating to conduct of financial or contractual
obligations, etc.); and

  •   the Participant’s partner does not deny his or her status as the
Participant’s Domestic Partner or claim to be the domestic partner of, spouse
of, or subject to a civil union with any third person.

Any written statement provided by the Participant to the Administrator
identifying an individual as his Domestic Partner, other than any such
declaration that has subsequently been withdrawn, shall create a rebuttable
presumption consistent with such declaration. The Administrator may rely on such
presumption unless and until a claimant presents contrary evidence to the
Administrator that the Administrator determines is clear and sufficient to rebut
such presumption. The Administrator shall have no responsibility to inquire into
the accuracy, veracity, or authenticity of any such declaration or to ascertain
whether the Participant and the Participant’s partner have complied with all the
requirements of the political subdivision in which they reside, it being the
burden of any contrary claimant to disprove such compliance.

 

5



--------------------------------------------------------------------------------



 



For those purposes specifically identified in the Plan, a Participant’s Domestic
Partner shall be treated the same as a Participant’s Spouse.
An “Eligible Employee” means any Covered Employee who has met the eligibility
requirements of Article III to participate in the Plan.
The “Eligibility Service” of an Employee means the period or periods of service
credited to him under the provisions of Article II for purposes of determining
his eligibility to participate in the Plan as may be required under Article III.
An “Employee” means any common law employee of an Employer or a Related Company,
any Self-Employed Individual, and any Leased Employee.
An “Employer” means the Sponsor and any entity which has adopted the Plan as may
be provided under Article XX.
An “Employer Contribution” means the amount, if any, that an Employer
contributes to the Plan on behalf of its Eligible Employees in accordance with
the provisions of Article VI or Article XXII and that an Eligible Employee may
not elect instead to receive in cash.
An “Enrollment Date” means the first day of the month coinciding with or
immediately following the date the Covered Employee first satisfies the
requirements of Section 3.1.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Reference to a section of ERISA includes such section and any
comparable section or sections of any future legislation that amends,
supplements, or supersedes such section.
A “401(k) Contribution” means any amount contributed to the Plan on behalf of a
Participant that the Participant could elect to receive in cash, but that the
Participant elects to have contributed to the Plan in accordance with the
provisions of Article IV.
The “General Fund” means a Trust Fund maintained by the Trustee as required to
hold and administer any assets of the Trust that are not allocated among any
separate Investment Funds as may be provided in the Plan or the Trust Agreement.
No General Fund shall be maintained if all assets of the Trust are allocated
among separate Investment Funds.

 

6



--------------------------------------------------------------------------------



 



A “Highly Compensated Employee” means any Covered Employee who is a “highly
compensated active employee” as defined hereunder.
A “highly compensated active employee” includes any Covered Employee who
performs services for an Employer or any Related Company during the Plan Year
and who (i) was a five percent owner at any time during the Plan Year or the
“look back year” or (ii) received “compensation” from the Employers and Related
Companies during the “look back year” in excess of the dollar amount in effect
under Code Section 414(q)(1)(B)(i) adjusted pursuant to Code Section 415(d)
(e.g., $80,000 for “look back years” beginning in 1997, adjusted using as the
base period the calendar quarter ending September 30, 1996) and was in the top
paid group of Employees for the “look back year”. A Covered Employee is in the
top paid group of Employees if he is in the top 20 percent of the Employees of
his Employer and all Related Companies when ranked on the basis of compensation
paid during the “look back year”.
The determination of who is a Highly Compensated Employee hereunder, including
determinations as to the number and identity of Employees in the top paid group,
shall be made in accordance with the provisions of Code Section 414(q) and
regulations issued thereunder.
For purposes of this definition, the following terms have the following
meanings:

  •   An Employee’s “compensation” means his “415 compensation” as defined in
Section 7.1.

  •   The “look back year” means the 12-month period immediately preceding the
Plan Year.

An “Hour of Service” with respect to an Employee means each hour, if any, that
may be credited to him in accordance with the provisions of Article II.
An “Investment Fund” means any separate investment Trust Fund maintained by the
Trustee as may be provided in the Plan or the Trust Agreement or any separate
investment fund maintained by the Trustee, to the extent that there are
Participant Sub-Accounts under such funds, to which assets of the Trust may be
allocated and separately invested.
A “Leased Employee” means any person (other than an “excludable leased
employee”) who performs services for an Employer or a Related Company (the
“recipient”) (other than an employee of the “recipient”) pursuant to an
agreement between the “recipient” and any other person (the “leasing
organization”) on a substantially full-time basis for a period of at least one
year, provided that such services are performed under primary direction of or
control by the “recipient”. An “excludable leased employee” means any Leased
Employee of the “recipient” who is (a) covered by a money purchase pension plan
maintained by

 

7



--------------------------------------------------------------------------------



 



the “leasing organization” which provides for (i) a nonintegrated employer
contribution on behalf of each participant in the plan equal to at least ten
percent of 415 compensation (as defined in Section 7.1), (ii) full and immediate
vesting, and (iii) immediate participation by employees of the “leasing
organization” or (b) performs substantially all of his services for the “leasing
organization” or (c) whose compensation from the “leasing organization” in each
Plan Year during the four-year period ending with the Plan Year is less than
$1,000. Notwithstanding the foregoing, a person shall not be treated as an
“excludable leased employee” if Leased Employees (including any individual who
would otherwise be considered an “excludable leased employee”) constitute more
than 20 percent of the “recipient’s” nonhighly compensated work force. For
purposes of this definition, contributions or benefits provided to a Leased
Employee by the “leasing organization” that are attributable to services
performed for the “recipient” shall be treated as provided by the “recipient”.
Notwithstanding the foregoing, if any person who performed services for a
“recipient” pursuant to an agreement between the “recipient” and the “leasing
organization” becomes a Covered Employee, all service performed by such person
for the “recipient” shall be treated as employment with an Employer as an
Employee, even if performed on less than a full-time basis, for less than a full
year, or while an “excludable leased employee.”
A “Matching Contribution” means any Employer Contribution made to the Plan on
account of a Participant’s 401(k) Contributions as provided in Article VI.
Matching Contributions include the following:

  •   Regular Matching Contributions.

  •   True Up Matching Contributions.

  •   Additional Discretionary Matching Contributions.

A “Nonelective Contribution” means any Employer Contribution made to the Plan as
provided in Article VI that is not contingent upon a Participant’s “elective
contributions” or “employee contributions” as those terms are defined in
Section 7.1. Nonelective Contributions do not include Matching Contributions.
The “Normal Retirement Date” of an Employee means the date he attains age 65.
A “Participant” means any person who has satisfied the requirements of
Article III to become an Eligible Employee and who has an Account in the Trust.
The “Plan” means the Sirius XM Radio 401(k) Savings Plan, as from time to time
in effect.
A “Plan Year” means the 12-consecutive-month period ending each December 31.

 

8



--------------------------------------------------------------------------------



 



A “Predecessor Employer” means any company that is a predecessor organization to
an Employer under the Code, provided that the Employer maintains a plan of such
predecessor organization.
A “Prior XM Contribution” means any contribution transferred to the Plan from
the XM Satellite Radio Inc. 401(k) Retirement Plan.
A “Regular Matching Contribution” means any Matching Contribution made to the
Plan at the rate specified in Article VI, other than the following:

  •   Additional Discretionary Matching Contributions.

  •   True Up Matching Contributions.

A “Related Company” means any corporation or business, other than an Employer,
that would be aggregated with an Employer for a relevant purpose under Code
Section 414, including members of an affiliated service group under Code
Section 414(m), a controlled group of corporations under Code Section 414(b), or
a group of trades of businesses under common control under Code Section 414(c)
of which the adopting Employer is a member, and any other entity required to be
aggregated with the Employer pursuant to Code Section 414(o).
A Participant’s “Required Beginning Date” means the following:

  •   for a Participant who is not a “five percent owner”, April 1 of the
calendar year following the calendar year in which occurs the later of the
Participant’s (i) attainment of age 70 1/2 or (ii) retirement.

  •   for a Participant who is a “five percent owner”, April 1 of the calendar
year following the calendar year in which the Participant attains age 70 1/2.

A Participant is a “five percent owner” if he is a five percent owner, as
defined in Code Section 416(i) and determined in accordance with Code
Section 416, but without regard to whether the Plan is top-heavy, for the Plan
Year ending with or within the calendar year in which the Participant attains
age 70 1/2. The Required Beginning Date of a Participant who is a “five percent
owner” hereunder shall not be redetermined if the Participant ceases to be a
five percent owner as defined in Code Section 416(i) with respect to any
subsequent Plan Year.
A “Rollover Contribution” means any rollover contribution to the Plan made by a
Participant as may be permitted under Article V.
The “Settlement Date” of a Participant means the date on which a Participant’s
interest under the Plan becomes distributable in accordance with Article XV.

 

9



--------------------------------------------------------------------------------



 



The “Sponsor” means Sirius XM Radio Inc., and any successor thereto.
A Participant’s “Spouse” means the person to whom the Participant is legally
married in accordance with the laws of the State or Commonwealth in which the
Participant resides.
A “Sub-Account” means any of the individual sub-accounts of a Participant’s
Account that is maintained as provided in Article VIII.
A “Transfer Contribution” means any amount transferred to the Plan on an
Employee’s behalf directly from another qualified plan pursuant to a trust to
trust transfer as provided in Section 21.19.
A “True Up Matching Contribution” means any Matching Contribution made to the
Plan at an Employer’s discretion for a Plan Year that when aggregated with the
Regular Matching Contributions made on a Participant’s behalf for the Plan Year
will provide the maximum Matching Contribution based on the match rate in effect
for the Plan Year taking into account the Participant’s 401(k) Contributions and
Compensation for the full Plan Year. In the event the Employer does not
affirmatively elect to make a True Up Matching Contribution for any Plan Year,
the Employer shall be deemed to have elected to not make a True Up Matching
Contribution for such Plan Year.
The “Trust” means the trust, custodial accounts, annuity contracts, or insurance
contracts maintained by the Trustee under the Trust Agreement.
The “Trust Agreement” means any agreement or agreements entered into between the
Sponsor and the Trustee relating to the holding, investment, and reinvestment of
the assets of the Plan, together with all amendments thereto and shall include
any agreement establishing a custodial account, an annuity contract, or an
insurance contract (other than a life, health or accident, property, casualty,
or liability insurance contract) for the investment of assets if the custodial
account or contract would, except for the fact that it is not a trust,
constitute a qualified trust under Code Section 401.
The “Trustee” means the trustee or any successor trustee which at the time shall
be designated, qualified, and acting under the Trust Agreement and shall include
any insurance company that issues an annuity or insurance contract pursuant to
the Trust Agreement or any person holding assets in a custodial account pursuant
to the Trust Agreement. The Sponsor may designate a person or persons other than
the Trustee to perform any responsibility of the Trustee under the Plan, other
than trustee responsibilities as defined in ERISA Section 405(c)(3), and the
Trustee shall not be liable for the performance of such person in carrying out
such responsibility except as otherwise provided by ERISA. The term Trustee
shall include any delegate of the Trustee as may be provided in the Trust
Agreement.
A “Trust Fund” means any fund maintained under the Trust by the Trustee.

 

10



--------------------------------------------------------------------------------



 



A “Valuation Date” means the date or dates designated by the Sponsor and
communicated in writing to the Trustee for the purpose of valuing the General
Fund and each Investment Fund and adjusting Accounts and Sub-Accounts hereunder,
which dates need not be uniform with respect to the General Fund, each
Investment Fund, Account, or Sub-Account; provided that the General Fund and
each Investment Fund shall be valued and each Account and Sub-Account shall be
adjusted no less often than once annually.
The “Vesting Service” of an Employee means the period or periods of service
credited to him under the provisions of Article II for purposes of determining
his vested interest in his Employer Contributions Sub-Account, if Employer
Contributions are provided for under either Article VI or Article XXII.
1.2 Interpretation
Where required by the context, the noun, verb, adjective, and adverb forms of
each defined term shall include any of its other forms. Wherever used herein,
the masculine pronoun shall include the feminine, the singular shall include the
plural, and the plural shall include the singular.

 

11



--------------------------------------------------------------------------------



 



ARTICLE II
SERVICE
2.1 Special Definitions
For purposes of this Article, the following terms have the following meanings:
The “continuous service” of an Employee means the continuous service credited to
him in accordance with the provisions of this Article.
The “employment commencement date” of an employee means the date he first
completes an Hour of Service.
A “maternity/paternity absence” means an Employee’s absence from employment with
an Employer or a Related Company because of the Employee’s pregnancy, the birth
of the Employee’s child, the placement of a child with the Employee in
connection with the Employee’s adoption of the child, or the caring for the
Employee’s child immediately following the child’s birth or adoption. An
Employee’s absence from employment will not be considered a maternity/paternity
absence unless the Employee furnishes the Administrator such timely information
as may reasonably be required to establish that the absence was for one of the
purposes enumerated in this paragraph and to establish the number of days of
absence attributable to such purpose.
The “reemployment commencement date” of an Employee means the first date
following a “service break” on which he again completes an Hour of Service.
A “service break” with respect to an Employee means any 12-consecutive-month
period beginning on the Employee’s “severance date” and anniversaries of his
“severance date” in which he does not complete an Hour of Service.
The “severance date” of an Employee means the earlier of (i) the date on which
he retires, dies, or his employment with all Employers and Related Companies is
otherwise terminated, or (ii) the first anniversary of the first date of a
period during which he is absent from work with all Employers and Related
Companies for any other reason; provided that if he terminates employment with
or is absent from work with all Employers and Related Companies on account of
service with the armed forces of the United States, he shall not incur a
“severance date” if he is eligible for reemployment rights under the Uniformed
Services Employment and Reemployment Rights Act of 1994 and he returns to work
with an Employer or a Related Company within the period during which he retains
such reemployment rights, but, if he does not return to work within such period,
his “severance date” shall be the earlier of the date which is one year after
his absence commenced or the last day of the period during which he retains such
reemployment rights; and provided, further, that if an Employee is on a
“maternity/paternity absence” beyond the first anniversary of the first day of
such absence, he shall not incur a “severance date” if he returns to employment
before the second anniversary of the first day of such absence but, if he does
not return within such period, his “severance date” shall be the second
anniversary of the first date of such “maternity/paternity absence”; and
provided, further, that if an Employee is on a paid leave of absence beyond the
first anniversary of the first day of such absence, he shall not incur a
“severance date” if he returns to employment before the second anniversary of
the first day of such absence but, if he does not return within such period, his
“severance date” shall be the first anniversary of the first date of such paid
leave of absence.

 

12



--------------------------------------------------------------------------------



 



2.2 Crediting of Hours of Service
An Employee will be credited with an Hour of Service for each hour for which he
is paid, or entitled to payment, for the performance of duties for an Employer,
a Predecessor Employer, or any Related Company. Except as otherwise specifically
provided with respect to Predecessor Employers, Hours of Service shall not be
credited for employment with a corporation or business prior to the date such
corporation or business becomes a Related Company.
2.3 Crediting of “Continuous Service”
An Employee shall be credited with “continuous service” for the aggregate of the
periods of time between his “employment commencement date” or any “reemployment
commencement date” and the “severance date” that next follows such “employment
commencement date” or “reemployment commencement date”; provided that an
Employee who has a “reemployment commencement date” within the
12-consecutive-month period following the earlier of the first date of his
absence or his “severance date” shall be credited with “continuous service” for
the period between his “severance date” and “reemployment commencement date”.
2.4 Crediting Eligibility Service
An Employee shall be credited with Eligibility Service equal to his “continuous
service”.
Eligibility Service shall be credited in full calendar months.
2.5 Vesting Service
An Employee shall be credited with Vesting Service equal to his “continuous
service”. Vesting Service shall be computed to the nearest 1/12th of a year
treating each calendar month or portion of a calendar month in which an Employee
is credited with “continuous service” as 1/12th year of Vesting Service.

 

13



--------------------------------------------------------------------------------



 



2.6 Crediting of Service on Transfer or Amendment
Notwithstanding any other provision of the Plan to the contrary, if as a result
of a Plan amendment or a transfer from employment covered under another
qualified plan maintained by an Employer or a Related Company, the service
crediting method applicable to an Employee changes between the elapsed time
method described in Treasury Regulations Section 1.410(a)-7 and the Hours of
Service method described in Department of Labor Regulations Sections 2530.200
through 2530.203, an affected Employee shall be credited with Eligibility and
Vesting Service hereunder as provided in Treasury Regulations
Section 1.410(a)-7(f)(1).
2.7 Crediting of Service to Leased Employees
To the extent required by law, a Leased Employee working for an Employer or a
Related Company shall be considered an employee of such Employer or Related
Company for purposes of Eligibility and Vesting Service crediting under the
Plan, but shall not be eligible to participate in the Plan. Such Leased Employee
shall also be considered an employee of such Employer or Related Company for
purposes of applying Code Sections 401(a)(3), (4), (7), and (16), and 408(k),
415, and 416.

 

14



--------------------------------------------------------------------------------



 



ARTICLE III
ELIGIBILITY
3.1 Eligibility
Each Covered Employee who was an Eligible Employee immediately prior to
January 1, 2009 shall continue to be an Eligible Employee on January 1, 2009.
Each other Covered Employee shall become an Eligible Employee as of the
applicable Enrollment Date upon satisfying all of the following requirements:

(a)   he has been classified as a Class A Employee;   (b)   he has attained age
21; and   (c)   he has completed 1 month of Eligibility Service.

3.2 Transfers of Employment
If an Employee is transferred directly from employment with an Employer or with
a Related Company in a capacity other than as a Covered Employee to employment
as a Covered Employee, he shall become an Eligible Employee as of the later of
the date he is so transferred or the date he would have become an Eligible
Employee in accordance with the provisions of Section 3.1 if he had been a
Covered Employee for his entire period of employment with the Employer or
Related Company.
3.3 Reemployment
If a person who terminated employment with an Employer and all Related Companies
is reemployed as a Covered Employee and if he had been an Eligible Employee
prior to his termination of employment, he shall again become an Eligible
Employee on the date he is reemployed. If such person was not an Eligible
Employee prior to his termination of employment, but was a Covered Employee
prior to such termination and had satisfied the requirements of Section 3.1
prior to such termination, he shall become an Eligible Employee as of the later
of the date he is reemployed or the date he would have become an Eligible
Employee in accordance with the provisions of Section 3.1 if he had continued
employment as a Covered Employee. Otherwise, the eligibility of a person who
terminated employment with an Employer and all Related Companies and who is
reemployed by an Employer or a Related Company to participate in the Plan shall
be determined in accordance with Section 3.1 or 3.2.
3.4 Notification Concerning New Eligible Employees
Each Employer shall notify the Administrator as soon as practicable of Employees
becoming Eligible Employees as of any date.

 

15



--------------------------------------------------------------------------------



 



3.5 Effect and Duration
Upon becoming an Eligible Employee, a Covered Employee shall be entitled to make
401(k) Contributions to the Plan in accordance with the provisions of Article IV
and receive allocations of Employer Contributions in accordance with the
provisions of Article VI (provided he meets any applicable requirements
thereunder) and shall be bound by all the terms and conditions of the Plan and
the Trust Agreement. A person shall continue as an Eligible Employee eligible to
make 401(k) Contributions to the Plan and to participate in allocations of
Employer Contributions only so long as he continues employment as a Covered
Employee.

 

16



--------------------------------------------------------------------------------



 



ARTICLE IV
401(k) CONTRIBUTIONS
4.1 401(k) Contributions
Effective as of the date he becomes an Eligible Employee, each Eligible Employee
may elect, in accordance with rules prescribed by the Administrator, to have
401(k) Contributions made to the Plan on his behalf by his Employer as
hereinafter provided. An Eligible Employee’s election shall include his
authorization for his Employer to reduce his Compensation and to make 401(k)
Contributions on his behalf. An Eligible Employee who does not make a timely
election to have 401(k) Contributions made to the Plan as of the first
Enrollment Date he becomes eligible to participate shall be deemed to have
elected a 0% reduction and may only change such deemed election pursuant to the
provisions of this Article for amending reduction authorizations.
401(k) Contributions on behalf of an Eligible Employee shall commence with the
first payment of Compensation made on or after the Enrollment Date on which he
first becomes eligible to participate.
4.2 Amount of 401(k) Contributions
The amount of 401(k) Contributions to be made each payroll period on behalf of
an Eligible Employee by his Employer shall be a percentage, expressed in the
increments prescribed by the Administrator, of the Eligible Employee’s
Compensation of not less than 1 percent nor more than 50 percent. In the event
an Eligible Employee elects to have his Employer make 401(k) Contributions on
his behalf, his Compensation shall be reduced for each payroll period by the
percentage he elects to have contributed on his behalf to the Plan in accordance
with the terms of his currently effective reduction authorization.
4.3 Catch-Up 401(k) Contributions
An Eligible Employee who is or will be age 50 or older by the end of the taxable
year may make Catch-Up 401(k) Contributions to the Plan in excess of the limits
otherwise applicable to 401(k) Contributions under the Plan, but not in excess
of the dollar limit in effect under Code Section 414(v)(2)(B)(i) for the taxable
year ($5,000 for 2006). Otherwise applicable limits that do not apply to
Catch-Up 401(k) Contributions include, but are not limited to, the percentage of
Compensation limit specified in Section 4.2, the Code Section 402(g) limit
described in Article VII, the limit on 401(k) Contributions made on behalf of
Highly Compensated Employees, and the Code Section 415 limit on annual additions
described in Article VII.
If the percentage of Compensation limit specified in Section 4.2 changes during
the Plan Year, the applicable limit under Section 4.2 for purposes of
determining Catch-Up 401(k) Contributions for an Eligible Employee for such Plan
Year shall be the sum of the dollar amounts of the limits applicable to the
Eligible Employee for each portion of the Plan Year.

 

17



--------------------------------------------------------------------------------



 



4.4 Contributions Limited to Effectively Available Compensation
Notwithstanding any other provision of the Plan or of an Eligible Employee’s
salary reduction authorization, in no event will 401(k) Contributions, including
Catch-Up 401(k) Contributions, be made for a payroll period in excess of an
Eligible Employee’s “effectively available” Compensation. Effectively available
Compensation means the Compensation remaining after all other required amounts
have been withheld, e.g., tax withholding, withholding for contributions to a
cafeteria plan under Code Section 125, etc.
4.5 Amendments to Reduction Authorization
An Eligible Employee may elect, in the manner prescribed by the Administrator,
to change the amount of his future Compensation that his Employer contributes on
his behalf as 401(k) Contributions. An Eligible Employee may amend his reduction
authorization effective as of the first day of each month. Effective on and
after January 1, 2010, in accordance with rules prescribed by the Administrator,
an Eligible Employee’s amendment to his reduction authorization will be
effective as soon as administratively feasible.
An Eligible Employee who amends his reduction authorization shall be limited to
selecting an amount of his Compensation that is otherwise permitted under this
Article IV. 401(k) Contributions shall be made on behalf of such Eligible
Employee by his Employer pursuant to his properly amended reduction
authorization commencing with Compensation paid to the Eligible Employee on or
after the date such amendment is effective, until otherwise altered or
terminated in accordance with the Plan.
4.6 Suspension of 401(k) Contributions
An Eligible Employee on whose behalf 401(k) Contributions are being made may
elect, in the manner prescribed by the Administrator, to have such contributions
suspended at any time by giving such number of days advance notice of his
election as the Administrator may prescribe. Any such voluntary suspension shall
take effect commencing with Compensation paid to such Eligible Employee on or
after the expiration of the required notice period and shall remain in effect
until 401(k) Contributions are resumed as hereinafter set forth.
4.7 Resumption of 401(k) Contributions
An Eligible Employee who has voluntarily suspended his 401(k) Contributions may
elect, in the manner prescribed by the Administrator, to have such contributions
resumed. An Eligible Employee may make such election at such time or times
during the Plan Year as the Administrator may prescribe, by giving such number
of days advance notice of his election as the Administrator may prescribe.

 

18



--------------------------------------------------------------------------------



 



4.8 Delivery of 401(k) Contributions
As soon after the date an amount would otherwise be paid to an Eligible Employee
as it can reasonably be separated from Employer assets, each Employer shall
cause to be delivered to the Trustee in cash all 401(k) Contributions
attributable to such amounts. In no event shall an Employer deliver 401(k)
Contributions to the Trustee on behalf of an Eligible Employee prior to the date
the Eligible Employee performs the services with respect to which the 401(k)
Contribution is being made, unless such pre-funding is to accommodate a bona
fide administrative concern and is not for the principal purpose of accelerating
deductions.
4.9 Vesting of 401(k) Contributions
A Participant’s vested interest in his 401(k) Contributions Sub-Account shall be
at all times 100 percent.

 

19



--------------------------------------------------------------------------------



 



ARTICLE V
AFTER-TAX AND ROLLOVER CONTRIBUTIONS
5.1 No After-Tax Contributions
There shall be no After-Tax Contributions made to the Plan and no After-Tax
Contributions may be transferred to the Plan.
5.2 Rollover Contributions
Subject to any restrictions contained in this Article, a Covered Employee who is
eligible to receive or receives an “eligible rollover distribution,” within the
meaning of Code Section 402(c)(4), or a distribution from an individual
retirement account or annuity that is eligible for rollover to the Plan in
accordance with the provisions of Code Section 408(d)(3)(B) may elect to make a
Rollover Contribution to the Plan. The Administrator may require a Covered
Employee to provide it with such information as it deems necessary or desirable
to show that he is entitled to roll over such distribution to a qualified
retirement plan. A Covered Employee shall make a Rollover Contribution to the
Plan by delivering or causing to be delivered to the Trustee the cash that
constitutes the Rollover Contribution amount.
A Covered Employee who makes a Rollover Contribution to the Plan before becoming
an Eligible Employee in accordance with the provisions of Article III shall be
treated as a Participant for purposes of his Rollover Contributions.
5.3 Direct Rollovers to Plan
The Plan will accept “eligible rollover distributions” that are rolled over
directly to the Plan (“direct rollovers”) from the following:

  •   a qualified plan described in Code Section 401(a) or 403(a), excluding
amounts attributable to designated Roth contributions, as described in Code
Section 402A, and after-tax employee contributions;

  •   an eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state; and

  •   an individual retirement account or annuity described in Code Section
408(a) or 408(b), excluding amounts attributable to designated Roth
contributions, as described in Code Section 402A, and after-tax employee
contributions.

The Trustee may, in its discretion, accept all or a portion of a direct rollover
in the form of securities in lieu of cash, to the extent such securities are
acceptable to the Trustee.

 

20



--------------------------------------------------------------------------------



 



5.4 Participant Rollovers to Plan
The Plan will accept “eligible rollover distributions” that are first
distributed to a Covered Employee (“participant rollovers”) from the following:

  •   a qualified plan described in Code Section 401(a) or 403(a), excluding
amounts attributable to designated Roth contributions, as described in Code
Section 402A, or after-tax employee contributions;

  •   an eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state; and

  •   an individual retirement account or annuity described in Code Section
408(a) or 408(b), excluding amounts attributable to designated Roth
contributions, as described in Code Section 402A, and after-tax employee
contributions.

A Covered Employee who received a distribution that he is rolling over to the
Plan, must deliver the cash constituting his Rollover Contribution to the
Trustee within 60 days of receipt of the eligible rollover distribution. Such
delivery must be made in the manner prescribed by the Administrator.
5.5 Restrictions on Rollover Contributions
Rollover Contributions to the Plan are subject to the following:

  •   the Plan shall not accept a Rollover Contribution of any promissory note
attributable to a plan loan; and

  •   a participant rollover may not include designated Roth contributions, as
described in Code Section 402A, or after-tax employee contributions.

5.6 Vesting of Rollover Contributions
A Participant’s vested interest in his Rollover Contributions Sub-Account shall
be at all times 100 percent.


 

21



--------------------------------------------------------------------------------



 



ARTICLE VI
EMPLOYER CONTRIBUTIONS
6.1 Contribution Period
The Contribution Periods for Employer Contributions shall be as follows:

(a)   The Contribution Period for Regular Matching Contributions under the Plan
is each semi-monthly period.   (b)   The Contribution Period for True Up
Matching Contributions is each Plan Year.   (c)   The Contribution Period for
Additional Discretionary Matching Contributions is each Plan Year.   (d)   The
Contribution Period for Nonelective Contributions under the Plan is each Plan
Year.

6.2 Nonelective Contributions
Each Employer may, in its discretion, make a Nonelective Contribution to the
Plan for the Contribution Period in an amount determined by the Employer.
6.3 Allocation of Nonelective Contributions
Any Nonelective Contribution made by an Employer for a Contribution Period shall
be allocated among its Eligible Employees during the Contribution Period who
have met the allocation requirements for Nonelective Contributions described in
this Article. The allocable share of each such Eligible Employee shall be in the
ratio which his Compensation from the Employer for the Contribution Period bears
to the aggregate of such Compensation for all such Eligible Employees.
6.4 Amount and Allocation of Regular Matching Contributions
Each Employer may, in its discretion, make a Regular Matching Contribution to
the Plan for each Contribution Period on behalf of each of its Eligible
Employees who has met the allocation requirements for Regular Matching
Contributions described in this Article.
The amount of any such Regular Matching Contribution with respect to similarly
situated Eligible Employees, as determined by the Employer in a
non-discriminatory manner, shall be equal to a uniform percentage, determined by
the Employer, in its discretion, of the 401(k) Contributions (other than
Catch-Up 401(k) Contributions) made for the Contribution Period on behalf of
such similarly situated Eligible Employees. Notwithstanding the foregoing, the
Employer may designate a different uniform match percentage applicable to 401(k)
Contributions above and below designated levels of Compensation, provided that
the match percentage does not increase as an Eligible Employee’s 401(k)
Contributions increase.

 

22



--------------------------------------------------------------------------------



 



6.5 Additional Discretionary Matching Contributions
In addition to its Regular Matching Contribution, each Employer may make an
Additional Discretionary Matching Contribution to the Plan for each Contribution
Period on behalf of each of its Eligible Employees who has met the allocation
requirements for Additional Discretionary Matching Contributions described in
this Article. The amount of any such Additional Discretionary Matching
Contribution with respect to similarly situated Eligible Employees, as
determined by the Employer in a non-discriminatory manner, shall be equal to a
uniform percentage, determined by the Employer, in its discretion, of the 401(k)
Contributions (other than Catch-Up 401(k) Contributions) made on behalf of each
such similarly situated Eligible Employee for the Contribution Period.
6.6 Limits on Matching Contributions
Notwithstanding any other provision of this Article to the contrary, the
following limits apply in determining the amount and allocation of Regular
Matching Contributions with respect to an Eligible Employee for a Contribution
Period:

(a)   401(k) Contributions that exceed the dollar amount and/or percentage of
Compensation specified by the Employer, in its discretion, for the Contribution
Period are excluded from the match. Compensation earned by an Eligible Employee
during a Contribution Period, but prior to the date on which the Employee first
became an Eligible Employee, shall be excluded in applying the limitation
contained in this paragraph; and   (b)   Catch-Up 401(k) Contributions are
excluded from the match.

The exclusions described above shall not apply in determining the amount and
allocation of any Additional Discretionary Matching Contribution made by an
Employer.
6.7 True Up Matching Contributions
An Employer may, in its discretion, elect to make a True Up Matching
Contribution on behalf of each of its Eligible Employees during the Contribution
Period who has met the allocation requirements for True Up Matching
Contributions described in this Article. Such True Up Matching Contribution
shall be in the amount which, when aggregated with the Regular Matching
Contributions made with respect to Contribution Periods within such Plan Year,
will provide the maximum Matching Contribution designated by the Employer for
the Plan Year with respect to the Eligible Employee’s 401(k) Contributions for
the full Plan Year.

 

23



--------------------------------------------------------------------------------



 



6.8 Verification of Amount of Employer Contributions by the Sponsor
The Sponsor shall verify the amount of Employer Contributions to be made by each
Employer in accordance with the provisions of the Plan. Notwithstanding any
other provision of the Plan to the contrary, the Sponsor shall determine the
portion of the Employer Contribution to be made by each Employer with respect to
a Covered Employee who transfers from employment with one Employer as a Covered
Employee to employment with another Employer as a Covered Employee.
6.9 Payment of Employer Contributions
Employer Contributions made for a Contribution Period shall be paid in cash or
in qualifying employer securities, as defined in ERISA Section 407(d)(5), to the
Trustee within the period of time required under the Code in order for the
contribution to be deductible by the Employer in determining its Federal income
taxes for the Plan Year.
Any in kind contribution made under the terms of the Plan shall be discretionary
and unencumbered.
In no event shall an Employer deliver Matching Contributions to the Trustee on
behalf of an Eligible Employee prior to the date the Eligible Employee performs
the services with respect to which the Matching Contribution is being made,
unless such pre-funding is to accommodate a bona fide administrative concern and
is not for the principal purpose of accelerating deductions.
6.10 Allocation Requirements for Employer Contributions
An Eligible Employee shall be eligible to receive an allocation of Employer
Contributions under this Article only if he satisfies any requirements specified
in the applicable contribution Section and also meets the requirements of this
Section.

(a)   A person who was an Eligible Employee during a Contribution Period shall
be eligible to receive an allocation of Nonelective Contributions for such
Contribution Period only if he is employed as a Covered Employee on the last day
of the Contribution Period.   (b)   A person who was an Eligible Employee at any
time during a Contribution Period shall be eligible to receive an allocation of
Regular Matching Contributions for such Contribution Period.   (c)   A person
who was an Eligible Employee at any time during a Contribution Period shall be
eligible to receive an allocation of Additional Discretionary Matching
Contributions for such Contribution Period.

 

24



--------------------------------------------------------------------------------



 



(d)   A person who was an Eligible Employee at any time during a Contribution
Period shall be eligible to receive an allocation of True Up Matching
Contributions for such Contribution Period.

6.11 Vesting of Employer Contributions
A Participant’s vested interest in his Prior XM Contributions Sub-Account shall
be at all times 100%.
A Participant’s vested interest in his Nonelective, Regular, Additional
Discretionary, and True Up Matching Contributions Sub-Accounts shall be
determined in accordance with the following schedule:

          Years of Vesting Service   Vested Interest  
Less than 1
    0 %
1, but less than 2
    33 %
2, but less than 3
    67 %
3 or more
    100 %

6.12 100% Vesting Events
Notwithstanding any other provision of the Plan to the contrary, if a
Participant is employed by an Employer or a Related Company on his Normal
Retirement Date, the date he becomes Disabled, or the date he dies, his vested
interest in his full Employer Contributions Sub-Account shall be 100%, without
regard to the number of his years of Vesting Service.

 

25



--------------------------------------------------------------------------------



 



6.13 Election of Former Vesting Schedule
If the Sponsor adopts an amendment to the Plan that directly or indirectly
affects the computation of a Participant’s vested interest in his Employer
Contributions Sub-Account, any Participant with three or more years of Vesting
Service shall have a right to have his vested interest in his Employer
Contributions Sub-Account continue to be determined under the vesting provisions
in effect prior to the amendment rather than under the new vesting provisions,
unless the vested interest of the Participant in his Employer Contributions
Sub-Account under the Plan as amended is not at any time less than such vested
interest determined without regard to the amendment. A Participant shall
exercise his right under this Section by giving written notice of his exercise
thereof to the Administrator within 60 days after the latest of (i) the date he
receives notice of the amendment from the Administrator, (ii) the effective date
of the amendment, or (iii) the date the amendment is adopted. Notwithstanding
the foregoing, a Participant’s vested interest in his Employer Contributions
Sub-Account on the effective date of such an amendment shall not be less than
his vested interest in his Employer Contributions Sub-Account immediately prior
to the effective date of the amendment.
6.14 Forfeitures to Reduce Employer Contributions
Notwithstanding any other provision of the Plan to the contrary, the amount of
the Employer Contribution required under this Article for a Plan Year shall be
reduced by the amount of any forfeitures occurring during the Plan Year or any
prior Plan Year that are not used to pay Plan expenses and that are applied
against Employer Contributions as provided in Article VII or XIV, as applicable.

 

26



--------------------------------------------------------------------------------



 



ARTICLE VII
LIMITATIONS ON CONTRIBUTIONS
7.1 Definitions
For purposes of this Article, the following terms have the following meanings:
The “annual addition” with respect to a Participant for a “limitation year”
means the sum of the following amounts allocated to the Participant for the
“limitation year”:

(a)   all employer contributions allocated to the Participant’s account under
any qualified defined contribution plan maintained by an Employer or a Related
Company, including “elective contributions” and amounts attributable to
forfeitures applied to reduce the employer’s contribution obligation, but
excluding “catch-up contributions”;   (b)   all “employee contributions”
allocated to the Participant’s account under any qualified defined contribution
plan maintained by an Employer or a Related Company or any qualified defined
benefit plan maintained by an Employer or a Related Company if separate accounts
are maintained under the defined benefit plan with respect to such employee
contributions;   (c)   all forfeitures allocated to the Participant’s account
under any qualified defined contribution plan maintained by the Employer or a
Related Company;   (d)   all amounts allocated to an individual medical benefit
account, as described in Code Section 415(l)(2), established for the Participant
as part of a pension or annuity plan maintained by the Employer or a Related
Company;   (e)   if the Participant is a key employee, as defined in Code
Section 419A(d)(3), all amounts derived from contributions paid or accrued after
December 31, 1985, in taxable years ending after that date, that are
attributable to post-retirement medical benefits allocated to the Participant’s
separate account under a welfare benefit fund, as defined in Code Section
419(e), maintained by the Employer or a Related Company; and

(f)   all allocations to the Participant under a simplified employee pension.

A “catch-up contribution” means any elective deferral, as defined in Code
Section 414(v)(2)(C), that is treated as a catch-up contribution in accordance
with the provisions of Code Section 414(v).

 

27



--------------------------------------------------------------------------------



 



The “contribution percentage” with respect to an “eligible participant” for a
particular Plan Year means the ratio of the sum of the included contributions,
described below, to the “eligible participant’s” “test compensation” for such
Plan Year. Contributions made on behalf of an “eligible participant” for the
Plan Year that are used in computing the “eligible participant’s” “contribution
percentage” include the following:

  •   Matching Contributions, except as specifically provided below; and

  •   if elected by the Sponsor, 401(k) Contributions, including Catch-Up 401(k)
Contributions, to the extent such 401(k) Contributions are not included in
determining the “eligible participant’s” “deferral percentage” for such Plan
Year.

Notwithstanding the foregoing, the following Matching Contributions are not
included in computing an “eligible participant’s” “contribution percentage” for
a Plan Year:

  •   Matching Contributions that are forfeited because they relate to 401(k)
Contributions that are distributed as “excess contributions”, “excess
deferrals”, or because they exceed the Code Section 402(g) limit;

  •   contributions to the Plan made pursuant to Code Section 414(u) that are
treated as Matching Contributions; and

  •   Matching Contributions that are forfeited because they relate to 401(k)
Contributions that are re-characterized as Catch-Up 401(k) Contributions.

Matching Contributions in excess of 100% of the 401(k) Contributions of an
“eligible participant” who is not a Highly Compensated Employee for a Plan Year
shall not be used in computing such “eligible participant’s” “contribution
percentage” for the Plan Year to the extent that such Matching Contributions
exceed the greater of (i) 5% of the “eligible participant’s” “test compensation”
for the Plan Year or (ii) the product of 2 times the Plan’s “representative
match rate” multiplied by the “eligible participant’s” 401(k) Contributions for
the Plan Year. The Plan’s “representative match rate” is the lowest “match rate”
of any “eligible participant” who is not a Highly Compensated Employee for the
Plan Year in either (i) the group consisting of half of all “eligible
participants” who are not Highly Compensated Employees for the Plan Year or
(ii) the group of all “eligible participants” who are not Highly Compensated
Employees for the Plan Year and who are employed by the Employer or a Related
Company on the last day of the Plan Year and who make 401(k) Contributions for
the Plan Year, whichever results in the greater amount. An “eligible
participant’s “match rate” means the Matching Contributions made on behalf of
the “eligible participant” for the Plan Year divided by the “eligible
participant’s” 401(k) Contributions for the Plan Year; provided, however, that
if Matching Contributions are made at different rates for different levels of
Compensation, the “match rate” shall be determined assuming 401(k) Contributions
equal to 6% of “test compensation”.

 

28



--------------------------------------------------------------------------------



 



To be included in computing an “eligible participant’s” “contribution
percentage” for a Plan Year, contributions must be allocated to the “eligible
participant’s” Account as of a date within such Plan Year and must be made to
the Plan before the end of the 12-month period immediately following the Plan
Year to which the contributions relate. For Plan Years in which the prior year
testing method is used in applying the nondiscrimination requirements applicable
to Matching Contributions, contributions used in computing the “contribution
percentage” for the “testing year” of a non-Highly Compensated Employee must be
made before the last day of the Plan Year for which the test is being applied.
If an Employer elects to change from the current year testing method to the
prior year testing method, the following shall not be included in computing a
non-Highly Compensated Employee’s “contribution percentage” for the Plan Year
immediately preceding the Plan Year in which the prior year testing method is
first effective:

  •   401(k) Contributions that were included in computing the “eligible
participant’s” “contribution percentage” under the current year method for such
immediately preceding Plan Year.

The determination of an “eligible participant’s” “contribution percentage” shall
be made after any reduction required to satisfy the Code Section 415 limitations
is made as provided in this Article VII and shall satisfy such other
requirements as may be prescribed by the Secretary of the Treasury.
The “deferral percentage” with respect to an Eligible Employee for a particular
Plan Year means the ratio of the sum of the included contributions, described
below, to the Eligible Employee’s “test compensation” for such Plan Year.
Contributions made on behalf of an Eligible Employee for the Plan Year that are
used in computing the Eligible Employee’s “deferral percentage” include the
following:

  •   401(k) Contributions, except as specifically provided below.

Notwithstanding the foregoing, the following 401(k) Contributions are not
included in computing an Eligible Employee’s “deferral percentage” for a Plan
Year:

  •   401(k) Contributions that are distributed to a non-Highly Compensated
Employee in accordance with the provisions of Section 7.2 because they exceed
the Code Section 402(g) limit;

  •   contributions made to the Plan pursuant to Code Section 414(u) that are
treated as 401(k) Contributions;

  •   Catch-Up 401(k) Contributions, except to the extent the Eligible
Employee’s 401(k) Contributions are re-characterized as Catch-Up 401(k)
Contributions as a result of a failure to satisfy the nondiscrimination
requirements applicable to 401(k) Contributions; and

  •   401(k) Contributions that are included in determining an Eligible
Employee’s “contribution percentage” for the Plan Year.

 

29



--------------------------------------------------------------------------------



 



To be included in computing an Eligible Employee’s “deferral percentage” for a
Plan Year, contributions must be allocated to the Eligible Employee’s Account as
of a date within such Plan Year and be made to the Plan before the end of the
12-month period immediately following the Plan Year to which the contributions
relate. For Plan Years in which the prior year testing method is used in
applying the nondiscrimination requirements applicable to 401(k) Contributions,
contributions used in computing the “deferral percentage” for the “testing year”
of a non-Highly Compensated Employee must be made before the last day of the
Plan Year for which the test is being applied.
If an Employer elects to change from the current year testing method to the
prior year testing method, the following shall not be included in computing a
non-Highly Compensated Employee’s “deferral percentage” for the Plan Year
immediately preceding the Plan Year in which the prior year testing method is
first effective:

  •   401(k) Contributions that were included in computing the Eligible
Employee’s “contribution percentage” under the current year method for such
immediately preceding Plan Year.

The determination of an Eligible Employee’s “deferral percentage” shall be made
after any reduction required to satisfy the Code Section 415 limitations is made
as provided in this Article VII and shall satisfy such other requirements as may
be prescribed by the Secretary of the Treasury.
An “elective contribution” means any employer contribution made to a plan
maintained by an Employer or a Related Company on behalf of a Participant in
lieu of cash compensation pursuant to his election (whether such election is an
active election or a passive election) to defer under any qualified CODA as
described in Code Section 401(k), any simplified employee pension cash or
deferred arrangement as described in Code Section 402(h)(1)(B), or any plan as
described in Code Section 501(c)(18), and any contribution made on behalf of the
Participant by an Employer or a Related Company for the purchase of an annuity
contract under Code Section 403(b) pursuant to a salary reduction agreement. For
purposes of applying the limitations described in this Article VII, the term
“elective contribution” includes designated Roth contributions and excludes
“catch-up contributions”.
An “elective 401(k) contribution” means any employer contribution made to a plan
maintained by an Employer or a Related Company on behalf of a Participant in
lieu of cash compensation pursuant to his election (whether such election is an
active election or a passive election) to defer under any qualified CODA as
described in Code Section 401(k) including a designated Roth contribution. For
purposes of applying the limitations described in this Article VII, the term
“elective 401(k) contribution” excludes “catch-up contributions”.
An “eligible participant” means any Eligible Employee who is eligible to have
401(k) Contributions made on his behalf (if 401(k) Contributions are taken into
account in determining “contribution percentages”), or to participate in the
allocation of Matching Contributions.

 

30



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the following Employees shall not be included as
“eligible participants”:

  •   Eligible Employees who are covered by a collective bargaining agreement
between their Employer and employee representatives if retirement benefits were
the subject of good faith bargaining.

An “employee contribution” means any employee after-tax contribution allocated
to an Eligible Employee’s account under any qualified plan of an Employer or a
Related Company.
An “excess aggregate contribution” means any contribution made to the Plan on
behalf of a Participant that exceeds the limitations described in Section 7.7.
An “excess contribution” means any contribution made to the Plan on behalf of a
Participant that exceeds the limitations described in Section 7.4.
An “excess deferral” with respect to a Participant means that portion of a
Participant’s 401(k) Contributions, excluding Catch-Up 401(k) Contributions, for
his taxable year that, when added to amounts deferred for such taxable year
under other plans or arrangements described in Code Section 401(k), 408(k), or
403(b) (other than any such plan or arrangement that is maintained by an
Employer or a Related Company and excluding any “catch-up contributions”), would
exceed the dollar limit imposed under Code Section 402(g) as in effect on
January 1 of the calendar year in which such taxable year begins and is
includible in the Participant’s gross income under Code Section 402(g).
The “415 compensation” of a Participant for any “limitation year” means the
Participant’s remuneration for services, including (A) his wages, salaries, fees
for professional service, and all other amounts received (without regard to
whether such amounts are paid in cash) for personal services actually rendered
in the course of employment with an Employer or a Related Company, to the extent
the amounts would have been received and includible in gross income, including,
but not limited to, commissions paid to salesperson, compensation for services
on the basis of a percentage of profits, commissions on insurance premiums,
tips, bonuses, fringe benefits, and reimbursements or other expense allowances
under a nonaccountable plan described in Treasury Regulations Section 1.62-2(c),
(B) in case of a Participant who is an employee within the meaning of Code
Section 401(c)(1), the Participant’s earned income, as described in Code
Section 401(c)(2) and regulations issued thereunder, (C) amounts described in
Code Section 104(a)(3), 105(a), or 105(h), but only to the extent such amounts
are includible in the gross income of the Participant, (D) amounts paid or
reimbursed by the Employer or a Related Company for moving expenses incurred by
the

 

31



--------------------------------------------------------------------------------



 



Participant, but only to the extent it is reasonable to believe the amounts are
not deductible by the Participant under Code Section 217, (E) the value of a
non-statutory option (an option other than a statutory option, as defined in
Treasury Regulations Section 1.421-1(b)) granted to the Participant by the
Employer or a Related Company, but only to the extent that the value of the
option is includible in the gross income of the Participant for the taxable year
in which granted, (F) amounts includible in the gross income of the Participant
upon making an election described in Code Section 83(b), and (G) amounts that
are includible in the gross income of the Participant under the rules of Code
Section 409A or 457(f)(1)(A) or because the amounts are constructively received
by the Participant. “415 compensation” excludes (i) contributions (other than
elective contributions described in Code Section 402(e)(3), 408(k)(6),
408(p)(2)(A)(i), or 457(b)) made on behalf of the Participant by an Employer or
a Related Company to a plan of deferred compensation (including a simplified
employee pension described in Code Section 408(k) or a simple retirement account
described in Code Section 408(p)), whether or not qualified, to the extent that,
before application of the limitations of Code Section 415 to such plan, the
contributions are not includible in the gross income of the Participant for the
taxable year in which contributed, (ii) any distributions from a plan of
deferred compensation, whether or not qualified, (except amounts received
pursuant to an unfunded non-qualified plan in the year such amounts are
includible in the gross income of the Participant), (iii) amounts realized from
the exercise of a non-qualified option or when restricted stock or other
property held by the Participant either becomes freely transferable or is no
longer subject to substantial risk of forfeiture, (iv) amounts received from the
sale, exchange or other disposition of stock acquired under a qualified stock
option, (v) any other amounts that receive special tax benefits, such as
premiums for group term life insurance (but only to the extent that the premiums
are not includible in the gross income of the Participant and are not salary
reduction amounts that are described in Code Section 125), and (vi) other items
that are similar to the items listed in (i) through (v) above.
Effective for “limitation years” beginning in 2005 and thereafter, “415
compensation” does not include amounts paid to a Participant following severance
from employment unless such amounts are paid within 2 1/2 months of the
Participant’s severance from employment and (i) would otherwise have been paid
to the Participant in the course of his employment and are regular compensation
for services during the Participant’s regular working hours, compensation for
services outside the Participant’s regular working hours (such as overtime or
shift differential pay), commissions, bonuses, or other similar compensation or
(ii) are payments for accrued bona fide sick, vacation or other leave, but only
if the Participant would have been able to use such leave if his employment had
continued.
“415 compensation” also includes (i) any elective deferral, as defined in Code
Section 402(g)(3) and (ii) any amount contributed or deferred by the Employer or
Related Company at the Participant’s election which is not includable in the
Participant’s gross income by reason of Code Section 125, 132(f)(4), or 457.

 

32



--------------------------------------------------------------------------------



 



In no event, however, shall the “415 compensation” of a Participant taken into
account under the Plan for any “limitation year” exceed the limit in effect
under Code Section 401(a)(17) ($220,000 for “limitation years” beginning in
2006, subject to adjustment annually as provided in Code Sections 401(a)(17)(B)
and 415(d); provided, however, that the dollar increase in effect on January 1
of any calendar year, if any, is effective for “limitation years” beginning in
such calendar year). If the “415 compensation” of a Participant is determined
over a period of time that contains fewer than 12 calendar months, then the
annual compensation limitation described above shall be adjusted with respect to
that Participant by multiplying the annual compensation limitation in effect for
the Plan Year by a fraction the numerator of which is the number of full months
in the period and the denominator of which is 12; provided, however, that no
proration is required for a Participant who is covered under the Plan for fewer
than 12 months.
The “gap period” means the period between the close of the Plan Year in which
“excess contributions” were made and the date the contributions are distributed.
A “limitation year” means the Plan Year.
A “matching contribution” means any employer contribution allocated to an
Eligible Employee’s account under any plan of an Employer or a Related Company
solely on account of “elective contributions” made on his behalf or “employee
contributions” made by him.
A “qualified matching contribution” means any employer contribution allocated to
an Eligible Employee’s account under any plan of an Employer or a Related
Company solely on account of “elective contributions” made on his behalf or
“employee contributions” made by him that is a qualified matching contribution
as defined in regulations issued under Code Section 401(k), is nonforfeitable
when made, and is distributable only as permitted in regulations issued under
Code Section 401(k).
A “qualified nonelective contribution” means any employer contribution allocated
to an Eligible Employee’s account under any plan of an Employer or a Related
Company that the Participant could not elect instead to receive in cash until
distributed from the Plan, that is a qualified nonelective contribution as
defined in Code Sections 401(k) and 401(m) and regulations issued thereunder, is
nonforfeitable when made, and is distributable (other than for hardships) only
as permitted in regulations issued under Code Section 401(k).
The “test compensation” of an Eligible Employee or “eligible participant” for
any Plan Year means the following, unless the Administrator elects to substitute
a different definition of compensation that satisfies the requirements of Code
Section 414(s): his wages, salaries, fees for professional service, and all
other amounts received for personal services actually rendered in the course of
employment with an Employer or a Related Company for such Plan Year, but
excluding (i) contributions (other than

 

33



--------------------------------------------------------------------------------



 



elective contributions described in Code Section 402(e)(3), 408(k)(6),
408(p)(2)(A)(i), or 457(b)) made on behalf of the Participant by an Employer or
a Related Company to a plan of deferred compensation (including a simplified
employee pension described in Code Section 408(k) or a simple retirement account
described in Code Section 408(p)), whether or not qualified, to the extent that,
before application of the limitations of Code Section 415 to such plan, the
contributions are not includible in the gross income of the Participant for the
taxable year in which contributed, (ii) any distributions from a plan of
deferred compensation, whether or not qualified, (except amounts received
pursuant to an unfunded non-qualified plan in the year such amounts are
includible in the gross income of the Participant), (iii) amounts realized from
the exercise of a non-qualified option or when restricted stock or other
property held by the Participant either becomes freely transferable or is no
longer subject to substantial risk of forfeiture, (iv) amounts received from the
sale, exchange or other disposition of stock acquired under a qualified stock
option, (v) any other amounts that receive special tax benefits, such as
premiums for group term life insurance (but only to the extent that the premiums
are not includible in the gross income of the Participant and are not salary
reduction amounts that are described in Code Section 125), and (vi) other items
that are similar to the items listed in (i) through (v) above.
“Test compensation” includes (i) any elective deferral, as defined in Code
Section 402(g)(3), and (ii) any amount contributed or deferred by the Employer
or a Related Company at the Participant’s election which is not includable in
the Participant’s gross income by reason of Code Section 125, 132(f)(4), or 457,
provided that any such amount is attributable to compensation that would
otherwise be included in “test compensation” as defined above.
“Test compensation” does not include amounts paid to a Participant following
severance of employment unless such amounts are paid within 2 1/2 months of the
Participant’s severance and (i) would otherwise have been paid to the
Participant in the course of his employment and are regular compensation for
services during the Participant’s regular working hours, compensation for
services outside the Participant’s regular working hours (such as overtime or
shift differential pay), commissions, bonuses, or other similar compensation or
(ii) are payments for accrued bona fide sick, vacation or other leave, but only
if the Participant would have been able to use such leave if his employment had
continued.
If elected by the Administrator with respect to a Plan Year, “test compensation”
may exclude amounts earned by an individual during the Plan Year, but while the
individual was not an Eligible Employee or “eligible participant”.
In no event, shall the “test compensation” of a Participant taken into account
under the Plan for any Plan Year exceed the limit in effect under Code
Section 401(a)(17) ($220,000 for Plan Years beginning in 2006, subject to
adjustment annually as provided in Code Sections 401(a)(17)(B) and 415(d);
provided that the dollar increase in effect on January 1 of any calendar year,
if any, is effective for Plan Years beginning in such calendar year).

 

34



--------------------------------------------------------------------------------



 



The “testing year” under the prior year testing method means the Plan Year
immediately preceding the Plan Year being tested.
7.2 Code Section 402(g) Limit
In no event shall the amount of the 401(k) Contributions, excluding Catch-Up
401(k) Contributions, made on behalf of an Eligible Employee for his taxable
year, when aggregated with any “elective contributions” made on behalf of the
Eligible Employee under any other plan of an Employer or a Related Company for
his taxable year, exceed the dollar limit imposed under Code Section 402(g), as
in effect on January 1 of the calendar year in which such taxable year begins.
In the event that the Administrator determines that the reduction percentage
elected by an Eligible Employee will result in his exceeding the Code Section
402(g) limit, the Administrator may adjust the reduction authorization of such
Eligible Employee by reducing the percentage of his 401(k) Contributions to such
smaller percentage that will result in the Code Section 402(g) limit not being
exceeded. If the Administrator determines that the 401(k) Contributions made on
behalf of an Eligible Employee would exceed the Code Section 402(g) limit for
his taxable year, the 401(k) Contributions for such Participant shall be
automatically suspended for the remainder, if any, of such taxable year.
If an Employer notifies the Administrator that the Code Section 402(g) limit has
nevertheless been exceeded by an Eligible Employee for his taxable year, the
401(k) Contributions that, when aggregated with “elective contributions” made on
behalf of the Eligible Employee under any other plan of an Employer or a Related
Company, would exceed the Code Section 402(g) limit, plus any income and minus
any losses attributable thereto, shall be either re-characterized as Catch-Up
401(k) Contributions or distributed to the Eligible Employee no later than the
April 15 immediately following such taxable year.
Any 401(k) Contributions that are distributed to an Eligible Employee in
accordance with this Section shall not be taken into account in determining the
Eligible Employee’s “deferral percentage” for the “testing year” in which the
401(k) Contributions were made, unless the Eligible Employee is a Highly
Compensated Employee.
If excess 401(k) Contributions are distributed to a Participant or are
re-characterized as Catch-Up 401(k) Contributions in accordance with this
Section, Matching Contributions that are attributable solely to the
re-characterized or distributed 401(k) Contributions, plus any income and minus
any losses attributable thereto, shall be forfeited by the Participant no
earlier than the date on which re-characterization or distribution of 401(k)
Contributions pursuant to this Section occurs and no later than the last day of
the Plan Year following the Plan Year for which the Matching Contributions were
made.

 

35



--------------------------------------------------------------------------------



 



7.3 Distribution of “Excess Deferrals”
Notwithstanding any other provision of the Plan to the contrary, if a
Participant notifies the Administrator in writing no later than the March 1
following the close of the Participant’s taxable year that “excess deferrals”
have been made on his behalf under the Plan for such taxable year, the “excess
deferrals”, plus any income and minus any losses attributable thereto, shall be
distributed to the Participant no later than the April 15 immediately following
such taxable year.
Any 401(k) Contributions that are distributed to a Participant in accordance
with this Section shall nevertheless be taken into account in determining the
Participant’s “deferral percentage” for the “testing year” in which the 401(k)
Contributions were made.
If 401(k) Contributions are distributed to a Participant in accordance with this
Section, Matching Contributions that are attributable solely to the distributed
401(k) Contributions, plus any income and minus any losses attributable thereto,
shall be forfeited by the Participant no earlier than the date on which
distribution of 401(k) Contributions pursuant to this Section occurs and no
later than the last day of the Plan Year following the Plan Year for which the
Matching Contributions were made.
7.4 Limitation on 401(k) Contributions of Highly Compensated Employees – ADP
Test
Notwithstanding any other provision of the Plan to the contrary, the 401(k)
Contributions made with respect to a Plan Year on behalf of Eligible Employees
who are Highly Compensated Employees may not result in an average “deferral
percentage” for such Eligible Employees that exceeds the greater of:

(a)   a percentage that is equal to 125 percent of the average “deferral
percentage” for all other Eligible Employees for the “testing year”; or   (b)  
a percentage that is not more than 200 percent of the average “deferral
percentage” for all other Eligible Employees for the “testing year” and that is
not more than two percentage points higher than the average “deferral
percentage” for all other Eligible Employees for the “testing year”,

unless the “excess contributions”, determined as provided in the following
Section are re-characterized or distributed as provided in Section 7.6.

 

36



--------------------------------------------------------------------------------



 



If the Plan provides that Employees are eligible to make 401(k) Contributions
before they have satisfied the minimum age and service requirements under Code
Section 410(a)(1)(A) and applies Code Section 410(b)(4)(B) in determining
whether the cash or deferred arrangement meets the requirements of Code
Section 410(b)(1), the Administrator may apply the limitations described above
either:

(c)   by comparing the average “deferral percentage” of all Eligible Employees
who are Highly Compensated Employees for the Plan Year to the average “deferral
percentage” for the “testing year” of all other Eligible Employees who have
satisfied the minimum age and service requirements under Code
Section 410(a)(1)(A); or   (d)   separately with respect to Eligible Employees
who have not satisfied the minimum age and service requirements under Code
Section 410(a)(1)(A) and Eligible Employees who have satisfied such minimum age
and service requirements.

In order to assure that the limitation contained herein is not exceeded with
respect to a Plan Year, the Administrator is authorized to set a limit on the
percentage of Compensation that a Highly Compensated Employee may contribute to
the Plan as 401(k) Contributions for the Plan Year, to suspend completely
further 401(k) Contributions on behalf of Highly Compensated Employees for any
remaining portion of a Plan Year, or to adjust the projected “deferral
percentages” of Highly Compensated Employees by reducing the percentage of their
deferral elections for any remaining portion of a Plan Year to such smaller
percentage that will result in the limitation set forth above not being
exceeded. If the Administrator limits the 401(k) Contributions that may be made
by Highly Compensated Employees for a Plan Year, the Administrator shall
communicate that limit as soon as reasonably practicable. In the event of a
suspension or reduction, Highly Compensated Employees affected thereby shall be
notified of the reduction or suspension as soon as possible. An affected Highly
Compensated Employee shall be entitled to make a new election for the following
Plan Year.
In determining the “deferral percentage” for any Eligible Employee who is a
Highly Compensated Employee for the Plan Year, “elective 401(k) contributions”,
“qualified nonelective contributions”, and “qualified matching contributions”
(to the extent that “qualified nonelective contributions” and “qualified
matching contributions” are taken into account in determining “deferral
percentages”) made to his accounts under any plan of an Employer or a Related
Company that is not mandatorily disaggregated pursuant to Treasury Regulations
Section 1.410(b)-7(c), as modified by Section 1.401(k)-1(b)(4) (without regard
to the prohibition on aggregating plans with inconsistent testing methods
contained in Section 1.401(k)-1(b)(4)((iii)(B) and the prohibition on
aggregating plans with different plan years contained in
Section 1.410(b)-7(d)(5)), shall be treated as if all such contributions were
made to the Plan; provided, however, that if such a plan has a plan year
different from the Plan Year, any such contributions made to the Highly
Compensated Employee’s accounts under the other plan during the Plan Year shall
be treated as if such contributions were made to the Plan.

 

37



--------------------------------------------------------------------------------



 



If one or more plans of an Employer or Related Company are aggregated with the
Plan for purposes of satisfying the requirements of Code Section 401(a)(4) or
410(b), then “deferral percentages” under the Plan shall be calculated as if the
Plan and such one or more other plans were a single plan. Pursuant to Treasury
Regulations Section 1.401(k)-1(b)(4)(v), an Employer may elect to calculate
“deferral percentages” aggregating ESOP and non-ESOP plans. In addition, an
Employer may elect to calculate “deferral percentages” aggregating bargained
plans maintained for different bargaining units, provided that such aggregation
is done on a reasonable basis and is reasonably consistent from year to year.
Plans may be aggregated under this paragraph only if they have the same plan
year and utilize the same testing method to satisfy the requirements of Code
Section 401(k).
The Administrator shall maintain records sufficient to show that the limitation
contained in this Section was not exceeded with respect to any Plan Year and the
amount of the “qualified nonelective contributions” and/or “qualified matching
contributions” taken into account in determining “deferral percentages” for any
Plan Year.

7.5   Determination and Allocation of “Excess Contributions” Among Highly
Compensated Employees

Notwithstanding any other provision of the Plan to the contrary, in the event
that the limitation on 401(k) Contributions described in the preceding Section
is exceeded in any Plan Year, the Administrator shall first determine the dollar
amount of the excess by reducing the dollar amount of the contributions included
in determining the “deferral percentage” of Highly Compensated Employees in
order of their “deferral percentages” as follows:

(a)   The highest “deferral percentage(s)” shall be reduced to the greater of
(1) the maximum “deferral percentage” that satisfies the limitation on 401(k)
Contributions described in the preceding Section or (2) the next highest
“deferral percentage”.

(b)   If the limitation on 401(k) Contributions described in the preceding
Section would still be exceeded after application of the provisions of paragraph
(a), the Administrator shall continue reducing “deferral percentages” of Highly
Compensated Employees, continuing with the next highest “deferral percentage”,
in the manner provided in paragraph (a) until the limitation on 401(k)
Contributions described in the preceding Section is satisfied.

The determination of the amount of “excess contributions” hereunder shall be
made after 401(k) Contributions and “excess deferrals” have been
re-characterized or distributed pursuant to Sections 7.2 and 7.3, if applicable.

 

38



--------------------------------------------------------------------------------



 



After determining the dollar amount of the “excess contributions” that have been
made to the Plan, the Administrator shall then allocate such excess among Highly
Compensated Employees in order of the dollar amount of their “deferral
percentages” as follows:

(c)   The contributions included in the “deferral percentage(s)” of the Highly
Compensated Employee(s) with the largest dollar amount of “deferral percentage”
for the Plan Year shall be reduced by the dollar amount of the excess (with such
dollar amount being allocated equally among all such Highly Compensated
Employees), but not below the dollar amount of the “deferral percentage” of the
Highly Compensated Employee(s) with the next highest dollar amount of “deferral
percentage” for the Plan Year.

(d)   If the excess has not been fully allocated after application of the
provisions of paragraph (c), the Administrator shall continue reducing the
contributions included in the “deferral percentages” of Highly Compensated
Employees, continuing with the Highly Compensated Employees with the largest
remaining dollar amount of “deferral percentages” for the Plan Year, in the
manner provided in paragraph (c) until the entire excess determined above has
been allocated.

7.6 Treatment of “Excess Contributions”
Except to the extent that a Highly Compensated Employee’s “excess contributions”
may be re-characterized as Catch-Up 401(k) Contributions, “excess contributions”
allocated to a Highly Compensated Employee pursuant to the preceding Section,
plus any income and minus any losses attributable thereto, shall be distributed
to the Highly Compensated Employee prior to the end of the next succeeding Plan
Year. If such excess amounts are distributed more than 2 1/2 months after the
last day of the Plan Year for which the excess occurred, an excise tax may be
imposed under Code Section 4979 on the Employer maintaining the Plan with
respect to such amounts.
If excess 401(k) Contributions are distributed to a Participant or are
re-characterized as Catch-Up 401(k) Contributions in accordance with this
Section, Matching Contributions that are attributable solely to the
re-characterized or distributed 401(k) Contributions, plus any income and minus
any losses attributable thereto, shall be forfeited by the Participant no
earlier than the date on which re-characterization or distribution of 401(k)
Contributions pursuant to this Section occurs and no later than the last day of
the Plan Year following the Plan Year for which the Matching Contributions were
made
7.7 Limitation on Contributions of Highly Compensated Employees – ACP Test
Notwithstanding any other provision of the Plan to the contrary, the Matching
Contributions made with respect to a Plan Year on behalf of “eligible
participants” who are Highly Compensated Employees may not result in an average
“contribution percentage” for such “eligible participants” that exceeds the
greater of:

(a)   a percentage that is equal to 125 percent of the average “contribution
percentage” for all other “eligible participants” for the “testing year”; or

(b)   a percentage that is not more than 200 percent of the average
“contribution percentage” for all other “eligible participants” for the “testing
year” and that is not more than two percentage points higher than the average
“contribution percentage” for all other “eligible participants” for the “testing
year”,

 

39



--------------------------------------------------------------------------------



 



unless the “excess aggregate contributions”, determined as provided in the
following Section are forfeited or distributed as provided in Section 7.8.
If the Plan provides that Employees are eligible to receive Matching
Contributions before they have satisfied the minimum age and service
requirements under Code Section 410(a)(1)(A) and applies Code
Section 410(b)(4)(B) in determining whether the portion of the Plan subject to
Code Section 401(m) meets the requirements of Code Section 410(b)(1), the
Administrator may apply the limitations described above either:

(c)   by comparing the average “contribution percentage” of all “eligible
participants” who are Highly Compensated Employees for the Plan Year to the
average “contribution percentage” for the “testing year” of all other “eligible
participants” who have satisfied the minimum age and service requirements under
Code Section 410(a)(1)(A); or

(d)   separately with respect to “eligible participants” who have not satisfied
the minimum age and service requirements under Code Section 410(a)(1)(A) and
“eligible participants” who have satisfied such minimum age and service
requirements.

In determining the “contribution percentage” for any “eligible participant” who
is a Highly Compensated Employee for the Plan Year, “matching contributions”,
“employee contributions”, “qualified nonelective contributions”, and “elective
401(k) contributions” (to the extent that “qualified nonelective contributions”
and “elective 401(k) contributions” are taken into account in determining
“contribution percentages”) made to his accounts under any plan of an Employer
or a Related Company that is not mandatorily disaggregated pursuant to Treasury
Regulations Section 1.410(b)-7(c), as modified by Section 1.401(m)-1(b)(4)
(without regard to the prohibition on aggregating plans with inconsistent
testing methods contained in Section 1.401(m)-1(b)(4)((iii)(B) and the
prohibition on aggregating plans with different plan years contained in Section
1.410(b)-7(d)(5)), shall be treated as if all such contributions were made to
the Plan; provided, however, that if such a plan has a plan year different from
the Plan Year, any such contributions made to the Highly Compensated Employee’s
accounts under the other plan during the Plan Year shall be treated as if such
contributions were made to the Plan.
If one or more plans of an Employer or a Related Company are aggregated with the
Plan for purposes of satisfying the requirements of Code Section 401(a)(4) or
410(b), the “contribution percentages” under the Plan shall be calculated as if
the Plan and such one or more other plans were a single plan. Pursuant to
Treasury Regulations Section 1.401(m)-1(b)(4)(v), an Employer may elect to
calculate “contribution percentages” aggregating ESOP and non-ESOP plans. In
addition, an Employer may elect to calculate “contribution percentages”
aggregating bargained plans maintained for different bargaining units, provided
that such aggregation is done on a reasonable basis and is reasonably consistent
from year to year. Plans may be aggregated under this paragraph only if they
have the same plan year and utilize the same testing method to satisfy the
requirements of Code Section 401(m).

 

40



--------------------------------------------------------------------------------



 



The Administrator shall maintain records sufficient to show that the limitation
contained in this Section was not exceeded with respect to any Plan Year and the
amount of the “elective 401(k) contributions”, “qualified nonelective
contributions”, and/or “qualified matching contributions” taken into account in
determining “contribution percentages” for any Plan Year.

7.8   Determination and Allocation of Excess Aggregate Contributions Among
Highly Compensated Employees

Notwithstanding any other provision of the Plan to the contrary, in the event
that the limitation described in the preceding Section is exceeded in any Plan
Year, the Administrator shall first determine the dollar amount of the excess by
reducing the dollar amount of the contributions included in determining the
“contribution percentage” of Highly Compensated Employees in order of their
“contribution percentages”, as follows:

(a)   The highest “contribution percentage(s)” shall be reduced to the greater
of (1) the maximum “contribution percentage” that satisfies the limitation
described in the preceding Section or (2) the next highest “contribution
percentage”.

(b)   If the limitation described in the preceding Section would still be
exceeded after application of the provisions of paragraph (a), the Administrator
shall continue reducing “contribution percentages” of Highly Compensated
Employees, continuing with the next highest “contribution percentage”, in the
manner provided in paragraph (a) until the limitation described in the preceding
Section is satisfied.

The determination of the amount of the “excess aggregate contributions” shall be
made after application of Sections 7.2, 7.3, and 7.6, if applicable.
After determining the dollar amount of the “excess aggregate contributions” that
have been made to the Plan, the Administrator shall next allocate such excess
among Highly Compensated Employees in order of the dollar amount of their
“contribution percentages” as follows:

(c)   The contributions included in the “contribution percentages” of the Highly
Compensated Employee(s) with the largest dollar amount of “contribution
percentage” shall be reduced by the dollar amount of the excess (with such
dollar amount being allocated equally among all such Highly Compensated
Employees), but not below the dollar amount of the “contribution percentage” of
the Highly Compensated Employee(s) with the next highest dollar amount of
“contribution percentage” for the Plan Year.

 

41



--------------------------------------------------------------------------------



 



(d)   If the excess has not been fully allocated after application of the
provisions of paragraph (c), the Administrator shall continue reducing the
contributions included in the “contribution percentages” of Highly Compensated
Employees, continuing with the Highly Compensated Employees with the largest
remaining dollar amount of “contribution percentages” for the Plan Year, in the
manner provided in paragraph (c) until the entire excess determined above has
been allocated.

7.9 Treatment of “Excess Aggregate Contributions”
“Excess aggregate contributions” allocated to a Highly Compensated Employee
pursuant to the preceding Section, plus any income and minus any losses
attributable thereto, shall be forfeited, to the extent forfeitable, or
distributed to the Participant prior to the end of the next succeeding Plan Year
as hereinafter provided. If such excess amounts are forfeited or distributed
more than 2 1/2 months after the last day of the Plan Year for which the excess
occurred, an excise tax of 10% will be imposed under Code Section 4979 on the
Employer maintaining the Plan with respect to such amounts.
Excess amounts shall be forfeited or distributed from a Highly Compensated
Employee’s Account in the order prescribed by the Administrator, which order
shall be uniform with respect to all Highly Compensated Employees and
non-discriminatory.
“Excess aggregate contributions” that are vested shall in all cases be
distributed. Excess Matching Contributions that are not vested shall be
forfeited. Any amounts forfeited with respect to a Participant pursuant to this
Section shall be treated as a forfeiture under the Plan no later than the last
day of the Plan Year following the Plan Year for which the Matching
Contributions were made.
7.10 Treatment of Forfeited Matching Contributions
Any Matching Contributions that are forfeited pursuant to the provisions of the
preceding Sections of this Article shall be applied against the Employers’
contribution obligations for the Plan Year or against Plan expenses, as directed
by the Administrator.

 

42



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, however, should the amount of all such
forfeitures for any Plan Year exceed the amount of the Employers’ contribution
obligations for the Plan Year, the excess amount of such forfeitures shall be
allocated among the Accounts of Participants who are Eligible Employees during
the Plan Year for which the excess occurred as follows:

(a)   Forfeited Matching Contributions shall be allocated only among Eligible
Employees who are not Highly Compensated Employees for the Plan Year;

(b)   Any forfeited amounts shall be allocated in the ratio which the “deferral
percentage” of an eligible Participant bears to the aggregate value of the
“deferral percentages of all such eligible Participants; and

(c)   Forfeitures credited to a Participant’s Account hereunder shall be
credited to his Regular Matching Contributions Sub-Account. A Participant’s
vested interest in amounts attributable to forfeitures allocated to his Matching
Contributions Sub-Account hereunder shall be determined under the vesting
schedule applicable to Regular Matching Contributions.

Notwithstanding the foregoing, prior to allocating forfeited amounts among
Participants’ Accounts, the Administrator may direct that any portion or all of
such forfeited amounts shall be applied against Plan expenses. The forfeited
amounts to be allocated among Participants’ Accounts shall be reduced by any
such amounts that are applied against Plan expenses as provided herein.
7.11 Determination of Income or Loss
The income or loss attributable to contributions in excess of a limit described
above that are distributed pursuant to this Article shall be determined for the
preceding Plan Year and the “gap period” under the method otherwise used for
allocating income or loss to Participants’ Accounts; provided, however, that
income or loss for the “gap period” may be determined as of a date that is no
more than 7 days before the date of distribution.
7.12 Code Section 415 Limitations on Crediting of Contributions and Forfeitures
Notwithstanding any other provision of the Plan to the contrary, the “annual
addition” with respect to a Participant for a “limitation year” shall in no
event exceed the lesser of (i) the maximum dollar amount permitted under Code
Section 415(c)(1)(A), adjusted as provided in Code Section 415(d) (e.g., $42,000
for the “limitation year” ending in 2005) or (ii) 100 percent of the
Participant’s “415 compensation” for the “limitation year”; provided, however,
that the limit in clause (i) shall be pro rated for any short “limitation year”.
The limit in clause (ii) shall not apply to any contribution for medical
benefits within the meaning of Code Section 401(h) or 419A(f)(2) after
separation from service which is otherwise treated as an “annual addition” under
Code Section 419A(d)(2) or 415(l)(1). A Participant’s 401(k) Contributions may
be re-characterized as Catch-Up 401(k) Contributions and excluded from the
Participant’s “annual additions” for the “limitation year” to satisfy the
preceding limitation.

 

43



--------------------------------------------------------------------------------



 



If the “annual addition” to the Account of a Participant in any “limitation
year” would otherwise exceed the amount that may be applied for his benefit
under the limitation contained in this Section, the limitation shall be
satisfied by reducing contributions made to the Participant’s Account to the
extent necessary in the following order:
401(k) Contributions made on behalf of the Participant for the “limitation year”
that have not been matched, if any, shall be reduced.
401(k) Contributions made on behalf of the Participant for the “limitation year”
that have been matched, if any, and the Matching Contributions attributable
thereto shall be reduced pro rata.
Nonelective Contributions otherwise allocable to the Participant’s Account for
the “limitation year”, if any, shall be reduced.
The amount of any reduction of 401(k) Contributions (plus any income
attributable thereto) shall be returned to the Participant. The amount of any
reduction of Employer Contributions shall be deemed a forfeiture for the
“limitation year”.
Amounts deemed to be forfeitures under this Section shall be held unallocated in
a suspense account established for the “limitation year” and shall be applied
against the Employer’s contribution obligation for the next following
“limitation year” (and succeeding “limitation years”, as necessary). If a
suspense account is in existence at any time during a “limitation year”, all
amounts in the suspense account must be applied against the Employer’s
contribution obligation before any further contributions that would constitute
“annual additions” may be made to the Plan. No suspense account established
hereunder shall share in any increase or decrease in the net worth of the Trust.
For purposes of this Article, excesses shall result only from the allocation of
forfeitures, a reasonable error in estimating a Participant’s annual “415
compensation”, a reasonable error in determining the amount of “elective
contributions” that may be made with respect to any Participant under the limits
of Code Section 415, or other limited facts and circumstances that justify the
availability of the provisions set forth above.

7.13   Application of Code Section 415 Limitations Where Participant is Covered
Under Other Qualified Defined Contribution Plan

If a Participant is covered by any other qualified defined contribution plan
(whether or not terminated) maintained by an Employer or a Related Company
concurrently with the Plan, and if the “annual addition” for the “limitation
year” would otherwise exceed the amount that may be applied for the
Participant’s benefit under the limitation contained in the preceding Section,
such excess shall be reduced first by returning or forfeiting, as provided under
the applicable defined contribution plan, the contributions last allocated to
the Participant’s accounts for the limitation year under all such defined
contribution plans, and, to the extent such contributions are returned to the
Participant, the income attributable thereto. If contributions are allocated to
the defined contribution plans as of the same date, any excess shall be
allocated pro rata among the defined contribution plans. For purposes of
determining the order of reduction hereunder, contributions to a simplified
employee pension plan described in Code Section 408(k) shall be deemed to have
been allocated first and contributions to a welfare benefit fund or individual
medical account shall be deemed to have been allocated next, regardless of the
date such contributions were actually allocated.

 

44



--------------------------------------------------------------------------------



 



7.14 Scope of Limitations
The Code Section 415 limitations contained in the preceding Sections shall be
applicable only with respect to benefits provided pursuant to defined
contribution plans and defined benefit plans described in Code Section 415(k).
For purposes of applying the Code Section 415 limitations contained in the
preceding Sections, the term “Related Company” shall be adjusted as provided in
Code Section 415(h).

 

45



--------------------------------------------------------------------------------



 



ARTICLE VIII
TRUST FUNDS AND ACCOUNTS
8.1 General Fund
The Trustee shall maintain a General Fund as required to hold and administer any
assets of the Trust that are not allocated among the Investment Funds as
provided in the Plan or the Trust Agreement. The General Fund shall be held and
administered as a separate common trust fund. The interest of each Participant
or Beneficiary under the Plan in the General Fund shall be an undivided
interest.
8.2 Investment Funds
The Sponsor shall determine the number and type of Investment Funds and shall
communicate the same and any changes therein in writing to the Administrator and
the Trustee. Each Investment Fund shall be held and administered as a separate
common trust fund. The interest of each Participant or Beneficiary under the
Plan in any Investment Fund shall be an undivided interest.
8.3 Loan Investment Fund
If a loan from the Plan to a Participant is approved in accordance with the
provisions of Article XII, the Sponsor shall direct the establishment and
maintenance of a loan Investment Fund in the Participant’s name. The assets of
the loan Investment Fund shall be held as a separate trust fund. A Participant’s
loan Investment Fund shall be invested in the note(s) reflecting the loan(s)
made to the Participant in accordance with the provisions of Article XII.
Notwithstanding any other provision of the Plan to the contrary, income received
with respect to a Participant’s loan Investment Fund shall be allocated and the
loan Investment Fund shall be administered as provided in Article XII.
8.4 Employer Stock Investment Fund
The Sponsor shall direct the establishment and maintenance of an Employer stock
Investment Fund to which the following contributions shall be allocated:

  •   Nonelective Contributions.

  •   Matching Contributions.

In addition to the foregoing, a Participant may elect to have other
contributions invested in the Employer stock Investment Fund. The Employer stock
Investment Fund shall be held and administered as a separate common trust fund.
The interest of each Participant or Beneficiary under the Plan in the Employer
stock Investment Fund shall be an undivided interest. The Employer stock
Investment Fund is intended to be invested primarily in equity securities issued
by an Employer or a Related Company that are publicly traded and are “qualifying
employer securities” as defined in ERISA Section 407(d)(5).

 

46



--------------------------------------------------------------------------------



 



8.5 Income on Trust
Any dividends, interest, distributions, or other income received by the Trustee
with respect to any Trust Fund maintained hereunder shall be allocated by the
Trustee to the Trust Fund for which the income was received.
8.6 Accounts
As of the first date a contribution is made by or on behalf of a Covered
Employee there shall be established an Account in his name reflecting his
interest in the Trust. Each Account shall be maintained and administered for
each Participant and Beneficiary in accordance with the provisions of the Plan.
The balance of each Account shall be the balance of the account after all
credits and charges thereto, for and as of such date, have been made as provided
herein.
8.7 Sub-Accounts
A Participant’s Account shall be divided into such separate, individual
Sub-Accounts as are necessary or appropriate to reflect the Participant’s
interest in the Trust.

 

47



--------------------------------------------------------------------------------



 



ARTICLE IX
LIFE INSURANCE CONTRACTS
9.1 No Life Insurance Contracts
A Participant’s Account may not be invested in life insurance contracts on the
life of the Participant.

 

48



--------------------------------------------------------------------------------



 



ARTICLE X
DEPOSIT AND INVESTMENT OF CONTRIBUTIONS
10.1 Future Contribution Investment Elections
Except as otherwise provided below, each Eligible Employee shall make an
investment election in the manner and form prescribed by the Administrator
directing the manner in which the contributions made on his behalf shall be
invested. An Eligible Employee’s investment election shall specify the
percentage, in the percentage increments prescribed by the Administrator, of
such contributions that shall be allocated to one or more of the Investment
Funds with the sum of such percentages equaling 100 percent. The investment
election by a Participant shall remain in effect until his entire interest under
the Plan is distributed or forfeited in accordance with the provisions of the
Plan or until he records a change of investment election with the Administrator,
in such form as the Administrator shall prescribe. If recorded in accordance
with any rules prescribed by the Administrator, a Participant’s change of
investment election may be implemented effective as of the date or dates
prescribed by the Administrator.
10.2 Deposit of Participant Directed Contributions
All contributions made on a Participant’s behalf over which the Participant has
investment control shall be deposited in the Trust and allocated among the
Investment Funds including the Employer stock Investment Fund in accordance with
the Participant’s currently effective investment election Notwithstanding the
foregoing, any contributions made to the Plan in qualifying employer securities
shall be allocated to the Employer stock Investment Fund, pending directions to
the Administrator regarding their future investment. If no investment election
is recorded with the Administrator at the time contributions are to be deposited
to a Participant’s Account, his contributions shall be allocated among the
Investment Funds as directed by the Administrator.
10.3 Investment and Deposit of Certain Contributions
Notwithstanding any other provision of the Plan to the contrary, the following
contributions are required to be invested in the Employer stock Investment Fund,
pending a Participant’s election to transfer them to another Investment Fund:

  •   Nonelective Contributions.

  •   Matching Contributions.

Upon contribution to the Plan, all such contributions shall be deposited in the
Trust and allocated to the Employer stock Investment Fund.

 

49



--------------------------------------------------------------------------------



 



10.4 Election to Transfer Between Funds
A Participant may elect to transfer investments of amounts attributable to
contributions over which he has investment control from any Investment Fund to
any other Investment Fund. The Participant’s transfer election shall specify a
percentage, in the percentage increments prescribed by the Administrator, of the
amount eligible for transfer that is to be transferred, which percentage may not
exceed 100 percent. Any transfer election must be recorded with the
Administrator, in such form as the Administrator shall prescribe. Subject to any
restrictions pertaining to a particular Investment Fund, if recorded in
accordance with any rules prescribed by the Administrator, a Participant’s
transfer election may be implemented effective as of the date or dates
prescribed by the Administrator.
Notwithstanding any other provision of this Section to the contrary, the
Administrator may prescribe such rules restricting Participants’ transfer
elections as it deems necessary or appropriate to preclude excessive or abusive
trading or market timing.
10.5 404(c) Protection
The Plan is intended to constitute a plan described in ERISA Section 404(c) and
regulations issued thereunder. The fiduciaries of the Plan may be relieved of
liability for any losses that are the direct and necessary result of investment
instructions given by a Participant, his Beneficiary, or an alternate payee
under a qualified domestic relations order.
A Participant’s directions to the Trustee regarding investment in and transfers
to and from the Employer stock Investment Fund shall be communicated in
confidence and shall not be divulged to the Employers or to any officer,
director, or employee of the Employers. The Sponsor shall establish procedures
to provide and maintain such confidentiality and shall appoint a fiduciary with
the responsibility of overseeing such procedures. An independent fiduciary shall
be appointed to the extent required under Department of Labor Regulations
Section 2550.404c-1(d)(2)(ii)(E)(4)(ix) to maintain such confidentiality.
10.6 Voting and Tendering Employer Stock
Each Participant who has an interest in the Employer stock Investment Fund shall
have the right to direct the Trustee as to the manner in which the number of
shares credited to his Account or, if accounting under the Employer stock
Investment Fund is by units of participation, his proportionate interest in the
Employer stock Investment Fund, is to be voted. Upon receipt of a Participant’s
direction, the Trustee shall vote the shares representing the Participant’s
interest in the Employer stock Investment Fund as directed. Except as otherwise
required by law or as otherwise provided in the Trust Agreement, if the Trustee
does not receive direction from a Participant regarding how to vote the shares
representing his interest in the Employer stock Investment Fund, the Trustee
shall vote such shares in accordance with the recommendations of the board of
directors of the Sponsor.

 

50



--------------------------------------------------------------------------------



 



In addition, upon commencement of a tender offer for any securities held in the
Employer stock Investment Fund, each Participant who has an interest in the
Employer stock Investment Fund shall have the right to direct the Trustee
whether or not to tender all or any portion of the shares credited to his
Account or, if accounting under the Employer stock Investment Fund is by units
of participation, all or any portion of his proportionate interest in the
Employer stock Investment Fund. A Participant may change his direction regarding
the tender of shares representing his interest in the Employer stock Investment
Fund at any time prior to the tender offer withdrawal deadline. The Trustee
shall tender or not tender shares representing a Participant’s interest in the
Employer stock Investment Fund in accordance with the Participant’s directions.
Except as otherwise required by law, if the Trustee does not receive direction
from a Participant regarding whether or not to tender the shares representing a
Participant’s interest in the Employer stock Investment Fund, the Trustee shall
not tender such shares. The proceeds received by the Trustee with respect to
shares of stock tendered by the Trustee in accordance with Participants’
directions shall be allocated to the Accounts of those Participants who elected
to tender their shares in proportion to their interest in the tendered shares.
All materials provided to other shareholders, including proxy solicitation
materials and all tender materials, shall be provided to each Participant with
an interest in the Employer stock Investment Fund.
A Participant’s directions to the Trustee hereunder shall be communicated in
confidence and shall not be divulged to the Employers or to any officer,
director, or employee of the Employers. The Sponsor shall establish procedures
to provide and maintain such confidentiality and shall appoint a fiduciary with
the responsibility of overseeing such procedures. An independent fiduciary shall
be appointed to the extent required under Department of Labor Regulations
Section 2550.404c-1(d)(2)(ii)(E)(4)(ix) to maintain such confidentiality.

 

51



--------------------------------------------------------------------------------



 



ARTICLE XI
CREDITING AND VALUING ACCOUNTS
11.1 Crediting Accounts
All contributions made under the provisions of the Plan shall be credited to
Accounts in the Trust Funds by the Trustee, in accordance with procedures
established in writing by the Administrator, either when received or on the
succeeding Valuation Date after valuation of the Trust Fund has been completed
for such Valuation Date as provided in Section 11.2, as shall be determined by
the Administrator.
11.2 Valuing Accounts
Accounts in the Trust Funds shall be valued by the Trustee on the Valuation
Date, in accordance with procedures established in writing by the Administrator,
either in the manner adopted by the Trustee and approved by the Administrator or
in the manner set forth in Section 11.3 as Plan valuation procedures, as
determined by the Administrator.
11.3 Plan Valuation Procedures
With respect to the Trust Funds, the Administrator may determine that the
following valuation procedures shall be applied. As of each Valuation Date
hereunder, the portion of any Accounts in a Trust Fund shall be adjusted to
reflect any increase or decrease in the value of the Trust Fund for the period
of time occurring since the immediately preceding Valuation Date for the Trust
Fund (the “valuation period”) in the following manner:

(a)   First, the value of the Trust Fund shall be determined by valuing all of
the assets of the Trust Fund at fair market value.

(b)   Next, the net increase or decrease in the value of the Trust Fund
attributable to net income and all profits and losses, realized and unrealized,
during the valuation period shall be determined on the basis of the valuation
under paragraph (a) taking into account appropriate adjustments for
contributions, loan payments, and transfers to and distributions, withdrawals,
loans, and transfers from such Trust Fund during the valuation period.

(c)   Finally, the net increase or decrease in the value of the Trust Fund shall
be allocated among Accounts in the Trust Fund in the ratio of the balance of the
portion of such Account in the Trust Fund as of the preceding Valuation Date
less any distributions, withdrawals, loans, and transfers from such Account
balance in the Trust Fund since the Valuation Date to the aggregate balances of
the portions of all Accounts in the Trust Fund similarly adjusted, and each
Account in the Trust Fund shall be credited or charged with the amount of its
allocated share.       Notwithstanding the foregoing, the Administrator may
adopt such accounting procedures as it considers appropriate and equitable to
establish a proportionate crediting of net increase or decrease in the value of
the Trust Fund for contributions, loan payments, and transfers to and
distributions, withdrawals, loans, and transfers from such Trust Fund made by or
on behalf of a Participant during the valuation period.

 

52



--------------------------------------------------------------------------------



 



11.4 Unit Accounting Permitted
The Administrator may, for administrative purposes, establish unit values for
one or more Investment Fund (or any portion thereof) and maintain the accounts
setting forth each Participant’s interest in such Investment Fund (or any
portion thereof) in terms of such units, all in accordance with such rules and
procedures as the Administrator shall deem to be fair, equitable, and
administratively practicable. In the event that unit accounting is established
for an Investment Fund (or any portion thereof), the value of a Participant’s
interest in that Investment Fund (or any portion thereof) at any time shall be
an amount equal to the then value of a unit in such Investment Fund (or any
portion thereof) multiplied by the number of units then credited to the
Participant.
11.5 Finality of Determinations
The Trustee shall have exclusive responsibility for determining the value of
each Account maintained hereunder. The Trustee’s determinations thereof shall be
conclusive upon all interested parties.
11.6 Notification
Within a reasonable period of time after the end of each Plan Year, the
Administrator shall notify each Participant and Beneficiary of the value of his
Account and Sub-Accounts as of a Valuation Date during the Plan Year.

 

53



--------------------------------------------------------------------------------



 



ARTICLE XII
LOANS
12.1 Application for Loan
A Participant who is a party in interest as defined in ERISA Section 3(14) may
make application to the Administrator for a loan from his Account. Loans shall
be made to Participants in accordance with written guidelines which are hereby
incorporated into and made a part of the Plan. To the extent that such written
guidelines comply with the requirements of Code Section 72(p), but are
inconsistent with the provisions of this Article, such written guidelines shall
be given effect.
12.2 Collateral for Loan
As collateral for any loan granted hereunder, the Participant shall grant to the
Plan a security interest in his vested interest under the Plan equal to the
amount of the loan; provided that in no event may the security interest exceed
50 percent of the Participant’s vested interest under the Plan determined as of
the date as of which the loan is originated in accordance with Plan provisions.
In the case of a Participant who is an active employee, the Participant also
shall enter into an agreement to repay the loan by payroll withholding.
No loan in excess of 50 percent of the Participant’s vested interest under the
Plan shall be made from the Plan.
Loans shall not be made available to Highly Compensated Employees in an amount
greater than the amount made available to other employees.
A loan shall not be granted unless the Participant consents to the charging of
his Account for unpaid principal and interest amounts in the event the loan is
declared to be in default.
12.3 Reduction of Account Upon Distribution
Notwithstanding any other provision of the Plan, the amount of a Participant’s
Account that is distributable to the Participant or his Beneficiary under
Article XIII or XV shall be reduced by the portion of his vested interest that
is held by the Plan as security for any loan outstanding to the Participant,
provided that the reduction is used to repay the loan. If distribution is made
because of the Participant’s death prior to the commencement of distribution of
his Account and the Participant’s vested interest in his Account is payable to
more than one individual as Beneficiary, then the balance of the Participant’s
vested interest in his Account shall be adjusted by reducing the vested account
balance by the amount of the security used to repay the loan, as provided in the
preceding sentence, prior to determining the amount of the benefit payable to
each such individual.

 

54



--------------------------------------------------------------------------------



 



12.4 Legal Requirements Applicable to Plan Loans
Notwithstanding any other provision of the Plan to the contrary, the following
terms and conditions shall apply to any loan made to a Participant under this
Article:

(a)   The amount of any loan to a Participant (when added to the outstanding
balance of all other loans to the Participant from the Plan or any other plan
maintained by an Employer or a Related Company) shall not exceed the lesser of:

  (i)   $50,000, reduced by the excess, if any, of the highest outstanding
balance of any other loan to the Participant from the Plan or any other plan
maintained by an Employer or a Related Company during the preceding 12-month
period over the outstanding balance of such loans on the date a loan is made
hereunder; or

  (ii)   50 percent of the vested portions of the Participant’s Account and his
vested interest under all other plans maintained by an Employer or a Related
Company.

(b)   The term of any loan to a Participant shall be no greater than 5 years,
except in the case of a loan used to acquire any dwelling unit which within a
reasonable period of time is to be used (determined at the time the loan is
made) as a principal residence (as defined under Code Section 121) of the
Participant.

(c)   Substantially level amortization shall be required over the term of the
loan with payments made not less frequently than quarterly. Notwithstanding the
foregoing, if so provided in the written guidelines applicable to Plan loans,
the amortization schedule may be waived and payments suspended while a
Participant is on a leave of absence from employment with an Employer or any
Related Company (for periods in which the Participant does not perform military
service as described in paragraph (d) below); provided that all of the following
requirements are met:

  (i)   Such leave is either without pay or at a reduced rate of pay that, after
withholding for employment and income taxes, is less than the amount required to
be paid under the amortization schedule;

  (ii)   Payments resume after the earlier of (a) the date such leave of absence
ends or (b) the one-year anniversary of the date such leave began;

  (iii)   The period during which payments are suspended does not exceed one
year;

  (iv)   Payments resume in an amount not less than the amount required under
the original amortization schedule; and

  (v)   The waiver of the amortization schedule does not extend the period of
the loan beyond the maximum period permitted under this Article.

 

55



--------------------------------------------------------------------------------



 



(d)   If a Participant is absent from employment with any Employer or any
Related Company for a period during which he performs services in the uniformed
services (as defined in chapter 45 of title 38 of the United States Code),
whether or not such services constitute qualified military service, the
suspension of payments shall not be taken into account for purposes of applying
either paragraph (b) or paragraph (c) of this Section provided that all of the
following requirements are met:

  (i)   Payments resume upon completion of such military service;

  (ii)   Payments resume in an amount not less than the amount required under
the original amortization schedule and continue in such amount until the loan is
repaid in full;

  (iii)   Upon resumption, payments are made no less frequently than required
under the original amortization schedule and continue under such schedule until
the loan is repaid in full; and

  (iv)   The loan is repaid in full, including interest accrued during the
period of such military service, no later than the maximum period otherwise
permitted under this Article extended by the period of such military service.

(e)   The loan shall be evidenced by a legally enforceable agreement that
demonstrates compliance with the provisions of this Section.

(f)   Subject to the requirements of the Servicemembers Civil Relief Act, the
interest rate on any loan to a Participant shall be the prime interest rate made
under similar circumstances by persons in the business of lending money plus one
percent.

12.5 Administration of Loan Investment Fund
Upon approval of a loan to a Participant, the Administrator shall direct the
Trustee to transfer an amount equal to the loan amount from the Investment Funds
in which it is invested, as directed by the Administrator, to the loan
Investment Fund established in the Participant’s name. Any loan approved by the
Administrator shall be made to the Participant out of the Participant’s loan
Investment Fund. All principal and interest paid by the Participant on a loan
made under this Article shall be deposited to his Account and shall be allocated
upon receipt among the Investment Funds in accordance with the Participant’s
currently effective investment election. The balance of the Participant’s loan
Investment Fund shall be decreased by the amount of principal payments and the
loan Investment Fund shall be terminated when the loan has been repaid in full.

 

56



--------------------------------------------------------------------------------



 



12.6 Default
If either (i) a Participant fails to make or cause to be made, any payment
required under the terms of the loan by the end of the calendar quarter
following the calendar quarter in which the payment was due, unless payment is
not made because the Participant is on a leave of absence and the amortization
schedule is waived as provided in paragraph (c) or (d) of Section 12.4, or
(ii) there is an outstanding principal balance existing on a loan after the last
scheduled repayment date (extended as provided in Section 12.4(d), if
applicable), the Administrator shall direct the Trustee to declare the loan to
be in default, and the entire unpaid balance of such loan, together with accrued
interest, shall be immediately due and payable. In any such event, if such
balance and interest thereon is not then paid, the Trustee shall charge the
Account of the borrower with the amount of such balance and interest as of the
earliest date a distribution may be made from the Plan to the borrower without
adversely affecting the tax qualification of the Plan or of the cash or deferred
arrangement.
12.7 Deemed Distribution Under Code Section 72(p)
If a Participant’s loan is in default as provided in Section 12.6, the
Participant shall be deemed to have received a taxable distribution in the
amount of the outstanding loan balance as required under Code Section 72(p),
whether or not distribution may actually be made from the Plan without adversely
affecting the tax qualification of the Plan.
If a Participant is deemed to have received distribution of an outstanding loan
balance hereunder, no further loans may be made to such Participant from his
Account unless either (a) there is a legally enforceable arrangement among the
Participant, the Plan, and the Participant’s employer that repayment of such
loan shall be made by payroll withholding or (b) the loan is secured by such
additional collateral consisting of real, personal, or other property
satisfactory to the Administrator to provide adequate security for the loan.
12.8 Treatment of Outstanding Balance of Loan Deemed Distributed Under Code
Section 72(p)
The balance of any loan that is deemed to have been distributed to a Participant
hereunder shall cease to be an outstanding loan for purposes of Code Section
72(p) and a Participant shall not be treated as having received a taxable
distribution when his Account is offset by such outstanding loan balance as
provided in Section 12.6. Any interest that accrues on a loan after it is deemed
to have been distributed shall not be treated as an additional loan to the
Participant and shall not be included in the Participant’s taxable income as a
deemed distribution. Notwithstanding the foregoing, however, unless a
Participant repays such loan, with interest, the amount of such loan, with
interest thereon calculated as provided in the original loan note, shall
continue to be considered an outstanding loan for purposes of determining the
maximum permissible amount of any subsequent loan under Section 12.4(a).

 

57



--------------------------------------------------------------------------------



 



If a Participant elects to make payments on a loan after it is deemed to have
been distributed hereunder, such payments shall be treated as “employee
contributions”, as defined in Section 7.1, to the Plan solely for purposes of
determining the taxable portion of the Participant’s Account and shall not be
treated as “employee contributions” for any other Plan purpose, including
application of the limitations on contributions applicable under Code Sections
401(m) and 415.
The provisions of this Section regarding treatment of loans that are deemed
distributed shall not apply to loans made prior to January 1, 2002, except to
the extent provided under the transition rules in Q & A 22(c)(2) of
Section 1.72(p)-l of the Treasury Regulations.
12.9 Special Rules Applicable to Loans
Any loan made hereunder shall be subject to the following rules:

(a)   No loans shall be made to an Employee who makes a Rollover Contribution in
accordance with Article V, but who is not an Eligible Employee as provided in
Article III.   (b)   A Participant may not request a loan for less than $1,000.

(c)   A Participant with an outstanding loan may not apply for another loan
until the existing loan is paid in full and may not refinance an existing loan
or obtain a second loan for the purpose of paying off the existing loan. The
provisions of this paragraph shall not apply to any loans made prior to the
effective date of this amendment and restatement or made under the provisions of
a prior plan before the date such plan was merged into the Plan or; provided,
however, that any such loan shall be taken into account in determining whether a
Participant may apply for a new loan hereunder.

(d)   The term of any loan to a Participant that is used to acquire any dwelling
unit which within a reasonable period of time is to be used (determined at the
time the loan is made) as a principal residence (as defined under Code
Section 121) of the Participant shall be no greater than ten years.

(e)   A Participant may pre-pay the full outstanding balance of any loan
hereunder prior to the date it is due without penalty.

(f)   Upon a Participant’s termination of employment, the balance of any
outstanding loan hereunder shall immediately become due and owing.

(g)   A Participant may not elect to roll over any loan note held pursuant to
the provisions of this Article.

 

58



--------------------------------------------------------------------------------



 



12.10 Prior Loans
Notwithstanding any other provision of this Article to the contrary, any loan
made under the provisions of the Plan as in effect prior to this amendment and
restatement or made under the provisions of a prior plan before the date such
plan was merged into the Plan shall be administered in accordance with the
provisions of the note reflecting such loan and shall remain outstanding until
repaid in accordance with its terms.

 

59



--------------------------------------------------------------------------------



 



ARTICLE XIII
WITHDRAWALS WHILE EMPLOYED
13.1 Non-Hardship Withdrawals of Rollover Contributions
A Participant who is employed by an Employer or a Related Company may elect at
any time, subject to the limitations and conditions prescribed in this Article,
to make a cash withdrawal from his Rollover Contributions Sub-Account.
13.2 Non-Hardship Withdrawals of Restricted Contributions
A Participant who is employed by an Employer or a Related Company and who has
attained age 59 1/2 may elect, subject to the limitations and conditions
prescribed in this Article, to make a cash withdrawal from his vested interest
in any of the following Sub-Accounts:

  •   his 401(k) Contributions Sub-Account.

13.3 Non-Hardship Withdrawals of Nonelective Contributions
A Participant who is employed by an Employer or a Related Company may elect,
subject to the limitations and conditions prescribed in this Article, to make a
cash withdrawal of amounts held in his Nonelective Contributions Sub-Account if
he has attained age 59 1/2.
13.4 Non-Hardship Withdrawals of Matching Contributions
A Participant who is employed by an Employer or a Related Company may elect,
subject to the limitations and conditions prescribed in this Article, to make a
cash withdrawal of amounts held in his Regular, Additional Discretionary, and
True Up Matching Contributions Sub-Accounts if he has attained age 59 1/2.
13.5 Special In-Service Withdrawals While On Military Leave
A Participant who is employed by an Employer or a Related Company and who is
absent from employment because of qualified military service as described in
Code Section 414(u) may elect, subject to the limitations and conditions
prescribed in this Article, to make a cash withdrawal of all or a portion of his
vested interest in his Account.
Notwithstanding the foregoing, a Participant may not make an in-service
withdrawal from the following Sub-Accounts unless the Participant has attained
age 59 1/2 or incurred a hardship, as defined below:

  •   his 401(k) Contributions Sub-Account.

 

60



--------------------------------------------------------------------------------



 



13.6 Overall Limitations on Non-Hardship Withdrawals
Non-hardship withdrawals made pursuant to this Article shall be subject to the
following conditions and limitations:

(a)   A Participant must apply for a non-hardship withdrawal such number of days
prior to the date as of which it is to be effective as the Administrator may
prescribe.

(b)   Non-hardship withdrawals may be made effective as soon as administratively
practicable after the Administrator’s approval of the Participant’s withdrawal
application.

13.7 Hardship Withdrawals
A Participant who is employed by an Employer or a Related Company and who is
determined by the Administrator to have incurred a hardship in accordance with
the provisions of this Article may elect, subject to the limitations and
conditions prescribed in this Article, to make a cash withdrawal from his vested
interest in any of the following Sub-Accounts:

  •   his 401(k) Contributions Sub-Account, excluding any income credited to
such Sub-Account.

13.8 Hardship Determination
The Administrator shall grant a hardship withdrawal only if it determines that
the withdrawal is necessary to meet an immediate and heavy financial need of the
Participant. An immediate and heavy financial need of the Participant means a
financial need on account of:

(a)   expenses previously incurred by or necessary to obtain for the
Participant, the Participant’s “spouse” (as defined in Section 15.4), or any
dependent of the Participant (as defined in Code Section 152, without regard to
subsections (b)(1), (b)(2), and (d)(1)(B) thereof) medical care deductible under
Code Section 213(d), determined without regard to whether the expenses exceed
any applicable income limit;

(b)   costs directly related to the purchase (excluding mortgage payments) of a
principal residence for the Participant;

(c)   payment of tuition, related educational fees, and room and board expenses
for the next 12 months of post secondary education for the Participant, or the
Participant’s “spouse” (as defined in Section 15.4), child or other dependent
(as defined in Code Section 152, without regard to subsections (b)(1), (b)(2)
and (d)(1)(B) thereof);

 

61



--------------------------------------------------------------------------------



 



(d)   payments necessary to prevent the eviction of the Participant from his
principal residence or foreclosure on the mortgage on the Participant’s
principal residence;

(e)   payment of funeral or burial expenses for the Participant’s deceased
parent, “spouse” (as defined in Section 15.4), child or dependent (as defined in
Code Section 152, without regard to subsections (b)(1), (b)(2) and (d)(1)(B)
thereof); and

(f)   expenses for the repair of damage to the Participant’s principal residence
that would qualify for a casualty loss deduction under Code Section 165
(determined without regard to whether the loss exceeds any applicable income
limit).

13.9 Satisfaction of Necessity Requirement for Hardship Withdrawals
A withdrawal shall be deemed to be necessary to satisfy an immediate and heavy
financial need of a Participant only if the Participant satisfies all of the
following requirements:

(a)   The withdrawal is not in excess of the amount of the immediate and heavy
financial need of the Participant.

(b)   The Participant has obtained all distributions, other than hardship
distributions, and all non-taxable loans currently available under all plans
maintained by an Employer or any Related Company.

(c)   The Participant’s 401(k) Contributions and the Participant’s “elective
contributions” and “employee contributions”, as defined in Section 7.1, under
all other qualified and non qualified deferred compensation plans maintained by
an Employer or any Related Company shall be suspended for at least 6 months
after his receipt of the withdrawal.

A Participant shall not fail to be treated as an Eligible Employee for purposes
of applying the limitations contained in Article VII of the Plan merely because
his 401(k) Contributions are suspended in accordance with this Section.
13.10 Conditions and Limitations on Hardship Withdrawals
Hardship withdrawals made pursuant to this Article shall be subject to the
following conditions and limitations:

(a)   A Participant must apply for a hardship withdrawal such number of days
prior to the date as of which it is to be effective as the Administrator may
prescribe.

(b)   Hardship withdrawals may be made effective as soon as administratively
practicable after the Administrator’s approval of the Participant’s withdrawal
application.

 

62



--------------------------------------------------------------------------------



 



(c)   The amount of a hardship withdrawal may include any amounts necessary to
pay any Federal, state, or local income taxes or penalties reasonably
anticipated to result from the distribution.

13.11 Order of Withdrawal from a Participant’s Sub-Accounts
Distribution of a withdrawal amount shall be made from a Participant’s
Sub-Accounts, to the extent necessary, in the order prescribed by the
Administrator, which order shall be uniform with respect to all Participants and
non-discriminatory. If the Sub-Account from which a Participant is receiving a
withdrawal is invested in more than one Investment Fund, the withdrawal shall be
charged against the Investment Funds as directed by the Administrator.

 

63



--------------------------------------------------------------------------------



 



ARTICLE XIV
TERMINATION OF EMPLOYMENT AND SETTLEMENT DATE
14.1 Termination of Employment and Settlement Date
A Participant’s Settlement Date shall occur on the date he terminates employment
with the Employers and all Related Companies because of death, disability,
retirement, or other termination of employment. Written notice of a
Participant’s Settlement Date shall be given by the Administrator to the
Trustee.
14.2 Separate Accounting for Non-Vested Amounts
If as of a Participant’s Settlement Date the Participant’s vested interest in
his Employer Contributions Sub-Account is less than 100 percent, that portion of
his Employer Contributions Sub-Account that is not vested shall be accounted for
separately from the vested portion and shall be disposed of as provided in the
following Section. If prior to such Settlement Date the Participant received a
distribution under the Plan and the non-vested portion of his Employer
Contributions Sub-Account was not forfeited as provided in the following
Section, his vested interest in his Employer Contributions Sub-Account shall be
an amount (“X”) determined by the following formula:
X = P(AB + D) - D
For purposes of the formula:

  P =    The Participant’s vested interest in his Employer Contributions
Sub-Account on the date distribution is to be made.

  AB =    The balance of the Participant’s Employer Contributions Sub-Account as
of the Valuation Date immediately preceding the date distribution is to be made.

  D =    The amount of all prior distributions from the Participant’s Employer
Contributions Sub-Account. Amounts deemed to have been distributed to a
Participant pursuant to Code Section 72(p), but which have not actually been
offset against the Participant’s Account balance shall not be considered
distributions hereunder.

 

64



--------------------------------------------------------------------------------



 



14.3 Disposition of Non-Vested Amounts
That portion of a Participant’s Employer Contributions Sub-Account that is not
vested upon the occurrence of his Settlement Date shall be disposed of as
follows:

(a)   If the Participant has no vested interest in his Account upon the
occurrence of his Settlement Date or his vested interest in his Account as of
the date of distribution does not exceed $5,000, resulting in the distribution
or deemed distribution to the Participant of his entire vested interest in his
Account, the non-vested balance in the Participant’s Employer Contributions
Sub-Account shall be forfeited and his Account closed as of (i) the
Participant’s Settlement Date, if the Participant has no vested interest in his
Account and is therefore deemed to have received distribution on that date, or
(ii) the date actual distribution is made to the Participant.

(b)   If the Participant’s vested interest in his Account exceeds $5,000 and the
Participant is eligible for and consents in writing to a single sum payment of
his vested interest in his Account, the non-vested balance in the Participant’s
Employer Contributions Sub-Account shall be forfeited and his Account closed as
of the date the single sum payment occurs, provided that such distribution is
made because of the Participant’s Settlement Date. A distribution is deemed to
be made because of a Participant’s Settlement Date if it occurs prior to the end
of the second Plan Year beginning on or after the Participant’s Settlement Date.

(c)   If neither paragraph (a) nor paragraph (b) is applicable, the non-vested
balance in the Participant’s Employer Contributions Sub-Account shall continue
to be held in such Sub-Account and shall not be forfeited until the last day of
the 5-year period beginning on his Settlement Date, provided that the
Participant is not reemployed by an Employer or a Related Company prior to that
date.

14.4 Treatment of Forfeited Amounts
Whenever the non-vested balance of a Participant’s Employer Contributions
Sub-Account is forfeited during a Plan Year in accordance with the provisions of
the preceding Section, the amount of such forfeiture, determined as of the last
day of the Plan Year in which the forfeiture occurs, shall be applied against
the Employer Contribution obligations for any subsequent Contribution Period of
the Employer for which the Participant last performed services as an Employee or
against Plan expenses, as directed by the Administrator. Notwithstanding the
foregoing, however, should the amount of all such forfeitures for any
Contribution Period with respect to any Employer exceed the amount of such
Employer’s Employer Contribution obligations for the Contribution Period, the
excess amount of such forfeitures, reduced by any amount used to pay Plan
expenses, shall be allocated among Participants’ Accounts in accordance with the
provisions of the following Section.

 

65



--------------------------------------------------------------------------------



 



14.5 Allocations of Forfeitures
Forfeited amounts that are required to be allocated among Participants’ Accounts
in accordance with the preceding Section shall be allocated among the Accounts
of Participants who are Eligible Employees during the Plan Year for which the
forfeiture is being allocated as follows:

(a)   Prior to allocating forfeitures attributable to Matching Contributions and
/or Nonelective contributions among Participants’ Accounts, the Administrator
may direct that any portion or all of such forfeited amounts shall be applied
against Plan expenses. The forfeited amounts to be allocated among Participants’
Accounts shall be reduced by any such amounts that are applied against Plan
expenses as provided herein.

(b)   To receive an allocation of forfeitures attributable to Matching
Contributions, a Participant must have been employed during the Plan Year by the
Employer for which the Participant whose Account is being forfeited last
performed services.

(c)   Forfeitures attributable to Matching Contributions shall be allocated in
the ratio which an eligible Participant’s “deferral percentage”, as defined in
Section 7.1, bears to the aggregate value of the “deferral percentages” of all
such eligible Participants.

(d)   Forfeitures attributable to Matching Contributions that are credited to a
Participant’s Account hereunder shall be credited to his Regular Matching
Contributions Sub-Account. A Participant’s vested interest in amounts
attributable to forfeitures allocated to his Matching Contributions Sub-Account
hereunder shall be determined under the vesting schedule applicable to Regular
Matching Contributions.

(e)   Forfeitures attributable to Matching Contributions that are allocated to a
Participant’s Account hereunder shall be treated as Matching Contributions and
included in determining the Participant’s “contribution percentage”, as defined
in Section 7.1, for the Plan Year for which the forfeitures are allocated.

(f)   To receive an allocation of forfeitures attributable to Nonelective
Contributions, a Participant must have been employed during the Plan Year by the
Employer for which the Participant whose Account is being forfeited last
performed services.

(g)   To receive an allocation of forfeitures attributable to Nonelective
Contributions hereunder, a Participant must be employed as a Covered Employee on
the last day of the Plan Year.

(h)   Forfeitures attributable to Nonelective Contributions shall be allocated
in accordance with the formula specified in Article VI for Nonelective
Contributions.

(i)   Forfeitures attributable to Nonelective Contributions that are to be
credited to a Participant’s Account hereunder shall be credited to his
Nonelective Contributions Sub-Account. A Participant’s vested interest in
amounts attributable to forfeitures allocated to his Nonelective Contributions
Sub-Account hereunder shall be determined under the vesting schedule applicable
to Nonelective Contributions.

 

66



--------------------------------------------------------------------------------



 



14.6 Recrediting of Forfeited Amounts
A former Participant who forfeited the non-vested portion of his Employer
Contributions Sub-Account in accordance with the provisions of paragraph (a) or
(b) of Section 14.3 and who is reemployed by an Employer or a Related Company
shall have such forfeited amounts recredited to a new Account in his name,
without adjustment for interim gains or losses experienced by the Trust, if:

(a)   he returns to employment with an Employer or a Related Company before the
end of the 5-year period beginning on the date he received, or is deemed to have
received, distribution of his vested interest in his Account;

(b)   he resumes employment covered under the Plan before the end of the 5-year
period beginning on the date he is reemployed; and

(c)   if he received actual distribution of his vested interest in his Account,
he repays to the Plan the full amount of such distribution that is attributable
to Employer Contributions before the end of the 5-year period beginning on the
date he is reemployed.

Funds needed in any Plan Year to recredit the Account of a Participant with the
amounts of prior forfeitures in accordance with the preceding sentence shall
come first from forfeitures that arise during such Plan Year, and then from
Trust income earned in such Plan Year, to the extent that it has not yet been
allocated among Participants’ Accounts as provided in Article XI, with each
Trust Fund being charged with the amount of such income proportionately, unless
his Employer chooses to make an additional Employer Contribution, and shall
finally be provided by his Employer by way of a separate Employer Contribution.

 

67



--------------------------------------------------------------------------------



 



ARTICLE XV
DISTRIBUTIONS
15.1 Distributions to Participants
Subject to the provisions of Section 15.4, a Participant whose Settlement Date
occurs shall receive distribution of his vested interest in his Account in the
form provided under Article XVI beginning as soon as reasonably practicable
following his Settlement Date or the date his application for distribution is
filed with the Administrator, if later.
15.2 Partial Distributions to Retired or Terminated Participants
A Participant whose Settlement Date has occurred, but who has not reached his
Required Beginning Date, may elect to receive distribution of all or any portion
of his Account at any time prior to his Required Beginning Date in a cash
withdrawal or in any other form provided in Article XVI.
15.3 Distributions to Beneficiaries
Subject to the provisions of Section 15.4, if a Participant dies prior to his
Benefit Payment Date, his Beneficiary shall receive distribution of the
Participant’s vested interest in his Account in the form provided under
Article XVI beginning as soon as reasonably practicable following the date the
Beneficiary’s application for distribution is filed with the Administrator. If
distribution is to be made to a Participant’s Spouse, it shall be made available
within a reasonable period of time after the Participant’s death that is no less
favorable than the period of time applicable to other distributions.
If a Participant dies after the date distribution of his vested interest in his
Account begins under this Article, but before his entire vested interest in his
Account is distributed, his Beneficiary shall receive distribution of the
remainder of the Participant’s vested interest in his Account beginning as soon
as reasonably practicable following the Participant’s date of death.
15.4 Code Section 401(a)(9) Requirements
The provisions of this Section take precedence over any inconsistent provision
of the Plan; provided that the provisions of this Section are not intended to
create additional forms of payment that are not otherwise provided under
Article XVI.
To the extent required under Code Section 401(a)(9), all distributions made from
the Plan shall be determined and made in accordance with the provisions of Code
Section 401(a)(9) and the Treasury Regulations issued thereunder, as set forth
in this Section.

 

68



--------------------------------------------------------------------------------



 



(a)   A Participant’s vested interest in his Account shall be distributed to the
Participant no later than the Participant’s Required Beginning Date.

(b)   If a Participant dies on or after his Required Beginning Date, but before
his vested interest in his Account has been distributed in full, the remainder
of the Participant’s vested Account balance shall be distributed to the
Participant’s Beneficiary in a single sum payment as soon as reasonably
practicable following the Participant’s death.

(c)   If a Participant dies before his Required Beginning Date and before his
vested interest in his Account has been distributed in full, the Participant’s
vested Account balance shall be distributed to the Participant’s Beneficiary in
a single sum payment no later than the 5th anniversary of the Participant’s
death; provided that if the Participant’s “spouse” is his sole “designated
beneficiary” with respect to all or any portion of the Participant’s vested
Account, the “spouse” may elect to postpone payment until December 31 of the
calendar year in which the Participant would have attained age 70 1/2, if later.
The “spouse’s” election to defer payment must be made no later than September 30
of the calendar year that contains the 5th anniversary of the Participant’s
death.       If the Participant’s “spouse” is a sole “designated beneficiary”
with respect to all or any portion of the Participant’s interest and the
“spouse” dies after the Participant but before distribution to the “spouse” is
made, the rules described above shall be applied with respect to the interest
for which the “spouse” was the sole “designated beneficiary,” substituting the
date of the “spouse’s” death for the date of the Participant’s death. A
Participant’s “spouse” qualifies as the Participant’s sole “designated
beneficiary” if she is entitled to the Participant’s entire vested interest in
his Account or his entire vested interest in a segregated portion of the
Participant’s Account and no other “designated beneficiary” is entitled to any
portion of that interest unless the “spouse” dies prior to receiving full
distribution of that interest.

(d)   For purposes of this Section the following terms have the following
meanings:

  (i)   A Participant’s “designated beneficiary” means the individual who is the
Participant’s Beneficiary under Article XVII of the Plan and is the designated
beneficiary under Code Section 401(a)(9) and Treasury Regulations Section
1.401(a)(9)-4.

  (ii)   A Participant’s “spouse” means the person of the opposite sex to whom
the Participant is married in a legal union between one man and one woman as
husband and wife.

 

69



--------------------------------------------------------------------------------



 



15.5 Cash Outs and Participant Consent
Notwithstanding any other provision of the Plan to the contrary, if a
Participant’s vested interest in his Account does not exceed $5,000,
distribution of such vested interest shall be made to the Participant in a
single sum payment or through a direct rollover, as described in Article XVI, as
soon as reasonably practicable following his Settlement Date.
If a Participant has no vested interest in his Account on his Settlement Date,
he shall be deemed to have received distribution of such vested interest on his
Settlement Date.
If a Participant’s vested interest in his Account exceeds $5,000, distribution
shall not commence to such Participant prior to his Normal Retirement Date or
the date he attains age 62, if later, without the Participant’s written consent.
15.6 Automatic Rollover of Mandatory Distributions
If distribution of a Participant’s vested interest is to be made to a
Participant as provided in the preceding Section before the later of the
Participant’s Normal Retirement Date or the date the Participant attains age 62,
and the amount of such vested interest exceeds $1,000, distribution of such
vested interest shall be made through a direct rollover to an individual
retirement plan selected by the Administrator, unless the Participant
affirmatively elects distribution in a single sum payment or through a direct
rollover to an “eligible retirement plan” (as defined in Code
Section 402(c)(8)(B), modified as provided in Code Section 401(a)(31)(E))
specified by the Participant. Any distribution made to a Participant’s surviving
Spouse or other Beneficiary or to an alternate payee under a qualified domestic
relations order shall not be subject to the automatic rollover provisions
described in the preceding sentence.
15.7 Required Commencement of Distribution
Unless the Participant elects a later date, distribution of his vested interest
in his Account shall commence to the Participant no later than 60 days after the
close of the Plan Year in which occurs the latest of (i) the Participant’s
Normal Retirement Date, (ii) the Participant’s attainment of age 65, (iii) the
tenth anniversary of the year in which the Participant commenced participation,
or (iv) the Participant’s Settlement Date. A Participant who does not make
application for his benefit to commence shall be deemed to have elected to
postpone distribution hereunder.
15.8 Reemployment of a Participant
If a Participant whose Settlement Date has occurred is reemployed by an Employer
or a Related Company, he shall lose his right to any distribution or further
distributions from the Trust arising from his prior Settlement Date and his
interest in the Trust shall thereafter be treated in the same manner as that of
any other Participant whose Settlement Date has not occurred.

 

70



--------------------------------------------------------------------------------



 



15.9 Restrictions on Alienation
Except as provided in Code Section 401(a)(13) (relating to qualified domestic
relations orders), Code Section 401(a)(13)(C) and (D) (relating to offsets
ordered or required under a criminal conviction involving the Plan, a civil
judgment in connection with a violation or alleged violation of fiduciary
responsibilities under ERISA, or a settlement agreement between the Participant
and the Department of Labor in connection with a violation or alleged violation
of fiduciary responsibilities under ERISA), Treasury Regulations
Section 1.401(a)-13(b)(2) (relating to Federal tax levies and judgments), or as
otherwise required by law, no benefit under the Plan at any time shall be
subject in any manner to anticipation, alienation, assignment (either at law or
in equity), encumbrance, garnishment, levy, execution, or other legal or
equitable process; and no person shall have power in any manner to anticipate,
transfer, assign (either at law or in equity), alienate or subject to
attachment, garnishment, levy, execution, or other legal or equitable process,
or in any way encumber his benefits under the Plan, or any part thereof, and any
attempt to do so shall be void.
15.10 Facility of Payment
If the Administrator finds that any individual to whom an amount is payable
hereunder is incapable of attending to his financial affairs because of any
mental or physical condition, including the infirmities of advanced age, such
amount may, in the discretion of the Administrator, be paid to such individual’s
court appointed guardian or to another person with a valid power of attorney.
The Trustee shall make such payment only upon receipt of written instructions to
such effect from the Administrator. Any such payment shall be charged to the
Account from which the payment would otherwise have been paid to the individual
found incapable of attending to his financial affairs and shall be a complete
discharge of any liability therefor under the Plan.
If distribution is to be made to a minor Beneficiary, the Administrator may, in
its discretion, pay the amount to a duly qualified guardian or other legal
representative, to an adult relative under the applicable state Uniform Gifts to
Minors Act, as custodian, or to a trust that has been established for the
benefit of the minor. Any such payment shall be charged to the Account from
which the payment would otherwise have been paid to the minor and shall be a
complete discharge of any liability therefor under the Plan.
15.11 Inability to Locate Payee and Non-Negotiated Checks
If any benefit becomes payable to any person, or to the executor or
administrator of any deceased person, and if that person or his executor or
administrator does not present himself to the Administrator within a reasonable
period after the Administrator mails written notice of his eligibility to
receive a distribution hereunder to his last known address and makes such other
diligent effort to locate the person as the Administrator determines, such as
(1) providing a distribution notice to the lost Participant at his/her last
known address by certified mail, (2) use of the Internal Revenue Service letter
forwarding program under IRS Revenue Procedure 94-22, (3) use of a commercial
locater service, the internet or other general search method, and (4) use of the
Social Security Administration search program, that benefit will be forfeited.
However, if the payee later files a claim for that benefit, the benefit will be
restored.

 

71



--------------------------------------------------------------------------------



 



If a distribution check has been issued and is outstanding for more than
180 days and the Administrator has been unable to locate the payee after
diligent efforts have been made to do so, then except as specifically directed
by the Administrator, the amount of the check shall be re-deposited to the Plan
and forfeited. However, if the payee is subsequently located, the check amount
will be restored to an Account established on the payee’s behalf, without
adjustment for investment gains or losses since the date of issuance.
Any amount forfeited under this Section shall be applied against the Employer
Contribution obligations for any subsequent Contribution Period of the Employer
for which the Participant last performed services as an Employee or against Plan
expenses, as directed by the Administrator. Notwithstanding the foregoing,
however, should the amount of all such forfeitures for any Contribution Period
with respect to any Employer exceed the amount of such Employer’s Employer
Contribution obligations for the Contribution Period, the excess amount of such
forfeitures shall be the Employer’s Employer Contribution obligations for the
following Contribution Period.
Forfeited amounts that are required to be allocated among Participants’ accounts
in accordance with the preceding paragraphs shall be allocated among the
Accounts of Participants who are Eligible Employees during the Plan Year for
which the forfeiture is being allocated as follows:

(a)   Prior to allocating forfeitures hereunder among Participants’ Accounts,
the Administrator may direct that any portion or all of such forfeited amounts
shall be applied against Plan expenses. The forfeited amounts to be allocated
among Participants’ Accounts shall be reduced by any such amounts that are
applied against Plan expenses as provided herein.

(b)   To receive an allocation of forfeitures hereunder, a Participant must have
been employed during the Plan Year by the Employer for which the Participant
whose Account is being forfeited last performed services.

(c)   To receive an allocation of forfeitures hereunder, a Participant must be
employed as a Covered Employee on the last day of the Plan Year. Notwithstanding
any other provision of the Plan to the contrary, the last day allocation
requirement described above shall not apply to an Eligible Employee who
terminates employment during the Plan Year on or after his Normal Retirement
Date or because of death or Disability.

 

72



--------------------------------------------------------------------------------



 



(d)   Forfeitures attributable to Nonelective Contributions shall be allocated
in accordance with the formula specified in Article VI for Nonelective
Contributions.

(e)   Forfeitures that are to be credited to a Participant’s Account hereunder
shall be credited to his Nonelective Contributions Sub-Account. A Participant’s
vested interest in amounts attributable to forfeitures allocated to his
Nonelective Contributions Sub-Account hereunder shall be determined under the
vesting schedule applicable to Nonelective Contributions.

15.12 Distribution Pursuant to Qualified Domestic Relations Orders
Notwithstanding any other provision of the Plan to the contrary, if a qualified
domestic relations order so provides, distribution may be made to an alternate
payee pursuant to a qualified domestic relations order, as defined in Code
Section 414(p), regardless of whether the Participant’s Settlement Date has
occurred or whether the Participant is otherwise entitled to receive a
distribution under the Plan.
A Participant’s Spouse or former Spouse who does not qualify as his “spouse” (as
defined in Section 15.4) or his Domestic Partner or former Domestic Partner
shall not qualify as an alternate payee hereunder unless he qualifies as a
dependent of the Participant.

 

73



--------------------------------------------------------------------------------



 



ARTICLE XVI
FORM OF PAYMENT
16.1 Form of Payment
Distribution shall be made to a Participant, or his Beneficiary, if the
Participant has died, in a single sum payment.
16.2 Direct Rollover
Notwithstanding any other provision of the Plan to the contrary, in lieu of
receiving distribution in the form of payment provided under this Article, a
“qualified distributee” may elect in writing, in accordance with rules
prescribed by the Administrator, to have a portion or all of any “eligible
rollover distribution” paid directly by the Plan to the “eligible retirement
plan” designated by the “qualified distributee”. Any such payment by the Plan to
another “eligible retirement plan” shall be a direct rollover.
Notwithstanding the foregoing, a “qualified distributee” may not elect a direct
rollover with respect to an “eligible rollover distribution” if the total value
of the “eligible rollover distributions” expected to be made to the “qualified
distributee” for the year is less than $200 or with respect to a portion of an
“eligible rollover distribution” if the value of such portion is less than $500.
For purposes of this Section, the following terms have the following meanings:

(a)   An “eligible retirement plan” means any of the following: (i) an
individual retirement account described in Code Section 408(a), (ii) an
individual retirement annuity described in Code Section 408(b), (iii) an annuity
plan described in Code Section 403(a) that accepts rollovers, (iv) a qualified
trust described in Code Section 401(a) that accepts rollovers, (v) an annuity
contract described in Code Section 403(b) that accepts rollovers, (vi) an
eligible plan under Code Section 457(b) that is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state and that agrees to separately account for amounts
transferred into such plan from the Plan, or (vii) effective for distributions
made on or after January 1, 2008, a Roth IRA, as described in Code Section 408A,
provided, that for distributions made prior to January 1, 2010, such rollover
shall be subject to the limitations contained in Code Section 408A(c)(3)(B).    
  Notwithstanding the foregoing, effective for distributions made in Plan Years
beginning after December 31, 2009, an “eligible retirement plan” with respect to
a “qualified distributee” other than the Participant, the Participant’s “spouse”
(as defined in Section 15.4), or the Participant’s former “spouse” (as defined
in Section 15.4) means either an individual retirement account described in Code
Section 408(a) or an individual retirement annuity described in Code Section
408(b) (an “IRA”). Such IRA must be treated as an IRA inherited from the
deceased Participant by the “qualified distributee” and must be established in a
manner that identifies it as such.

 

74



--------------------------------------------------------------------------------



 



(b)   An “eligible rollover distribution” means any distribution of all or any
portion of the balance of a Participant’s Account; provided, however, that an
eligible rollover distribution does not include the following:

  (i)   any distribution to the extent such distribution is required under Code
Section 401(a)(9).

  (ii)   any hardship withdrawal made in accordance with the provisions of
Article XIII.

(c)   A “qualified distributee” means a Participant, his surviving “spouse” (as
defined in Section 15.4), or his “spouse” or former “spouse” (as defined in
Section 15.4) who is an alternate payee under a qualified domestic relations
order, as defined in Code Section 414(p). Notwithstanding the foregoing,
effective for distributions made in Plan Years beginning after December 31,
2009, a “qualified distributee” includes a Participant’s non-spouse Beneficiary
who is his designated beneficiary within the meaning of Code
Section 401(a)(9)(E).

16.3 Notice Regarding Form of Payment
Within the 60-day period ending 30 days before a Participant’s Benefit Payment
Date, the Administrator shall provide the Participant with a written explanation
of his right to defer distribution until his Normal Retirement Date, or such
later date as may be provided in the Plan, his right to make a direct rollover,
and the form of payment provided under the Plan. Distribution of the
Participant’s Account may commence fewer than 30 days after such notice is
provided to the Participant if (i) the Administrator clearly informs the
Participant of his right to consider his election of whether or not to make a
direct rollover or to receive a distribution prior to his Normal Retirement Date
for a period of at least 30 days following his receipt of the notice and
(ii) the Participant, after receiving the notice, affirmatively elects an early
distribution.
16.4 Distribution in the Form of Employer Stock
Notwithstanding any other provision of the Plan to the contrary, to the extent
that his Account is invested in Employer stock on the date distribution is to be
made to a Participant, the Participant may elect to receive distribution of such
Account in the form of Employer stock.

 

75



--------------------------------------------------------------------------------



 



ARTICLE XVII
BENEFICIARIES
17.1 Designation of Beneficiary
The Beneficiary of a Participant who does not have a Spouse or a Domestic
Partner shall be the person or persons designated by such Participant in
accordance with rules prescribed by the Administrator. The Beneficiary of a
Participant who has a Spouse or a Domestic Partner shall be his Spouse or
Domestic Partner, unless the Participant designates a person or persons other
than his Spouse or Domestic Partner as Beneficiary with the written consent of
his Spouse or Domestic Partner. For purposes of this Section, a Participant
shall be treated as not having a Spouse or a Domestic Partner and such Spouse’s
or Domestic Partner’s consent shall not be required if the Participant does not
have a Spouse or Domestic Partner on his Benefit Payment Date.
If no Beneficiary has been designated pursuant to the provisions of this
Section, or if no Beneficiary survives the Participant and he has no surviving
Spouse or Domestic Partner, then the Beneficiary under the Plan shall be the
deceased Participant’s surviving children in equal shares or, if there are no
surviving children, the Participant’s estate. If a Beneficiary dies after
becoming entitled to receive a distribution under the Plan but before
distribution is made to him in full, and if the Participant has not designated
another Beneficiary to receive the balance of the distribution in that event,
the estate of the deceased Beneficiary shall be the Beneficiary as to the
balance of the distribution.
17.2 Spousal Consent Requirements
Any written consent given by a Participant’s Spouse or Domestic Partner pursuant
to this Article must acknowledge the effect of the action taken and must be
witnessed by a Plan representative or a notary public. In addition, the Spouse’s
or Domestic Partner’s written consent must either (i) specify any non-Spouse
Beneficiary (or, if applicable, any Beneficiary other than the Domestic Partner)
designated by the Participant and that such Beneficiary may not be changed
without the Spouse’s or Domestic Partner’s written consent or (ii) acknowledge
that the Spouse or Domestic Partner has the right to limit consent to a specific
Beneficiary, but permit the Participant to change the designated Beneficiary
without the Spouse’s or Domestic Partner’s further consent. A Participant’s
Spouse or Domestic Partner will be deemed to have given written consent to the
Participant’s designation of Beneficiary if the Participant establishes to the
satisfaction of a Plan representative that such consent cannot be obtained
because the Spouse or Domestic Partner cannot be located or because of other
circumstances set forth in Section 401(a)(11) of the Code and regulations issued
thereunder. Any written consent given or deemed to have been given by a
Participant’s Spouse or Domestic Partner hereunder shall be valid only with
respect to the Spouse or Domestic Partner who signs the consent.

 

76



--------------------------------------------------------------------------------



 



17.3 Revocation of Beneficiary Designation Upon Divorce
Notwithstanding any other provision of this Article XVII to the contrary, if a
Participant designates his or her Spouse as Beneficiary under the Plan, such
designation shall automatically become null and void as of the date of any final
divorce or similar decree or order unless either (i) the Participant
re-designates such former Spouse as his Beneficiary after the date of the final
decree or order or (ii) such former Spouse is designated as the Participant’s
Beneficiary under a qualified domestic relations order; provided that such
former Spouse shall be the Participant’s Beneficiary under this clause (ii) only
to the extent required in accordance with the qualified domestic relations
order.
Similarly, and notwithstanding any other provision of this Article XVII to the
contrary, if a Participant designates his Domestic Partner as Beneficiary under
the Plan, such designation shall automatically become null and void as of the
date of the dissolution of the domestic partnership unless either (i) the
Participant re-designates such former Domestic Partner as his Beneficiary after
the date of such dissolution or (ii) such former Domestic Partner is the
Participant’s dependent alternate payee under a qualified domestic relations
order and is designated as the Participant’s Beneficiary under such order.

 

77



--------------------------------------------------------------------------------



 



ARTICLE XVIII
ADMINISTRATION
18.1 Authority of the Sponsor
The Sponsor, which shall be the administrator for purposes of ERISA and the plan
administrator for purposes of the Code, shall be responsible for the
administration of the Plan and, in addition to the powers and authorities
expressly conferred upon it in the Plan, shall have all such powers and
authorities as may be necessary to carry out the provisions of the Plan,
including the power and authority to interpret and construe the provisions of
the Plan, to make benefit determinations, and to resolve any disputes which
arise under the Plan. The Sponsor may employ such attorneys, agents, and
accountants as it may deem necessary or advisable to assist in carrying out its
duties hereunder. The Sponsor shall be a “named fiduciary” as that term is
defined in ERISA Section 402(a)(2). The Sponsor, by action of its board of
directors, may:

(a)   allocate any of the powers, authority, or responsibilities for the
operation and administration of the Plan (other than trustee responsibilities as
defined in ERISA Section 405(c)(3)) among named fiduciaries; and

(b)   designate a person or persons other than a named fiduciary to carry out
any of such powers, authority, or responsibilities;

except that no allocation by the Sponsor of, or designation by the Sponsor with
respect to, any of such powers, authority, or responsibilities to another named
fiduciary or a person other than a named fiduciary shall become effective unless
such allocation or designation shall first be accepted by such named fiduciary
or other person in a writing signed by it and delivered to the Sponsor.
18.2 Discretionary Authority
In carrying out its duties under the Plan, including making benefit
determinations, interpreting or construing the provisions of the Plan, making
factual determinations, and resolving disputes, the Sponsor (or any individual
to whom authority has been delegated in accordance with Section 18.1) shall have
absolute discretionary authority. The decision of the Sponsor (or any individual
to whom authority has been delegated in accordance with Section 18.1) shall be
final and binding on all persons and entitled to the maximum deference allowed
by law.
18.3 Action of the Sponsor
Any act authorized, permitted, or required to be taken under the Plan by the
Sponsor and which has not been delegated in accordance with Section 18.1, may be
taken by a majority of the members of the board of directors of the Sponsor,
either by vote at a meeting, or in writing without a meeting, or by the employee
or employees of the Sponsor designated by the board of directors to carry out
such acts on behalf of the Sponsor. All notices, advice, directions,
certifications, approvals, and instructions required or authorized to be given
by the Sponsor under the Plan shall be in writing and signed by either (i) a
majority of the members of the Sponsor’s board of directors or by such member or
members as may be designated by an instrument in writing, signed by all the
members thereof, as having authority to execute such documents on its behalf, or
(ii) the employee or employees authorized to act for the Sponsor in accordance
with the provisions of this Section.

 

78



--------------------------------------------------------------------------------



 



18.4 Claims Review Procedure
Except to the extent that the provisions of any collective bargaining agreement
provide another method of resolving claims for benefits under the Plan, the
provisions of this Section shall control whenever a claim for benefits under the
Plan filed by any person (referred to in this Section as the “Claimant”) is
denied. The provisions of this Section shall also control whenever a Claimant
seeks a remedy under any provision of ERISA or other applicable law in
connection with any error regarding his Account (including a failure or error in
implementing investment directions) and such claim is denied.
Whenever a claim under the Plan is denied, whether in whole or in part, the
Sponsor shall transmit a written notice of such decision to the Claimant within
90 days of the date the claim was filed or, if special circumstances require an
extension, within 180 days of such date, which notice shall be written in a
manner calculated to be understood by the Claimant and shall contain a statement
of (i) the specific reasons for the denial of the claim, (ii) specific reference
to pertinent Plan provisions on which the denial is based, (iii) a description
of any additional material or information necessary for the Claimant to perfect
the claim and an explanation of why such information is necessary, (iv) that the
Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, (v) records and other information
relevant to the Claimant’s claim, a description of the review procedures and in
the event of an adverse review decision, a statement describing any voluntary
review procedures and the Claimant’s right to obtain copies of such procedures,
and (vi) a statement that there is no further administrative review following
the initial review, and that the Claimant has a right to bring a civil action
under ERISA Section 502(a) if the Sponsor’s decision on review is adverse to the
Claimant. The notice shall also include a statement advising the Claimant that,
within 60 days of the date on which he receives such notice, he may obtain
review of such decision in accordance with the procedures hereinafter set forth.
Within such 60-day period, the Claimant or his authorized representative may
request that the claim denial be reviewed by filing with the Sponsor a written
request therefor, which request shall contain the following information:

(a)   the date on which the Claimant’s request was filed with the Sponsor;
provided that the date on which the Claimant’s request for review was in fact
filed with the Sponsor shall control in the event that the date of the actual
filing is later than the date stated by the Claimant pursuant to this paragraph;

 

79



--------------------------------------------------------------------------------



 



(b)   the specific portions of the denial of his claim which the Claimant
requests the Sponsor to review;

(c)   a statement by the Claimant setting forth the basis upon which he believes
the Sponsor should reverse the previous denial of his claim for benefits and
accept his claim as made; and

(d)   any written material (offered as exhibits) which the Claimant desires the
Sponsor to examine in its consideration of his position as stated pursuant to
paragraph (c) of this Section.

Within 60 days of the date determined pursuant to paragraph (a) of this Section
or, if special circumstances require an extension, within 120 days of such date,
the Sponsor shall conduct a full and fair review of the decision denying the
Claimant’s claim for benefits and shall render its written decision on review to
the Claimant. The Sponsor’s decision on review shall be written in a manner
calculated to be understood by the Claimant and shall specify the reasons and
Plan provisions upon which the Sponsor’s decision was based.
Notwithstanding the foregoing, special procedures apply for processing claims
and reviewing prior claim determinations if a Claimant’s claim for benefits is
contingent upon a determination as to whether a Participant is Disabled under
the Plan.
18.5 Special Rules Applicable to Claims Related to Investment Errors
Any person alleging that there has been a failure or error in implementing
investment directions with respect to a Participant’s Account must file a claim
with the Administrator on or before the expiration of the statute of limitations
relating to benefit claims as set forth in ERISA. Any claim filed outside of
such period shall be limited to the benefit that would have been determined if
the claim were timely filed, and therefore any adjustments shall be calculated
for such period only.
18.6 Exhaustion of Remedies
No civil action for benefits under the Plan shall be brought unless and until
the aggrieved person has (a) submitted a timely claim for benefits in accordance
with this Article, (b) been notified by the Administrator that the claim has
been denied, (c) filed a written request for a review of the claim in accordance
with the preceding Section, (d) been notified in writing of an adverse benefit
determination on review, and (e) filed the civil action within 1 year of the
date he receives a final adverse determination of his claim on review.

 

80



--------------------------------------------------------------------------------



 



18.7 Qualified Domestic Relations Orders
The Sponsor shall establish reasonable procedures to determine the status of
domestic relations orders and to administer distributions under domestic
relations orders which are deemed to be qualified orders. Such procedures shall
be in writing and shall comply with the provisions of Code Section 414(p) and
regulations issued thereunder.
A Participant’s Spouse or former Spouse who does not qualify as his “spouse” (as
defined in Section 15.4) or his Domestic Partner or former Domestic Partner
shall not qualify as an alternate payee under a qualified domestic relations
order unless he qualifies as a dependent of the Participant.
18.8 Indemnification
In addition to whatever rights of indemnification the members of the Sponsor’s
board of directors or any employee or employees of the Sponsor to whom any
power, authority, or responsibility is delegated pursuant to Section 18.3, may
be entitled under the articles of incorporation or regulations of the Sponsor,
under any provision of law, or under any other agreement, the Sponsor shall
satisfy any liability actually and reasonably incurred by any such person or
persons, including expenses, attorneys’ fees, judgments, fines, and amounts paid
in settlement (other than amounts paid in settlement not approved by the
Sponsor), in connection with any threatened, pending or completed action, suit,
or proceeding which is related to the exercising or failure to exercise by such
person or persons of any of the powers, authority, responsibilities, or
discretion as provided under the Plan, or reasonably believed by such person or
persons to be provided hereunder, and any action taken by such person or persons
in connection therewith, unless the same is judicially determined to be the
result of such person or persons’ gross negligence or willful misconduct.
18.9 Prudent Man Standard of Care
The Trustee, the Sponsor and any other fiduciary under the Plan shall discharge
his duties under the Plan solely in the interests of Participants and
Beneficiaries and, in accordance with the requirements of ERISA
Section 404(a)(1)(B), with the care, skill, prudence, and diligence under the
prevailing circumstances that a prudent man acting in a like capacity and
familiar with such matters would use in conducting an enterprise of like
character with like aims.
18.10 Actions Binding
Subject to the provisions of Section 18.4, any action taken by the Sponsor which
is authorized, permitted, or required under the Plan shall be final and binding
upon the Employers, the Trustee, all persons who have or who claim an interest
under the Plan, and all third parties dealing with the Employers or the Trustee.

 

81



--------------------------------------------------------------------------------



 



ARTICLE XIX
AMENDMENT AND TERMINATION
19.1 Amendment by Plan Sponsor
Subject to the provisions of Section 19.3, the Sponsor may at any time and from
time to time, by action of its board of directors, or such officers of the
Sponsor as are authorized by its board of directors, amend the Plan, either
prospectively or retroactively. Any such amendment shall be by written
instrument executed by the Sponsor.
19.2 Amendment by Volume Submitter Practitioner
In the event that there is a change in the law applicable to the Plan, as
reflected in the Code, regulations issued thereunder, revenue rulings, or other
statements published by the Internal Revenue Service, the “volume submitter
practitioner” may amend the Plan to comply with such changes on behalf of the
Sponsors who have adopted its “specimen plan” prior to the date that its
“specimen plan” is amended to comply with such change. In addition, the “volume
submitter practitioner” may amend the Plan to correct its prior approved
“specimen plan.” No amendment by the “volume submitter practitioner” shall be
effective prior to February 17, 2005.
The “volume submitter practitioner” shall maintain, or have maintained on its
behalf, a record of the Sponsors adopting its “specimen plan.” The “volume
submitter practitioner” shall make reasonable and diligent efforts to ensure
that a copy of any amendment adopted hereunder is provided to each Sponsor at
the Sponsor’s last known address, as shown in the record maintained in
accordance with the preceding sentence. Where necessary, the “volume submitter
practitioner” shall make reasonable and diligent efforts to ensure that each
Sponsor adopts new documents when necessary.
An amendment made by the “volume submitter practitioner” in accordance with the
provisions of this Section may be made effective on a date prior to the first
day of the Plan Year in which it is adopted if, in published guidance, the
Internal Revenue Service either permits or requires such an amendment to be made
to enable the Plan and Trust to satisfy the applicable requirements of the Code
and all requirements for the retroactive amendment are satisfied.
The “volume submitter practitioner” may not amend a Plan on behalf of its
Sponsor if either (a) the Plan modifies the “specimen plan” to incorporate a
type of plan that is not permitted under the volume submitter program, as
described in applicable Revenue Procedures or other statements of the Internal
Revenue Service, or (b) the Internal Revenue Service has advised the Sponsor
that the Plan modifies the “specimen plan” in such a manner or to such an extent
that the Plan must be treated as an individually-designed plan and will not
receive the extended 6-year remedial amendment cycle applicable to volume
submitter plans.

 

82



--------------------------------------------------------------------------------



 



For purposes of this Section, the following terms have the following meanings:

(a)   The “specimen plan” means the plan with respect to which the Internal
Revenue Service has issued an advisory letter to the “volume submitter
practitioner.”   (b)   The “volume submitter practitioner” means Thompson Hine,
LLP d/b/a Plan Document Systems.

19.3 Limitation on Amendment
Except as otherwise required by law, no amendment shall be made to the Plan that
decreases the accrued benefit of any Participant or Beneficiary, except that
nothing contained herein shall restrict the right to amend the provisions of the
Plan relating to the administration of the Plan and Trust. Moreover, no such
amendment shall be made hereunder which shall permit any part of the Trust to
revert to an Employer or any Related Company or be used or be diverted to
purposes other than the exclusive benefit of Participants and Beneficiaries. The
Sponsor shall make no retroactive amendment to the Plan unless such amendment
satisfies the requirements of Code Section 401(b) and/or Treasury Regulations
Section 1.401(a)(4)-11(g), as applicable.
19.4 Termination
The Sponsor reserves the right, by action of its board of directors, to
terminate the Plan as to all Employers at any time (the effective date of such
termination being hereinafter referred to as the “termination date”). Upon any
such termination of the Plan, the following actions shall be taken for the
benefit of Participants and Beneficiaries:

(a)   As of the termination date, each Investment Fund shall be valued and all
Accounts and Sub-Accounts shall be adjusted in the manner provided in
Article XI, with any unallocated contributions or forfeitures being allocated as
of the termination date in the manner otherwise provided in the Plan. The
termination date shall become a Valuation Date for purposes of Article XI. In
determining the net worth of the Trust, there shall be included as a liability
such amounts as shall be necessary to pay all expenses in connection with the
termination of the Trust and the liquidation and distribution of the property of
the Trust, as well as other expenses, whether or not accrued, and shall include
as an asset all accrued income.

(b)   All Accounts shall then be disposed of to or for the benefit of each
Participant or Beneficiary in accordance with the provisions of Article XV as if
the termination date were his Settlement Date; provided, however, that
notwithstanding the provisions of Article XV, if the Plan does not offer an
annuity option and if neither his Employer nor a Related Company establishes or
maintains another defined contribution plan (other than an employee stock
ownership plan as defined in Code Section 4975(e)(7)), the Participant’s written
consent to the commencement of distribution shall not be required regardless of
the value of the vested portions of his Account.

 

83



--------------------------------------------------------------------------------



 



(c)   Notwithstanding the provisions of paragraph (b) of this Section, no
distribution shall be made to a Participant of any portion of the balance of his
401(k) Contributions Sub-Account on account of Plan termination (other than a
distribution made in accordance with Article XIII or required in accordance with
Code Section 401(a)(9)) unless (i) neither his Employer nor a Related Company
establishes or maintains another defined contribution plan (other than an
employee stock ownership plan as defined in Code Section 4975(e)(7), a tax
credit employee stock ownership plan as defined in Code Section 409, a
simplified employee pension as defined in Code Section 408(k), a SIMPLE IRA plan
as defined in Code Section 408(p), a plan or contract that meets the
requirements of Code Section 403(b), or a plan that is described in Code Section
457(b) or (f)) either at the time the Plan is terminated or at any time during
the period ending 12 months after distribution of all assets from the Plan;
provided, however, that this provision shall not apply if fewer than 2% of the
Eligible Employees under the Plan were eligible to participate at any time in
such other defined contribution plan during the 24 month period beginning
12 months before the Plan termination, and (ii) the distribution the Participant
receives is a “lump sum distribution” as defined in Code Section 402(e)(4),
without regard to clauses (I), (II), (III), and (IV) of sub paragraph (D)(i)
thereof.

Upon any such Plan termination, the vested interest of each Participant and
Beneficiary in his Employer Contributions Sub-Account shall be 100 percent; and,
if there is a partial termination of the Plan, the vested interest of each
Participant and Beneficiary who is affected by the partial termination in his
Employer Contributions Sub-Account shall be 100 percent. For purposes of the
preceding sentence only, the Plan shall be deemed to terminate automatically if
there shall be a complete discontinuance of contributions hereunder by all
Employers.
19.5 Inability to Locate Payee on Plan Termination
If distribution of a Participant’s Account is to be made to the Participant, his
Beneficiary, or an alternate payee under a qualified domestic relations order (a
“payee”) on account of the termination of the Plan, and such payee does not
present himself to the Administrator within a reasonable period after the
Administrator mails written notice of his eligibility to receive a distribution
hereunder to his last known address and makes such other diligent effort to
locate the person as the Administrator determines, distribution of such Account
shall be made at the direction of the Administrator through a direct rollover to
an individual retirement plan established on behalf of the payee with a provider
selected by the Administrator, purchase of an annuity contract on behalf of the
payee, or transfer to another “eligible retirement plan”, as defined in Section
16.2.

 

84



--------------------------------------------------------------------------------



 



19.6 Reorganization
The merger, consolidation, or liquidation of any Employer with or into any other
Employer or a Related Company shall not constitute a termination of the Plan as
to such Employer. If an Employer disposes of substantially all of the assets
used by the Employer in a trade or business or disposes of a subsidiary and in
connection therewith one or more Participants terminates employment but
continues in employment with the purchaser of the assets or with such
subsidiary, no distribution from the Plan shall be made to any such Participant
from his 401(k) Contributions Sub-Account prior to his severance from employment
(other than a distribution made in accordance with Article XIII or required in
accordance with Code Section 401(a)(9)), except that a distribution shall be
permitted to be made in such a case, subject to the Participant’s consent (to
the extent required by law), if (i) the distribution would constitute a “lump
sum distribution” as defined in Code Section 402(e)(4), without regard to
clauses (I), (II), (III), and (IV) of sub paragraph (D)(i) thereof, (ii) the
Employer continues to maintain the Plan after the disposition, (iii) the
purchaser does not maintain the Plan after the disposition, and (iv) the
distribution is made by the end of the second calendar year after the calendar
year in which the disposition occurred.
19.7 Withdrawal of an Employer
An Employer other than the Sponsor may withdraw from the Plan at any time upon
notice in writing to the Administrator (the effective date of such withdrawal
being hereinafter referred to as the “withdrawal date”), and shall thereupon
cease to be an Employer for all purposes of the Plan. An Employer shall be
deemed automatically to withdraw from the Plan in the event of its complete
discontinuance of contributions, or, subject to Section 19.6 and unless the
Sponsor otherwise directs, it ceases to be a Related Company of the Sponsor or
any other Employer. Upon the withdrawal of an Employer, the withdrawing Employer
shall determine whether a partial termination has occurred with respect to its
Employees. In the event that the withdrawing Employer determines a partial
termination has occurred, the action specified in Section 19.4 shall be taken as
of the withdrawal date, as on a termination of the Plan, but with respect only
to Participants who are employed solely by the withdrawing Employer, and who,
upon such withdrawal, are neither transferred to nor continued in employment
with any other Employer or a Related Company. The interest of any Participant
employed by the withdrawing Employer who is transferred to or continues in
employment with any other Employer or a Related Company, and the interest of any
Participant employed solely by an Employer or a Related Company other than the
withdrawing Employer, shall remain unaffected by such withdrawal; no adjustment
to his Accounts shall be made by reason of the withdrawal; and he shall continue
as a Participant hereunder subject to the remaining provisions of the Plan.

 

85



--------------------------------------------------------------------------------



 



ARTICLE XX
ADOPTION BY OTHER ENTITIES
20.1 Adoption by Related Companies
A Related Company that is not an Employer may, with the consent of the Sponsor,
adopt the Plan and become an Employer hereunder by causing an appropriate
written instrument evidencing such adoption to be executed in accordance with
the requirements of its organizational authority. Any such instrument shall
specify the effective date of the adoption.
20.2 Effective Plan Provisions
An Employer who adopts the Plan shall be bound by the provisions of the Plan in
effect at the time of the adoption and as subsequently in effect because of any
amendment to the Plan.

 

86



--------------------------------------------------------------------------------



 



ARTICLE XXI
MISCELLANEOUS PROVISIONS
21.1 No Commitment as to Employment
Nothing contained herein shall be construed as a commitment or agreement upon
the part of any person to continue his employment with an Employer or Related
Company, or as a commitment on the part of any Employer or Related Company to
continue the employment, compensation, or benefits of any person for any period.
21.2 Benefits
Nothing in the Plan nor the Trust Agreement shall be construed to confer any
right or claim upon any person, firm, or corporation other than the Employers,
the Trustee, Participants, and Beneficiaries.
21.3 No Guarantees
The Employers, the Administrator, and the Trustee do not guarantee the Trust
from loss or depreciation, nor do they guarantee the payment of any amount which
may become due to any person hereunder.
21.4 Expenses
The expenses of operation and administration of the Plan, including the expenses
of the Administrator and fees of the Trustee, shall be paid from the Trust,
unless the Sponsor elects to make payment. To the extent paid from the Trust,
administrative expenses shall be paid first from any forfeitures the
Administrator has directed to be used for payment of expenses. Any remaining
expenses shall be allocated among Participants’ Accounts.
Notwithstanding the foregoing, the costs incident to the management of the
assets of an Investment Fund or to the purchase or sale of securities held in an
Investment fund shall be allocable to Accounts invested in such Investment Fund
and administrative expenses that are incurred directly with respect to an
individual Participant’s Account will be allocated to that Account.
21.5 Precedent
Except as otherwise specifically provided, no action taken in accordance with
the Plan shall be construed or relied upon as a precedent for similar action
under similar circumstances.

 

87



--------------------------------------------------------------------------------



 



21.6 Duty to Furnish Information
The Employers, the Administrator, and the Trustee shall furnish to any of the
others any documents, reports, returns, statements, or other information that
the other reasonably deems necessary to perform its duties hereunder or
otherwise imposed by law.
21.7 Merger, Consolidation, or Transfer of Plan Assets
The Plan shall not be merged or consolidated with any other plan, nor shall any
of its assets or liabilities be transferred to another plan, unless, immediately
after such merger, consolidation, or transfer of assets or liabilities, each
Participant in the Plan would receive a benefit under the Plan which is at least
equal to the benefit he would have received immediately prior to such merger,
consolidation, or transfer of assets or liabilities (assuming in each instance
that the Plan had then terminated).
21.8 Condition on Employer Contributions
Any contribution of an Employer hereunder is conditioned upon the continued
qualification of the Plan under Code Section 401(a), the exempt status of the
Trust under Code Section 501(a), and the deductibility of the contribution under
Code Section 404. Except as otherwise provided in this Section and Section 21.9,
however, in no event shall any portion of the property of the Trust ever revert
to or otherwise inure to the benefit of an Employer or any Related Company.
21.9 Return of Contributions to an Employer
Notwithstanding any other provision of the Plan or the Trust Agreement to the
contrary, in the event any contribution of an Employer made hereunder:
(a) is made under a mistake of fact, or
(b) is disallowed as a deduction under Code Section 404,
such contribution, reduced for any losses experienced by the Trust Fund, may be
returned to the Employer within one year after the payment of the contribution
or the disallowance of the deduction to the extent disallowed, whichever is
applicable. In the event the Plan does not initially qualify under Code
Section 401(a), any contribution of an Employer made hereunder may be returned
to the Employer within one year of the date of denial of the initial
qualification of the Plan, but only if an application for determination was made
within the period of time prescribed under ERISA Section 403(c)(2)(B).
21.10 Validity of Plan
The validity of the Plan shall be determined and the Plan shall be construed and
interpreted in accordance with the laws of the state or commonwealth in which
the

 

88



--------------------------------------------------------------------------------



 



Trustee has its principal place of business or, if the Trustee is an individual
or group of individuals, the state or commonwealth in which the Sponsor has its
principal place of business, except as preempted by applicable Federal law. The
invalidity or illegality of any provision of the Plan shall not affect the
legality or validity of any other part thereof.
21.11 Trust Agreement
The Trust Agreement and the Trust maintained thereunder shall be deemed to be a
part of the Plan as if fully set forth herein and the provisions of the Trust
Agreement are hereby incorporated by reference into the Plan.
21.12 Parties Bound
The Plan shall be binding upon the Employers, all Participants and Beneficiaries
hereunder, and, as the case may be, the heirs, executors, administrators,
successors, and assigns of each of them.
21.13 Application of Certain Plan Provisions
For purposes of the general administrative provisions and limitations of the
Plan, a Participant’s Beneficiary or alternate payee under a qualified domestic
relations order shall be treated as any other person entitled to receive
benefits under the Plan. Upon any termination of the Plan, any such Beneficiary
or alternate payee under a qualified domestic relations order who has an
interest under the Plan at the time of such termination, which does not cease by
reason thereof, shall be deemed to be a Participant for all purposes of the
Plan. A Participant’s Beneficiary, if the Participant has died, or alternate
payee under a qualified domestic relations order shall be treated as a
Participant for purposes of directing investments as provided in Article X.
21.14 Merged Plans
In the event another defined contribution plan (the “merged plan”) is merged
into and made a part of the Plan, each Employee who was eligible to participate
in the “merged plan” immediately prior to the merger shall become an Eligible
Employee on the date of the merger. In no event shall a Participant’s vested
interest in his Sub-Account attributable to amounts transferred to the Plan from
the “merged plan” (his “transferee Sub-Account”) on and after the merger be less
than his vested interest in his account under the “merged plan” immediately
prior to the merger. Notwithstanding any other provision of the Plan to the
contrary, a Participant’s service credited for eligibility and vesting purposes
under the “merged plan” as of the merger, if any, shall be included as
Eligibility and Vesting Service under the Plan to the extent Eligibility and
Vesting Service are credited under the Plan. Special provisions applicable to a
Participant’s “transferee Sub-Account”, if any, shall be specifically reflected
in the Plan or in an Addendum to the Plan.

 

89



--------------------------------------------------------------------------------



 



21.15 Transferred Funds
If funds from another qualified plan are transferred or merged into the Plan,
such funds shall be held and administered in accordance with any restrictions
applicable to them under such other plan to the extent required by law and shall
be accounted for separately to the extent necessary to accomplish the foregoing.
21.16 Veterans Reemployment Rights
Notwithstanding any other provision of the Plan to the contrary, contributions,
benefits, and service credit with respect to qualified military service shall be
provided in accordance with Code Section 414(u). Any contributions required to
be made in accordance with this Section shall be contributed to the Plan within
the time period prescribed under applicable regulations or other guidance. Any
Matching Contributions required to be made because of 401(k) Contributions made
by a Participant in accordance with the provisions of Code Section 414(u), shall
be contributed to the Plan as soon as administratively practicable after the
date on which the Participant’s contributions are paid to the Plan. The
Administrator shall notify the Trustee of any Participant with respect to whom
additional contributions are made because of qualified military service.
Additional contributions made in accordance with the provisions of this Section
that are treated as 401(k) Contributions shall not be included in applying the
limitations on 401(k) Contributions described in Article VII. In addition, any
Matching Contributions required to be made because of 401(k) Contributions made
by a Participant in accordance with the provisions of Code Section 414(u), shall
not be included in applying the limitations on Matching Contributions described
in Article VII.
21.17 Delivery of Cash Amounts
To the extent that the Plan requires the Employers to deliver cash amounts to
the Trustee, such delivery may be made through any means acceptable to the
Trustee, including wire transfer.
21.18 Written Communications
Any communication among the Employers, the Administrator, and the Trustee that
is stipulated under the Plan to be made in writing may be made in any medium
that is acceptable to the receiving party and permitted under applicable law. In
addition, any communication or disclosure to or from Participants and/or
Beneficiaries that is required under the terms of the Plan to be made in writing
may be provided in any other medium (electronic, telephonic, or otherwise) that
is acceptable to the Administrator and permitted under applicable law.

 

90



--------------------------------------------------------------------------------



 



21.19 Trust to Trust Transfer
Any Employee, including an Employee who has not yet satisfied any age and/or
service requirements to become an Eligible Employee under the Plan, may, with
the approval of the Administrator, have Transfer Contributions made to the Plan
on his behalf by causing assets to be directly transferred by the trustee of
another qualified retirement plan to the Trustee of the Plan.
Amounts contributed to the Plan through a direct rollover shall not constitute
Transfer Contributions.
Transfer Contributions made on behalf of an Employee shall be deposited in the
Trust and credited to a Transfer Contributions Sub-Account established in the
Employee’s name. Such Sub-Account shall share in the allocation of earnings,
losses, and expenses of the Trust Fund(s) in which it is invested, but shall not
share in allocations of Employer Contributions.
In the event a Transfer Contribution is made on behalf of an Employee who has
not yet satisfied the requirements to become an Eligible Employee under the
Plan, such Transfer Contributions Sub-Account shall represent the Employee’s
sole interest in the Plan until he becomes an Eligible Employee.
21.20 Plan Correction Procedures
The Employer shall take such action as it deems necessary to correct any Plan
failure, including, but not limited to, operational failures, documentation
failures (such as a failure to timely amend), failures affecting Plan
qualification, etc. Subject to the requirements of the Employee Plans Compliance
Resolution System, as set forth in Revenue Procedure 2006-27, or any superseding
guidance (“EPCRS”), the Employer may adopt any correction method that it deems
appropriate under the circumstances. In addition to any correction method
specified in the Plan, the Employer may, where appropriate, make correction in
accordance with EPCRS, including the making of a Qualified Nonelective
Contribution permitted under EPCRS, but not otherwise provided under the Plan.
In the event of a fiduciary breach or a prohibited transaction, correction shall
be made in accordance with the requirements of ERISA and the Code.

 

91



--------------------------------------------------------------------------------



 



ARTICLE XXII
TOP-HEAVY PROVISIONS
22.1 Definitions
For purposes of this Article, the following terms shall have the following
meanings:
The “compensation” of an employee means his “415 compensation” as defined in
Section 7.1.
The “determination date” with respect to any Plan Year means the last day of the
preceding Plan Year, except that the “determination date” with respect to the
first Plan Year of the Plan, shall mean the last day of such Plan Year.
A “key employee” means any Employee or former Employee (including any deceased
Employee) who at any time during the Plan Year that includes the “determination
date” was an officer of an Employer or a Related Company having annual
“compensation” greater than $130,000 (as adjusted under Section 416(i)(1) of the
Code for Plan Years beginning after December 31, 2002), a 5% owner of an
Employer or a Related Company, or a 1% owner of an Employer or a Related Company
having annual “compensation” of more than $150,000.
A “non-key employee” means any Employee who is not a “key employee”.
A “permissive aggregation group” means those plans included in each Employer’s
“required aggregation group” together with any other plan or plans of the
Employer or any Related Company, so long as the entire group of plans would
continue to meet the requirements of Code Sections 401(a)(4) and 410.
A “required aggregation group” means the group of tax-qualified plans maintained
by an Employer or a Related Company consisting of each plan in which a “key
employee” participates or participated at any time during the Plan Year
containing the “determination date” or any of the 4 preceding Plan Years
(regardless of whether the plan has terminated) and each other plan that enables
a plan in which a “key employee” participates to meet the requirements of Code
Section 401(a)(4) or Code Section 410.
A “top-heavy group” with respect to a particular Plan Year means a “required” or
“permissive aggregation group” if the sum, as of the “determination date”, of
the present value of the cumulative accrued benefits for “key employees” under
all defined benefit plans included in such group and the aggregate of the
account balances of “key employees” under all defined contribution plans
included in such group exceeds 60 percent of a similar sum determined for all
employees covered by the plans included in such group.

 

92



--------------------------------------------------------------------------------



 



A “top heavy plan” with respect to a particular Plan Year means (i) in the case
of a defined contribution plan (including any simplified employee pension plan),
a plan for which, as of the “determination date”, the aggregate of the accounts
(within the meaning of Code Section 416(g) and the regulations and rulings
thereunder) of “key employees” exceeds 60 percent of the aggregate of the
accounts of all participants under the plan, with the accounts valued as of the
relevant valuation date and increased for any distribution of an account balance
made during the 1-year period ending on the “determination date” (5-year period
ending on the “determination date” if distribution is made for any reason other
than severance from employment, death, or disability), (ii) in the case of a
defined benefit plan, a plan for which, as of the “determination date”, the
present value of the cumulative accrued benefits payable under the plan (within
the meaning of Code Section 416(g) and the regulations and rulings thereunder)
to “key employees” exceeds 60 percent of the present value of the cumulative
accrued benefits under the plan for all employees, with the present value of
accrued benefits for employees (other than “key employees”) to be determined
under the accrual method uniformly used under all plans maintained by an
Employer or, if no such method exists, under the slowest accrual method
permitted under the fractional accrual rate of Code Section 411(b)(1)(C) and
including the present value of any part of any accrued benefits distributed
during the 1-year period ending on the “determination date” (5-year period
ending on the “determination date” if distribution is made for any reason other
than severance from employment, death, or disability), and (iii) any plan
(including any simplified employee pension plan) included in a “required
aggregation group” that is a “top heavy group”. For purposes of this paragraph,
the accounts and accrued benefits of any employee who has not performed services
for an Employer or a Related Company during the 1 year period ending on the
“determination date” shall be disregarded. For purposes of this paragraph, the
present value of cumulative accrued benefits under a defined benefit plan for
purposes of top heavy determinations shall be calculated using the actuarial
assumptions otherwise employed under such plan, except that the same actuarial
assumptions shall be used for all plans within a “required” or “permissive
aggregation group”. A Participant’s interest in the Plan attributable to any
Rollover Contributions, except Rollover Contributions made from a plan
maintained by an Employer or a Related Company, shall not be considered in
determining whether the Plan is a “top-heavy plan”. Notwithstanding the
foregoing, if a plan is included in a “required” or “permissive aggregation
group” that is not a “top-heavy group”, such plan shall not be a “top-heavy
plan”.
The “valuation date” with respect to any “determination date” means the most
recent Valuation Date occurring within the 12-month period ending on the
“determination date”.
22.2 Applicability
Notwithstanding any other provision of the Plan to the contrary, the provisions
of this Article shall be applicable during any Plan Year in which the Plan is
determined to be a “top-heavy plan” as hereinafter defined.

 

93



--------------------------------------------------------------------------------



 



22.3 Minimum Employer Contribution
If the Plan is determined to be a “top heavy plan” for a Plan Year, the Employer
Contributions and forfeitures allocated to the Account of each “non-key
employee” who is an Eligible Employee and who is employed by an Employer or a
Related Company on the last day of such top heavy Plan Year shall be no less
than the lesser of (i) three percent of his “compensation” or (ii) the largest
percentage of “compensation” that is allocated as an Employer Contribution
and/or 401(k) Contribution for such Plan Year to the Account of any “key
employee”; except that, in the event the Plan is part of a “required aggregation
group”, and the Plan enables a defined benefit plan included in such group to
meet the requirements of Code Section 401(a)(4) or 410, the minimum allocation
of Employer Contributions and forfeitures to each such “non-key employee” shall
be 3% of the “compensation” of such “non key employee”. Any minimum allocation
to a “non-key employee” required by this Section shall be made without regard to
any social security contribution made on behalf of the “non-key employee”, his
number of hours of service, his level of “compensation”, or whether he declined
to make elective or mandatory contributions.
Employer Contributions allocated to a Participant’s Account in accordance with
this Section shall be considered “annual additions” under Article VII for the
“limitation year” for which they are made and shall be separately accounted for.
Employer Contributions allocated to a Participant’s Account shall be allocated
upon receipt among the Investment Funds in accordance with the Participant’s
currently effective investment election.
22.4 Exclusion of Collectively-Bargained Employees
Notwithstanding any other provision of this Article, Employees who are covered
by an agreement that the Secretary of Labor finds to be a collective bargaining
agreement between employee representatives and one or more employers shall not
be entitled to a minimum allocation or accelerated vesting under this Article,
unless otherwise provided in the collective bargaining agreement.

 

94



--------------------------------------------------------------------------------



 



* * *
EXECUTED AT  _____,
 ___________________, this  _____  day of  _____,  _____.

                  SIRIUS XM RADIO INC.
 
           
 
  By:                  
 
      Title:   Dara Altman
 
          Executive Vice President and
 
          Chief Administrative Officer

 

95



--------------------------------------------------------------------------------



 



FINAL 411(a) REGULATIONS COMPLIANCE APPENDIX
TO
SIRIUS XM RADIO 401(k) SAVINGS PLAN
This Compliance Appendix amends the Plan to comply with final Treasury
Regulations issued under Code Section 411(a) addressing the interaction between
the anti-cutback requirements of Code Section 411(d)(6) and the
nonforfeitability requirements of Code Section 411(a). This Compliance Appendix
is intended as good faith compliance with the requirements of the final
regulations and is to be construed in accordance with the Treasury Regulations
construing Code Section 411(a) and is effective for amendments adopted on or
after August 9, 2006.
Accordingly, Section 6.13 of the Plan is amended in its entirety to provide as
follows:
6.13 Election of Former Vesting Schedule
If there is a change in the vesting schedule because the Plan Sponsor adopts an
amendment to the Plan that directly or indirectly affects the computation of a
Participant’s vested interest in his Employer Contributions Sub-Account, the
following shall apply:

  (a)   In no event shall a Participant’s vested interest in his Account on the
effective date of the change in vesting schedule be less than his vested
interest in his Account immediately prior to the effective date of the
amendment.

  (b)   In no event shall a Participant’s vested interest in attributable to his
Account determined as of the later of (i) the effective date of such amendment
or (ii) the date such amendment is adopted, be determined on and after the
effective date of such amendment under a vesting schedule that is more
restrictive than the vesting schedule applicable to such Account immediately
prior to the effective date of such amendment.

  (c)   Any Participant with 3 or more years of Vesting Service shall have a
right to have his vested interest in his Account (including amounts credited to
such Account following the effective date of such amendment) continue to be
determined under the vesting provisions in effect prior to the amendment rather
than under the new vesting provisions, unless the vested interest of the
Participant in his Account under the Plan as amended is not at any time less
than such vested interest determined without regard to the amendment. A
Participant shall exercise his right under this Section by giving written notice
of his exercise thereof to the Administrator within 60 days after the latest of
(i) the date he receives notice of the amendment from the Administrator,
(ii) the effective date of the amendment, or (iii) the date the amendment is
adopted.

 

96



--------------------------------------------------------------------------------



 



415 COMPLIANCE APPENDIX
TO
SIRIUS XM RADIO 401(k) SAVINGS PLAN
This Appendix amends the Plan to comply with final regulations released on
April 4, 2007 under Code Section 401(k) (“401(k) regulations revisions”) and
Code Section 415 (“final 415 regulations”). This Appendix is intended as good
faith compliance with the requirements of the 401(k) regulations revisions and
final 415 regulations. To the extent the provisions of the Plan are inconsistent
with the provisions of this Appendix, the provisions of this Appendix shall be
controlling.
 

      1.   Effective the first day of the first Plan Year beginning on or after
July 1, 2007, the definition of “Compensation” in Section 1.1 of the Plan is
amended by the addition of the following provisions at the end of such
definition. This amendment shall have no effect on amounts included as
Compensation for periods prior to that date and shall not be construed as
creating an inference as to whether post-severance amounts were or were not
included in Compensation prior to that date.

Notwithstanding any other provision of the Plan to the contrary, effective for
Plan Years beginning on and after July 1, 2007, if a Participant has a severance
from employment (as defined in Treasury Regulations Section 1.401(k)-1(d)(2))
with the Employers and all Related Companies, Compensation shall not include
amounts received by the Participant following such severance from employment
except as provided below:

  •   Compensation shall include amounts that would otherwise have been paid to
the Participant in the course of his employment and are regular compensation for
services during the Participant’s regular working hours, compensation for
services outside the Participant’s regular working hours (such as overtime or
shift differential pay), commissions, bonuses, or other similar compensation,
but only to the extent such amounts (1) would have been includable in
Compensation if his employment had continued and (2) are paid before the later
of (a) the close of the “limitation year” (as defined in Section 7.1) in which
the Participant’s severance from employment occurs or (b) within 2 1/2 months of
such severance.

  •   Compensation shall include amounts that are payments for accrued bona fide
sick, vacation or other leave, but only if (1) the Participant would have been
able to use such leave if his employment had continued, (2) such amounts would
have been includable in Compensation if his employment had continued, and
(3) such amounts are paid before the later of (a) the close of the “limitation
year” (as defined in Section 7.1) in which the Participant’s severance from
employment occurs or (b) within 2 1/2 months of such severance.

 

97



--------------------------------------------------------------------------------



 



  •   Compensation shall include amounts received by the Participant pursuant to
a non-qualified, unfunded deferred compensation plan, but only if the
Participant would have received such payments at the same time if he had
continued in employment and only to the extent the payments (1) are includable
in the Participant’s gross income and (2) are made before the later of (a) the
close of the “limitation year” (as defined in Section 7.1) in which the
Participant’s severance from employment occurs or (b) within 2 1/2 months of
such severance.

      2.   Effective beginning the first day of the first limitation year
beginning on or after July 1, 2007, the following replaces and supersedes the
definition of “annual addition” in Section 7.1.

The “annual addition” with respect to a Participant for a “limitation year”
means the sum of the following amounts credited to the Participant’s account(s)
for the “limitation year”:

(a)   all employer contributions credited to the Participant’s account for the
“limitation year” under any qualified defined contribution plan maintained by an
Employer or a Related Company, including “elective contributions” (other than
“elective contributions” to an eligible deferred compensation plan under Code
Section 457) and amounts attributable to forfeitures applied to reduce the
employer’s contribution obligation, but excluding “catch-up contributions”;

(b)   all “employee contributions” credited to the Participant’s account for the
“limitation year” under any qualified defined contribution plan maintained by an
Employer or a Related Company or any qualified defined benefit plan maintained
by an Employer or a Related Company if either separate accounts are maintained
under the defined benefit plan with respect to such employee contributions or
such contributions are mandatory employee contributions within the meaning of
Code Section 411(c)(2)(C) (without regard to whether the plan is subject to the
provisions of Code Section 411);

(c)   all forfeitures credited to the Participant’s account for the “limitation
year” under any qualified defined contribution plan maintained by the Employer
or a Related Company;

(d)   all amounts credited for the “limitation year” to an individual medical
benefit account, as described in Code Section 415(l)(2), established for the
Participant as part of a pension or annuity plan maintained by the Employer or a
Related Company;

 

98



--------------------------------------------------------------------------------



 



(e)   if the Participant is a key employee, as defined in Code
Section 419A(d)(3), all amounts derived from contributions paid or accrued after
December 31, 1985, in taxable years ending after that date, that are
attributable to post-retirement medical benefits credited for the “limitation
year” to the Participant’s separate account under a welfare benefit fund, as
defined in Code Section 419(e), maintained by the Employer or a Related Company;
and

(f)   all amounts credited to the Participant for the “limitation year” under a
simplified employee pension.

Notwithstanding the foregoing, any restorative payment made to a plan by an
Employer or a Related Company to make up for losses to the plan resulting from
the action or non-action of a fiduciary for which there is a reasonable risk of
liability for a breach of fiduciary duty under ERISA or other applicable federal
or state law shall not be treated as an annual addition provided that similarly
situated participants are treated similarly with respect to the restorative
payment.
Except as otherwise specifically provided below, an amount will be treated as
credited to a Participant’s account for a “limitation year” if such amount is
both (1) allocated to the Participant’s account as of a date within such
“limitation year” (provided that if allocation of an amount is contingent upon
the satisfaction of a future condition, such amount shall not be treated as
allocated for purposes of determining “annual additions” for a “limitation year”
until the date all such conditions are satisfied) and (2) actually contributed
to the account within the applicable period described herein. If contributions
are made after the end of the applicable period, they shall be treated as
credited to the Participant’s account for the “limitation year” in which they
are made. The applicable period for making “employee contributions” is within
30 days of the close of the “limitation year.” The applicable period for making
employer contributions is: (i) for contributions by a taxable entity, within
30 days of the close of the period described in Code Section 404(a)(6), as
applicable to the entity’s taxable year with or within which the “limitation
year” ends; or (ii) for contributions by a non-taxable entity (including a
governmental employer) within 15 days of the last day of the 10th calendar month
following the end of the calendar year or fiscal year (as applicable, based on
how the entity maintains its books) with or within which the “limitation year”
ends.
Forfeitures re-allocated to a Participant’s account are treated as credited to
the Participant’s account for the “limitation year” in which they are allocated
to such account. Corrective contributions and contributions required by reason
of qualified military service (as defined in Code Section 414(u)) are treated as
“annual additions” for the “limitation year” to which they relate, rather than
the “limitation year” in which they are made.

      3.   Effective beginning the first day of the first limitation year
beginning on or after July 1, 2007, the definition of “415 compensation” in
Section 7.1 of the Plan is amended by the addition of the following provisions
at the end of such definition.

 

99



--------------------------------------------------------------------------------



 



Notwithstanding any other provision of the Plan to the contrary, effective for
“limitation years” beginning on and after July 1, 2007, if a Participant has a
severance from employment (as defined in Treasury Regulations
Section 1.415(a)-1(f)(5)) with the Employer and all Related Companies, “415
compensation” does not include amounts received by the Participant following
such severance from employment except amounts paid before the later of (a) the
close of the “limitation year” in which the Participant’s severance from
employment occurs or (b) within 2 1/2 months of such severance if such amounts:

  •   would otherwise have been paid to the Participant in the course of his
employment, are regular compensation for services during the Participant’s
regular working hours, compensation for services outside the Participant’s
regular working hours (such as overtime or shift differential pay), commissions,
bonuses, or other similar compensation, and would have been included in the
Participant’s “415 compensation” if he had continued in employment.

  •   are payments for accrued bona fide sick, vacation or other leave, but only
if the Participant would have been able to use such leave if his employment had
continued and such amounts would have been includable in “415 compensation” if
his employment had continued.

  •   are received by the Participant pursuant to a non-qualified, unfunded
deferred compensation plan, but only if the Participant would have received such
payments at the same time if he had continued in employment and only to the
extent the payments are includable in the Participant’s gross income.

For purposes of this subsection, a Participant will not be considered to have
incurred a severance from employment if his new employer continues to maintain
the plan with respect to such Participant.
To be included in a Participant’s “415 compensation” for a particular
“limitation year”, an amount must have been received by the Participant (or
would have been received, but for the Participant’s election under Code
Section 125, 132(f)(4), 401(k), 402(h)(1)(B), 403(b), 408(p)(2)(A)(i), or 457)
within such “limitation year”.

      4.   Effective beginning the first day of the first Plan Year beginning on
or after July 1, 2007, the definition of “test compensation” in Section 7.1 of
the Plan is amended by the addition of the following provisions at the end of
such definition. Notwithstanding the foregoing, the Administrator may elect to
substitute a different definition of compensation that satisfies the
requirements of Code Section 414(s).

 

100



--------------------------------------------------------------------------------



 



If a Participant has a severance from employment (as defined in Treasury
Regulations Section 1.401(k)-1(d)(2)) with the Employer and all Related
Companies, “test compensation” does not include amounts received by the
Participant following such severance from employment except amounts paid before
the later of (a) the close of the “limitation year” in which the Participant’s
severance from employment occurs or (b) within 2 1/2 months of such severance if
such amounts:

  •   would otherwise have been paid to the Participant in the course of his
employment, are regular compensation for services during the Participant’s
regular working hours, compensation for services outside the Participant’s
regular working hours (such as overtime or shift differential pay), commissions,
bonuses, or other similar compensation, and would have been included in the
Participant’s “test compensation” if he had continued in employment.

  •   are payments for accrued bona fide sick, vacation or other leave, but only
if the Participant would have been able to use such leave if his employment had
continued and such amounts would have been includable in “test compensation” if
his employment had continued.

  •   are received by the Participant pursuant to a non-qualified, unfunded
deferred compensation plan, but only if the Participant would have received such
payments at the same time if he had continued in employment and only to the
extent the payments are includable in the Participant’s gross income.

      5.   Effective beginning the first day of the first limitation year
beginning on or after July 1, 2007, the following replaces and supersedes
Section 7.12 of the Plan.

Notwithstanding any other provision of the Plan to the contrary, the “annual
addition” with respect to a Participant for a “limitation year” shall in no
event exceed the lesser of (i) the maximum dollar amount permitted under Code
Section 415(c)(1)(A), adjusted as provided in Code Section 415(d) (e.g., $46,000
for the “limitation year” beginning in 2008) or (ii) 100 percent of the
Participant’s “415 compensation” for the “limitation year”; provided, however,
that the limit in clause (i) shall be pro-rated for any short “limitation year”.
The limit in clause (ii) shall not apply to any contribution to an individual
medical account, as defined in Code Section 415(l), or to a post-retirement
medical benefits account maintained for a key employee which is treated as an
“annual addition” under Code Section 419A(d)(2). A Participant’s 401(k)
Contributions may be re-characterized as Catch-Up 401(k) Contributions and
excluded from the Participant’s “annual additions” for the “limitation year” to
satisfy the preceding limitation.
If the Employer or a Related Company participates in a multiemployer plan, in
determining whether the “annual additions” made on behalf of a Participant to
the Plan, when aggregated with “annual additions” made on the Participant’s
behalf under the multiemployer plan satisfy the above limitation, only “annual
additions” made by the Employer (or a Related Company) to the multiemployer plan
shall be aggregated with the “annual additions” under the Plan and “415
compensation” shall include only compensation paid to the Participant by the
Employer (or a Related Company).

 

101



--------------------------------------------------------------------------------



 



If the “annual addition” to the Account of a Participant in any “limitation
year” beginning on or after July 1, 2007, nevertheless exceeds the amount that
may be applied for his benefit under the limitations described in clauses
(i) and (ii) above, correction shall be made in accordance with the Employee
Plans Compliance Resolution System, as set forth in Revenue Procedure 2006-27,
or any superseding guidance.

      6.   Effective beginning the first day of the first limitation year
beginning on or after July 1, 2007, the following replaces and supersedes
Section 7.13 of the Plan.

If a Participant is covered by any other qualified defined contribution plan
(whether or not terminated) maintained by an Employer or a Related Company
concurrently with the Plan, and if the “annual addition” to be made under the
Plan for the “limitation year” when combined with the “annual addition” to be
made under such other qualified defined contribution plan(s) would otherwise
exceed the amount that may be applied for the Participant’s benefit under the
limitation contained in the preceding Section, the “annual additions” last
scheduled for allocation under the Plan and such other plan(s) shall be reduced
to the extent necessary so that the limitation in the preceding Section is
satisfied. If “annual additions” are scheduled to be allocated as of the same
date, any excess shall be allocated pro rata among the defined contribution
plans.
If the “annual addition” to the Account of a Participant in any “limitation
year” beginning on or after July 1, 2007, when combined with the “annual
addition” made under any other qualified defined contribution plan maintained by
an Employer or a Related Company nevertheless exceeds the amount that may be
applied for the Participant’s benefit under the limitation contained in the
preceding Section, correction shall be made in accordance with the Employee
Plans Compliance Resolution System, as set forth in Revenue Procedure 2006-27,
or any superseding guidance.

 

102